Exhibit 10.1

 

EXECUTION VERSION

 

 

US $235,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 24, 2015

 

among

 

UNIVERSAL HOSPITAL SERVICES, INC.,

 

as Borrower

 

UHS HOLDCO, INC.,

 

as Parent

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

THE INITIAL L/C ISSUERS AND INITIAL SWING LINE LENDER NAMED HEREIN

 

as Initial L/C Issuers and Initial Swing Line Lender

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

BARCLAYS BANK PLC

 

and

 

PNC CAPITAL MARKETS LLC,

 

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Other Interpretive Provisions

41

SECTION 1.03. Accounting Terms

41

SECTION 1.04. Rounding

41

SECTION 1.05. References to Agreements and Laws

42

SECTION 1.06. Times of Day

42

SECTION 1.07. Timing of Payment or Performance

42

 

 

ARTICLE 2

 

THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS

 

 

SECTION 2.01. The Revolving Credit Loans

42

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

43

SECTION 2.03. Letters of Credit

44

SECTION 2.04. Swing Line Loans

51

SECTION 2.05. Prepayments

54

SECTION 2.06. Termination or Reduction of Revolving Credit Commitments

55

SECTION 2.07. Repayment of Loans

56

SECTION 2.08. Interest

56

SECTION 2.09. Fees

56

SECTION 2.10. Computation of Interest and Fees

57

SECTION 2.11. Evidence of Indebtedness

57

SECTION 2.12. Payments Generally

58

SECTION 2.13. Sharing of Payments

60

SECTION 2.14. Additional Revolving Commitments

60

SECTION 2.15. Eligible Accounts and Eligible Unbilled Accounts

61

SECTION 2.16. Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables

65

 

 

ARTICLE 3

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

SECTION 3.01. Taxes

67

SECTION 3.02. Illegality

69

SECTION 3.03. Inability to Determine Rates

69

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

70

SECTION 3.05. Funding Losses

71

 

ii

--------------------------------------------------------------------------------


 

SECTION 3.06. Matters Applicable to Requests for Compensation

71

SECTION 3.07. Replacement of Lenders Under Certain Circumstances

72

SECTION 3.08. Survival

73

 

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

 

SECTION 4.01. Conditions Precedent to Amendment and Restatement

74

SECTION 4.02. Conditions to All Credit Extensions After the Amendment Closing
Date

76

 

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

77

SECTION 5.02. Authorization; No Contravention

77

SECTION 5.03. Governmental Authorization; Other Consents

77

SECTION 5.04. Binding Effect

77

SECTION 5.05. Financial Statements; No Material Adverse Effect

78

SECTION 5.06. Litigation

78

SECTION 5.07. Ownership of Property; Liens

78

SECTION 5.08. Environmental Compliance

79

SECTION 5.09. Taxes

80

SECTION 5.10. ERISA Compliance

80

SECTION 5.11. Subsidiaries; Equity Interests

81

SECTION 5.12. Margin Regulations; Investment Company Act

81

SECTION 5.13. Disclosure

81

SECTION 5.14. Intellectual Property, Licenses, Etc.

81

SECTION 5.15. Solvency

82

SECTION 5.16. Perfection, Mortgages, Etc.

82

SECTION 5.17. Compliance with Laws Generally

82

SECTION 5.18. Labor Matters

82

SECTION 5.19. Debt

82

SECTION 5.20. OFAC

82

SECTION 5.21. Anti-Corruption and Sanctions Laws

83

 

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

 

SECTION 6.01. Financial Statements

83

SECTION 6.02. Certificates; Other Information

84

SECTION 6.03. Notices

86

SECTION 6.04. Payment of Obligations

86

SECTION 6.05. Preservation of Existence, Etc.

86

SECTION 6.06. Maintenance of Properties

87

SECTION 6.07. Maintenance of Insurance

87

SECTION 6.08. Compliance with Laws

87

 

iii

--------------------------------------------------------------------------------


 

SECTION 6.09. Books and Records

87

SECTION 6.10. Inspection Rights

87

SECTION 6.11. Use of Proceeds

88

SECTION 6.12. Covenant to Guarantee Obligations and Give Security

88

SECTION 6.13. Compliance with Environmental Laws

90

SECTION 6.14. Further Assurances

90

SECTION 6.15. Landlord Agreement and Real Estate Purchases

91

SECTION 6.16. Designation of Subsidiaries

91

SECTION 6.17. Maintenance of Separate Existence

91

SECTION 6.18. Junior Financing Documentation

92

 

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

 

SECTION 7.01. Liens

93

SECTION 7.02. Investments

96

SECTION 7.03. Indebtedness

98

SECTION 7.04. Fundamental Changes

101

SECTION 7.05. Dispositions

102

SECTION 7.06. Restricted Payments

103

SECTION 7.07. Change in Nature of Business

106

SECTION 7.08. Transactions with Affiliates

106

SECTION 7.09. Burdensome Agreements

107

SECTION 7.10. Holding Company

107

SECTION 7.11. Financial Covenant

108

SECTION 7.12. Amendments of Certain Documents

108

SECTION 7.13. Accounting Changes

108

SECTION 7.14. Prepayments, Etc. of Permitted Subordinated Indebtedness

108

SECTION 7.15. Designated Senior Debt

108

 

 

ARTICLE 8

 

EVENTS OF DEFAULT AND REMEDIES

 

 

SECTION 8.01. Events of Default

109

SECTION 8.02. Remedies Upon Event of Default

111

SECTION 8.03. Application of Funds

111

 

 

ARTICLE 9

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

SECTION 9.01. Authorization and Action

113

SECTION 9.02. Agents’ Reliance, Etc.

114

SECTION 9.03. Individual Capacities

114

SECTION 9.04. Lender Credit Decision

114

SECTION 9.05. Indemnification

114

SECTION 9.06. Successor Agents

115

SECTION 9.07. Other Agents; Arrangers

116

 

iv

--------------------------------------------------------------------------------


 

SECTION 9.08. Intercreditor Agreement

116

 

 

ARTICLE 10

 

MISCELLANEOUS

 

 

SECTION 10.01. Amendments, Etc.

117

SECTION 10.02. Notices and Other Communications; Facsimile Copies

119

SECTION 10.03. No Waiver; Cumulative Remedies

120

SECTION 10.04. Costs, Expenses and Taxes

120

SECTION 10.05. Indemnification by the Borrower

120

SECTION 10.06. Payments Set Aside

121

SECTION 10.07. Successors and Assigns

121

SECTION 10.08. Confidentiality

125

SECTION 10.09. Setoff

126

SECTION 10.10. Interest Rate Limitation

126

SECTION 10.11. Counterparts

126

SECTION 10.12. Integration

126

SECTION 10.13. Survival of Representations and Warranties

127

SECTION 10.14. Severability

127

SECTION 10.15. Tax Forms

127

SECTION 10.16. Process Agent

129

SECTION 10.17. Release of Collateral

129

SECTION 10.18. GOVERNING LAW

129

SECTION 10.19. WAIVER OF RIGHT TO TRIAL BY JURY

130

SECTION 10.20. No Advisory or Fiduciary Responsibility

130

SECTION 10.21. Binding Effect

131

SECTION 10.22. USA Patriot Act Notice

131

SECTION 10.23. Excluded Swap Obligations

131

SECTION 10.24. Amendment and Restatement

131

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

2.01

Revolving Credit Commitments

 

5.06

Disclosed Litigation

 

5.07(c)

Real Property

 

5.08

Environmental Compliance

 

5.10(b)

Material ERISA Claims, Actions, Suits, or Action by Governmental Authority

 

5.10(c)

ERISA Events or Material Liabilities

 

5.11

Subsidiaries

 

5.14

IP Rights

 

7.01(b)

Existing Liens

 

7.02(f)

Existing Investments

 

7.03(b)(viii)

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

7.09

Existing Restrictions

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

Form of

 

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Revolving Credit Note

 

C-2

Swing Line Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Guaranty Reaffirmation

 

G

Security Agreement Reaffirmation

 

H

[Reserved]

 

I

Administrative Questionnaire

 

J

Intercreditor Agreement

 

K

Borrowing Base Certificate

 

L

Solvency Certificate

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of November 24, 2015, among UNIVERSAL HOSPITAL SERVICES, INC., a
Delaware corporation (“UHS” or the “Borrower”), UHS HOLDCO, INC., a Delaware
corporation (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, each a “Lender”), the Initial L/C
Issuers, the Initial Swing Line Lender and BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent.

 

PRELIMINARY STATEMENTS

 

The Parent and the Borrower are parties to a Second Amended and Restated Credit
Agreement, dated as of July 31, 2012 (the “Existing Credit Agreement”), with the
Lenders from time to time party thereto and Administrative Agent, as
administrative agent.

 

The Borrower desires to amend and restate the Existing Credit Agreement as
hereinafter set forth to provide for (i) an extension of the term of the credit
facilities provided under the Existing Credit Agreement and (ii) certain other
amendments to the Existing Credit Agreement, and the Lenders have indicated
their willingness to agree thereto, on the terms and subject to the conditions
set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree to amend and restate the Existing Credit
Agreement as follows:

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Account Debtor” means any Person who may become obligated to any Loan Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounts” means all “accounts,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, including
(a) all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments), (including any such obligations that may be characterized as an
account or contract right under the Uniform Commercial Code), (b) all of each
Loan Party’s rights in, to and under all purchase orders or receipts for goods
or services, (c) all of each Loan Party’s rights to any goods represented by any
of the foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), (d) all rights to payment due to any Loan Party for property
sold, leased, licensed, assigned or otherwise disposed of, for a policy of
insurance issued or to be issued, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered by such Loan Party or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Loan Party), (e) all health care insurance receivables and
(f) all collateral security and guaranties of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.

 

--------------------------------------------------------------------------------


 

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition for any period, the amount for such period of Consolidated
EBITDA of such entity or business (determined as if references to the Borrower
and the Restricted Subsidiaries in the definition of Consolidated EBITDA were
references to such entity or business and its Subsidiaries), all as determined
on a consolidated basis for such entity or business.

 

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

 

“Additional Lenders” means the lenders providing the Additional Revolving Credit
Commitments.

 

“Additional Party Addendum” has the meaning specified in the Intercreditor
Agreement.

 

“Additional Revolving Credit Commitments” means the commitments of the
Additional Lenders to make Additional Revolving Credit Loans pursuant to
Section 2.14.

 

“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower, the Lenders and the L/C Issuers.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit I.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that portfolio
companies of the Sponsor that are not Subsidiaries of Parent shall be deemed not
to be Affiliates of any Loan Party.  “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Agent-Related Persons” means the Administrative Agent, the Collateral Agent
and, in each case, the officers, directors, employees, agents and
attorneys-in-fact of such Person.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Co-Syndication Agents.

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Alternative Borrowing Base Certificate” has the meaning set forth in
Section 6.01(e).

 

“Amendment Closing Date” has the meaning specified in Section 4.01.

 

2

--------------------------------------------------------------------------------


 

“Applicable Amount” means, at any time (the “Reference Time”), an amount equal
to:

 

(a)                                 50% of the Consolidated Net Income of UHS
for the period from July 1, 2007, until the last day of the then most recent
fiscal quarter for which financial statements have been delivered; plus

 

(b)                                 100% of the aggregate net cash proceeds and
the fair market value of property and marketable securities received by UHS
since the Closing Date as a contribution to its common equity capital or from
the issue or sale of Equity Interests of UHS (other than Disqualified Equity
Interests) or from the issue or sale of convertible or exchangeable Disqualified
Equity Interests or convertible or exchangeable debt securities of UHS that have
been converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Equity Interests or debt securities) sold to a
Subsidiary of the Borrower); but excluding cash proceeds received from the sale
of Equity Interests of UHS (and, to the extent actually contributed to UHS,
Equity Interests of UHS’s direct or indirect parent corporations) to members of
management, directors or consultants of UHS, any direct or indirect parent of
UHS and the Subsidiaries of UHS after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with
Section 7.06(d)(iii); plus

 

(c)                                  to the extent that any Investment that was
made after the Closing Date is sold, the return of capital with respect to such
Investment (less the cost of disposition, if any); plus

 

(d)                                 100% of any dividends received by UHS or a
Restricted Subsidiary of UHS that is a Guarantor after the Closing Date from an
Unrestricted Subsidiary of UHS, to the extent that such dividends were not
otherwise included in Consolidated Net Income of UHS for such period.

 

minus (e) the sum, without duplication, of:

 

(i)                                     the aggregate amount of dividends
pursuant to Section 7.06(e) following the Closing Date and prior to the
Reference Time;

 

(ii)                                  the aggregate amount of Investments
pursuant to Section 7.02(n)(ii); and

 

(iii)                               the aggregate amount of prepayments of
Permitted Subordinated Debt pursuant to Section 7.14(ii).

 

“Applicable Commitment Fee Rate” means a percentage per annum equal to 0.25%.

 

“Applicable Rate” means (a) a percentage per annum equal to the following
percentages per annum, based upon the Usage Percentage as of any date of
determination:

 

Pricing Level

 

Usage Percentage

 

Eurodollar Rate and
Letter of Credit Fees

 

Base Rate

 

1

 

< 25%

 

2.00

%

1.00

%

2

 

> 25% but < 75%

 

1.75

%

0.75

%

3

 

> 75%

 

1.50

%

0.50

%

 

Any change in the Applicable Rate will become effective as of the date the
interest rate which is so identified as the “Applicable Rate” is different from
that in effect on the prior Business Day, based on the Usage Percentage for such
prior day; provided that at the option of the Administrative Agent or the
Required Lenders, pricing level 1 shall apply, (x) as of the first Business Day
after the date on which a Borrowing Base Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Borrowing Base Certificate is so delivered (and

 

3

--------------------------------------------------------------------------------


 

thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default shall have occurred and be continuing, and shall continue to so apply to
but excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply); provided further that in the event that any Borrowing
Base Certificate delivered pursuant to Section 6.01(e) is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Credit Commitments are in
effect when such inaccuracy is discovered) within one year of delivery thereof,
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Rate applied for such Applicable Period, then (i) the Borrower shall promptly
deliver to the Administrative Agent a correct certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined based upon such corrected
certificate for such Applicable Period, and (iii) the Borrower shall promptly
pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Rate for such Applicable Period; provided
that the provisions of this proviso shall terminate unless a claim is made
therefor by the Administrative Agent within 365 days after the date all
Revolving Credit Loans are paid in full and all Revolving Credit Commitments
shall have terminated and (b) with respect to any Additional Revolving Credit
Commitments, such amount as may be agreed by the Borrower, the Administrative
Agent and the Additional Lenders.  Notwithstanding the previous two sentences,
from the Amendment Closing Date until the date that is three months after the
Amendment Closing Date, the Applicable Rate shall be equal to the percentages
per annum indicated as Pricing Level 1 in the table above.

 

This definition shall not limit the rights of the Administrative Agent and
Lenders under and with respect to Sections 2.08(b) and Article 8.

 

“Appropriate Lender” means, at any time, (a) with respect to the Loans of any
Class, the Lenders of such Class, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Lenders and (c) with respect to the Swing Line
Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Lenders.

 

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents”.

 

“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents”.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC and PNC Capital Markets LLC, each in its
capacity as a joint lead arranger and joint book manager with respect to this
Agreement.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, documented
out-of-pocket expenses and documented out-of-pocket disbursements of any law
firm or other external counsel.

 

4

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Bank of America” has the meaning specified in the introductory paragraph of
this Agreement, and includes its successors and assigns.

 

“Base Rate” means a variable per annum rate, as of any date of determination,
equal to the greater of (i) the Federal Funds Rate plus one-half of one percent
(0.50%) per annum, (ii) the Prime Rate for such day and (iii) the Eurodollar
Rate for a one month Interest Period as determined on such day, plus 1.0%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Billed Accounts” means any Account with respect to which an invoice has been
sent to the applicable Account Debtor.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Parties” means the collective reference to the Borrower and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Availability” means, as of any date of determination, the lesser of
(a) the Maximum Amount and (b) the Borrowing Base, in each case, less the sum of
(i) the aggregate principal amount of the Revolving Credit Loans then
outstanding plus (ii) the aggregate principal amount of the Swing Line Loans
then outstanding, plus (iii) the L/C Obligations then outstanding.

 

“Borrowing Base” means, as of any date of determination by the Administrative
Agent, from time to time, an amount equal to the sum at such time of:

 

(a)                                 eighty-five percent (85%) of the total face
amount of the Eligible Accounts;

 

(b)                                 fifty percent (50%) of the total face amount
of the Eligible Unbilled Accounts, not to exceed, as of any date of
determination, twenty-five percent (25%) of the sum of (x) the total face amount
of the Eligible Accounts as of such date plus (y) the total face amount of the
Eligible Unbilled Accounts as of such date; and

 

(c)                                  the sum of:

 

(i)                                     sixty-five percent (65%) of the Eligible
Rental Equipment valued on a net book value basis consistent with the Borrower’s
consolidated month-end balance sheet;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  fifty percent (50%) of the Eligible
Wholesale Disposables valued on a net book value basis consistent with the
Borrower’s consolidated month-end balance sheet; and

 

(iii)                               twenty percent (20%) of the Eligible
Equipment Disposables valued on a net book value basis consistent with the
Borrower’s consolidated month-end balance sheet;

 

in each case, less any Reserves established by the Administrative Agent at such
time.

 

“Borrowing Base Certificate” means a certificate executed and delivered from
time to time by the Borrower in the form attached to the Agreement as Exhibit K.

 

“Borrowing Base Party” means the Borrower, Surgical Services and any other
Restricted Subsidiary that is a Loan Party designated as a Borrowing Base Party
after the Amendment Closing Date by written notice to the Administrative Agent
from the Borrower and consented to by the Administrative Agent (such consent not
to be unreasonably withheld or delayed and in any event to be decided within 60
days of delivery of such notice).  Failure of the Administrative Agent to notify
Borrower of its decision to withhold consent as provided herein shall be deemed
consent.

 

“Borrowing Base/Dominion Trigger Period”  means each period (a) commencing on
the day on which an Event of Default occurs or Borrowing Availability is less
than the greater of (i) 10% of the Line Cap and (ii) $15,000,000; and
(b) continuing until the first day thereafter on which no Event of Default is
continuing and Borrowing Availability has been greater than the greater of
(i) 10% of the Line Cap and (ii) $15,000,000, in each case of clauses (b)(i) and
(b)(ii), for thirty consecutive days.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) when used in relation to the Borrower, the state where the
Administrative Agent’s Office and the L/C Issuer’s Office are located and (b) if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Indebtedness (including Obligations under
Capitalized Leases) assumed or incurred in connection with any such
expenditures.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee;
provided that Capitalized Leases shall not include any lease of a type that is
treated as an operating lease on the Amendment Closing Date in accordance with
GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

6

--------------------------------------------------------------------------------


 

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted pursuant to any Loan Document):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States, any state,
commonwealth or territory of the United States or any agency or instrumentality
thereof, having (i) one of the three highest ratings from either Moody’s or S&P
and (ii) maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) is a Lender
or (ii)(A) is organized under the laws of the United States, any state thereof
or the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state
thereof, the District of Columbia or the Commonwealth of Puerto Rico and is a
member of the Federal Reserve System and (B) has combined capital and surplus of
at least $250,000,000 (any such bank in the foregoing clauses (i) or (ii) being
an “Approved Domestic Bank”), in each case with maturities of not more than one
year from the date of acquisition thereof;

 

(c)                                  commercial paper and variable or fixed rate
notes issued by an Approved Domestic Bank (or by the parent company thereof) or
any variable rate note issued by, or guaranteed by a domestic corporation rated
“A-1” (or the equivalent thereof) or better by S&P or “P-1” (or the equivalent
thereof) or better by Moody’s, in each case with maturities of not more than one
year from the date of acquisition thereof;

 

(d)                                 repurchase agreements entered into by any
Person with a bank or trust company or recognized securities dealer (including
any of the Lenders), in each case, having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of the United States;

 

(e)                                  Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions having capital of at
least $250,000,000, and the portfolios of which are limited such that 95% of
such investments are of the character, quality and maturity described in clauses
(a), (b), (c), and (d) of this definition;

 

(f)                                   solely with respect to any Foreign
Subsidiary, non-Dollar-denominated (i) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Person maintains its
chief executive office and principal place of business provided such country is
a member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-1” or the equivalent
thereof or from Moody’s is at least “P 1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing

 

7

--------------------------------------------------------------------------------


 

within one year of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank; and

 

(g)                                  readily marketable obligations issued or
directly and fully guaranteed or insured by the government or any agency or
instrumentality of any member nation of the European Union whose legal tender is
the Euro and which are denominated in Euros or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction, having (i) one of the three highest ratings from either
Moody’s or S&P and (ii) maturities of not more than one year from the date of
acquisition thereof; provided that the full faith and credit of any such member
nation of the European Union is pledged in support thereof.

 

“Cash Management Obligations” means obligations owed by any Loan Party or any
Subsidiary to Bank of America, any Lender, any Affiliate of Bank of America or a
Lender or any other financial institution in respect of any overdraft and
related liabilities arising from Cash Management Services or any automated
clearing house transfers of funds or in respect of any commercial credit card,
merchant card or similar services, which with respect to any Lender, any
Affiliate of a Lender or any other financial institution has been designated by
the Borrower as incurring Cash Management Obligations.

 

“Cash Management Services” means any services provided from time to time by Bank
of America, any Lender, any of their Affiliates or any other financial
institution to any Loan Party or any Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, treasury, information
reporting, lockbox and stop payment services.

 

“Cash on Hand” means, on any date of determination, the sum of the amount of
cash and Cash Equivalents of the Borrower Parties, as set forth on the balance
sheet of UHS and its consolidated Subsidiaries (it being understood that such
amount shall exclude in any event any cash or Cash Equivalents identified on
such balance sheet as “restricted” (other than cash or Cash Equivalents
restricted in favor of the Secured Parties)).

 

“Casualty Event” means any event that gives rise to the receipt by any Borrower
Party of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.

 

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of UHS; provided that the occurrence of the foregoing event shall not
be deemed a Change of Control if,

 

(i)             any time prior to the consummation of a Qualifying IPO, and for
any reason whatsoever, (A) the Permitted Holders otherwise have the right,
directly or

 

8

--------------------------------------------------------------------------------


 

indirectly, to designate (and do so designate) a majority of the board of
directors of UHS or (B) the Permitted Holders own, directly or indirectly, of
record and beneficially an amount of common stock or other common Equity
Interests having ordinary voting power of UHS equal to more than fifty percent
(50%) of the amount of common stock or other common Equity Interests having
ordinary voting power of UHS owned, directly or indirectly, by the Permitted
Holders of record and beneficially as of the Closing Date and such ownership by
the Permitted Holders represents the largest single block of voting securities
having ordinary voting power of UHS held by any Person or related group for
purposes of Section 13(d) of the Securities and Exchange Act of 1934, or

 

(ii)          at any time after the consummation of a Qualifying IPO, and for
any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person and its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and excluding the Permitted Holders), shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the outstanding voting securities
having ordinary voting power of the Qualifying IPO Issuer and (y) the percentage
of the then outstanding voting securities having ordinary voting power of the
Qualifying IPO Issuer owned, directly or indirectly, beneficially by the
Permitted Holders, and (B) during any period of twelve (12) consecutive months,
the board of directors of the Qualifying IPO Issuer shall consist of a majority
of the Continuing Directors; or

 

(b)                                 Any “Change of Control” (or any comparable
term) in any document pertaining to the Senior Notes or any other financing with
an aggregate outstanding principal amount in excess of the Threshold Amount; or

 

(c)                                  at any time prior to a Qualifying IPO of
UHS, UHS ceasing to be a directly or indirectly wholly owned Subsidiary of
Parent.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the
Uniform Commercial Code, including electronic chattel paper, now owned or
hereafter acquired by any Loan Party.

 

“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Lenders or Additional Lenders, (b) when used with respect to
Revolving Credit Commitments, refers to whether such Revolving Credit
Commitments are Revolving Credit Commitments or Additional Revolving Credit
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans or Additional Revolving Credit Loans.

 

“Closing Date” means May 6, 2010, the closing date of the Original A&R Credit
Agreement.

 

“Code” means the US Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor administrative agent.

 

9

--------------------------------------------------------------------------------


 

“Collateral Documents” means, collectively, the Security Agreement, the Security
Agreement Reaffirmation, each Intellectual Property Security Agreement, the
Mortgages, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties as security for the Secured Obligations,
including collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other (other than a conversion of
a Eurodollar Rate Loan to a Base Rate Loan), or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are paid or payable in cash with
respect to such period.

 

”Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,

 

(i)                                     total interest expense, and to the
extent not reflected in such total interest expense, any costs of hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk,

 

(ii)                                  income, withholding, franchise and similar
taxes and any tax distributions made pursuant to Section 7.06(d)(ii) and foreign
withholding taxes paid or accrued during such period,

 

(iii)                               total depreciation and amortization expense
(including non-cash amortization of debt discount or deferred financing costs),

 

(iv)                              letter of credit fees,

 

(v)                                 cash fees, costs and expenses incurred in
connection with the Transactions or, to the extent permitted hereunder, any
Investment permitted under Section 7.02, Disposition permitted under
Section 7.05, Equity Issuance, Debt Issuance or any amendment or waiver of any
Debt Issuance (in each case, whether or not consummated),

 

(vi)                              to the extent actually reimbursed or
reimbursable, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with the Transactions or a Permitted
Acquisition,

 

10

--------------------------------------------------------------------------------


 

(vii)                           to the extent covered by insurance under which
the insurer has been properly notified and has not denied or contested coverage,
expenses with respect to liability or casualty events or business interruption,

 

(viii)                        (x) management fees paid under Section 7.08(d) or
any other monitoring, consulting or advisory fees and related expenses paid to
Sponsor to the extent permitted under this Agreement and (y) cash compensation
paid to independent directors (provided that such cash compensation shall have
been approved by the board of directors),

 

(ix)                              to the extent deducted in calculating
Consolidated Net Income for such period, any non-cash purchase accounting
adjustment and any step-ups with respect to re- valuing assets and liabilities
in connection with the Transactions or any Investment permitted under
Section 7.02,

 

(x)                                 non-cash losses from Joint Ventures and
non-cash minority interest reductions,

 

(xi)                              fees and expenses in connection with exchanges
or refinancings permitted by Section 7.14,

 

(xii)                           with respect to the calculation of the financial
covenant set forth in Section 7.11 for any applicable period, the Net Cash
Proceeds from any issuance of Equity Interests (other than Disqualified Equity
Interests) by UHS to the Equity Investors in an amount not greater than the
amount necessary to ensure that the Borrower Parties are in compliance with the
financial covenant set forth in Section 7.11 for such period, solely to the
extent that the Net Cash Proceeds therefrom (A) are actually received by UHS
(including through capital contribution of such Net Cash Proceeds by Parent to
UHS) no later than ten (10) Business Days after the date of delivery of the
applicable Compliance Certificate and (B) are Not Otherwise Applied; provided
that any infusion of equity pursuant to a Notice of Intent to Make an Equity
Infusion shall not be made more than twice in any four fiscal quarter period; it
being understood that this clause (xii) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11
(including for purposes of the definition of “Pro Forma Basis”),

 

(xiii)                        any other non-cash charges or expenses to the
extent such non-cash charges or expenses do not result in a cash payment in a
future period,

 

(xiv)                       one-time cash charges relating to the transition
costs associated with becoming a public company;

 

(xv)                          legal expenses incurred in connection with
litigation by UHS against Hill-Rom Holdings, Inc., Hill-Rom Company, Inc.,
Hill-Rom Services, Inc. or any of their respective affiliates, in an amount not
to exceed $3,000,000 in any 12-month period, plus

 

(c)                                  projected “run-rate” cost savings,
synergies and operating expense reductions resulting from business optimization
activities and costs and expenses from restructuring and other business
optimization charges or reserves, start-up costs and costs relating to opening
and closing facilities in each case which are factually supportable and
identifiable and which are taken or committed to be taken during the applicable
period (calculated on a Pro Forma Basis assuming such cost savings, synergies
and operating expense reductions occurred on the first day of such

 

11

--------------------------------------------------------------------------------


 

period (collectively, the “Specified Addback”); provided that such cost savings,
synergies and operating expense reductions are expected to be realized within 18
months and that the aggregate amount of the Specified Addback (including Pro
Forma Adjustments based upon the Specified Addback) shall not exceed 20% of
Consolidated EBITDA for such period prior to giving effect thereto; minus

 

(d)                                 an amount which, in the determination of
Consolidated Net Income for such period, has been included for non-cash income
during such period (other than with respect to cash actually received);

 

provided that notwithstanding any other provision to the contrary contained in
this Agreement, for purposes of any calculation made under the financial
covenant set forth in Section 7.11 (including for purposes of the definition of
“Pro Forma Basis”, but excluding for purposes of the definition of “Applicable
Rate”), to the extent the receipt of any Net Cash Proceeds of any issuance of
Equity Interests are an effective addition to Consolidated EBITDA as
contemplated by, and in accordance with, the provisions of clause (b)(xii) above
and, as a result thereof, any Event of Default of the financial covenant set
forth in Section 7.11 shall have been cured for any applicable period, such cure
shall be deemed to be effective as of the last day of such applicable period.

 

“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,

 

(a)                                 all obligations of such Person for borrowed
money,

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments,

 

(c)                                  all obligations of such Person issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than accrued expenses and trade debt incurred in the ordinary
course of business) which would appear in the liabilities section of the balance
sheet of such Person,

 

(d)                                 all Consolidated Funded Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed,

 

(e)                                  all Guarantees of such Person with respect
to Consolidated Funded Indebtedness of another Person.

 

(f)                                   the implied principal component of all
obligations of such Person under Capitalized Leases,

 

(g)                                  all drafts drawn (to the extent
unreimbursed) under standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person,

 

(h)                                 unless the holder thereof is a Loan Party
or, if the issuer thereof is a Subsidiary of the Borrower which is not a Loan
Party, any other Subsidiary of the Borrower, all Disqualified Equity Interests
convertible into Indebtedness and issued by such Person from and after the date
on which they are so converted, and

 

12

--------------------------------------------------------------------------------


 

(i)                                     the Consolidated Funded Indebtedness of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer to the extent such Consolidated Funded
Indebtedness is recourse to such Person.

 

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (A) any
earn-out obligation until such obligation is due and payable, (B) any earn-out
obligation that appears in the liabilities section of the balance sheet of the
applicable Person to the extent (1) such Person is indemnified for the payment
thereof by a solvent Person reasonably acceptable to the Administrative Agent or
(2) amounts to be applied to the payment thereof are in escrow, (C) any deferred
compensation arrangements or employee equity plan related to which there is a
liability on the balance sheet or (D) any non-compete or consulting obligations
incurred in connection with Permitted Acquisitions and (ii) the amount of
Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be.

 

“Consolidated Interest Charges” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which (a) the
aggregate interest expense for such period (including the interest component
under Capitalized Leases, but excluding, to the extent included in interest
expense, (i) fees and expenses associated with the consummation of the
Transactions, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance or any amendment or waiver of any Debt Issuance (whether or not
consummated), including without limitation any Permitted Refinancing of the
Senior Notes, (v) pay-in-kind interest expense or other noncash interest expense
(including as a result of the effects of purchase accounting) and
(vi) amortization or write-down of any deferred financing fees) exceeds
(b) interest income for such period, in each case as determined in accordance
with GAAP, to the extent the same are paid or payable (or received or
receivable) in cash with respect to such period.

 

“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication, (a) any net after-tax extraordinary, unusual or
non-recurring gains, losses or charges (including severance, relocation,
transition and other restructuring costs and litigation settlements or losses),
(b) the cumulative effect of a change in accounting principle(s) during such
period, (c) any net after-tax gains or losses realized upon the disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the sale or other disposition of any Equity Interests of any
Person) or attributable to discontinued operations, (d) (i) the income or loss
of (1) for purposes of calculating cumulative Consolidated Net Income only, any
Subsidiary (other than a Loan Party) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary or its stockholders (which
has not been legally waived) and (2) any Joint Venture and any Unrestricted
Subsidiary, except in each case to the extent of the amount of dividends or
other distributions actually paid in cash to such Person or one of its
Subsidiaries by such Subsidiary, Joint Venture or Unrestricted Subsidiary during
such period and (ii) the income or loss of any Person accrued prior to the date
it becomes a Subsidiary of such Person or is merged into or consolidated with
such Person or any Subsidiary of such Person or the date that such other
Person’s assets are acquired by such Person or any Subsidiary of such Person,
(e) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs, (f) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early

 

13

--------------------------------------------------------------------------------


 

extinguishment of Indebtedness or hedging obligations, including under Swap
Contracts, (g) the effect of any non-cash items resulting from any amortization,
write-up, write-down or write-off or impairment of assets (including intangible
assets, goodwill and deferred financing costs or liabilities) in connection with
the Transactions, any Permitted Acquisition or any merger, consolidation or
similar transaction not prohibited by this Agreement and non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
of SFAS Nos. 142-144 (other than any such non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed), (h) any reductions in
respect of dividends on, or accretion of, preferred Equity Interests; and
provided further that Consolidated Net Income for any such period shall be
decreased by the amount of any equity of the Borrower in a net loss of any Joint
Venture for such period to the extent the Borrower has funded such net loss, and
(i) unrealized gains and losses in respect of Swap Contracts and other “embedded
derivatives” or similar contracts that require the same accounting treatment as
Swap Contracts.

 

“Consolidated Total Assets” means the consolidated total assets of UHS and its
Restricted Subsidiaries determined in accordance with GAAP.

 

“Continuing Directors” means the directors of Parent and UHS, respectively, on
the Closing Date and each other director, if, in each case, such other
directors’ or managers’ nomination for election to the board of directors of
Parent or UHS (or the Qualifying IPO Issuer after a Qualifying IPO) is
recommended by a majority of the then Continuing Directors or such other
director receives the indirect vote of the Permitted Holders in his or her
election by the stockholders of Parent or UHS (or the Qualifying IPO Issuer
after a Qualifying IPO).

 

“Contracts” means all “contracts,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, in any
event, including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any Loan
Party may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Copyright License” means rights under any agreement to which any Loan Party is
or becomes a party granting any right to use any copyright.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Loan Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

“Co-Syndication Agents” means Barclays Bank PLC and PNC Bank, National
Association, as co-syndication agents under this Agreement.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

14

--------------------------------------------------------------------------------


 

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws, and if there is no applicable
interest rate, then at the rate applicable to the Revolving Credit Loans bearing
interest at the Base Rate plus the Applicable Rate applicable to Base Rate Loans
plus 2.0% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swing Line Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed or declared insolvent by
any relevant regulatory or judicial authority or become the subject of a
bankruptcy or insolvency proceeding.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of any Loan Party.

 

“Designated Jurisdiction” means a country or territory that is the subject of a
Sanction.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is designated as Designated Non-Cash
Consideration pursuant to an officer’s certificate, setting forth the basis of
such valuation, executed by a senior financial officer of the Borrower, less the
amount of cash or Cash Equivalents received in connection with a sale or
collection of such Designated Non-Cash Consideration made or received within 180
days of the date of such Disposition.

 

“Disclosed Litigation” has the meaning specified in Section 5.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a

 

15

--------------------------------------------------------------------------------


 

sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case of clauses (a) through (d) above, prior to the
date that is one hundred eighty-one (181) days after the Scheduled Maturity Date
(except, in each case, as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments).

 

“Documents” means all “documents,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Accounts” has the meaning ascribed to it in Section 2.15.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person or a
Disqualified Institution, as designated by the Borrower to Bank of America in
the electronic communication from the Borrower’s counsel to Bank of America’s
counsel dated June 6, 2012) approved by (i) the Administrative Agent, the L/C
Issuer and the Swing Line Lender and (ii) unless an Event of Default has
occurred and is continuing under Section 8.01(a), Section 8.01(f) or
Section 8.01(g)(i), the Borrower (each such approval not to be unreasonably
withheld or delayed).

 

“Eligible Equipment Disposables” means, as of any date of determination, all
Equipment Disposables of the Borrowing Base Parties which conform to the
requirements of Section 2.16 of the Agreement.

 

“Eligible Equity Proceeds” means (a) the Net Cash Proceeds received by Parent
from any sale or issuance of any Equity Interests (other than Disqualified
Equity Interests) of Parent to the extent such Net Cash Proceeds are directly or
indirectly contributed as a common capital contribution to, and actually
received by, UHS (or, if only a portion thereof is so contributed and received,
to the extent of such portion) and (b) after a Qualifying IPO of UHS, the Net
Cash Proceeds received by UHS from any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of UHS.

 

“Eligible Rental Equipment” means, as of any date of determination, the amount
of all Rental Equipment of the Borrowing Base Parties which (a) is held by any
Borrowing Base Party (other than for sale) or is rented to third Persons in the
ordinary course of business by any Borrowing Base Party or which is the subject
of an equipment rental program or similar equipment outsourcing program, and
(b) conforms to the requirements of Section 2.16 of the Agreement.

 

“Eligible Unbilled Accounts” has the meaning specified in Section 2.15.

 

“Eligible Wholesale Disposables” means, as of any date of determination, all
Wholesale Disposables of the Borrowing Base Parties which conform to the
requirements of Section 2.16 of the Agreement.

 

16

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, legally-binding agreements or governmental restrictions relating to
pollution, the protection of the environment or the management, disposal or
release of any hazardous materials, substances or wastes into the environment,
including those related to air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries arising from, resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” means all “equipment,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located and, in any event, including all such Loan Party’s machinery and
equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded Software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and Fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

 

“Equipment Disposables” means repair or replacement parts purchased by any
Borrowing Base Party for repair of its Rental Equipment or for sale to customers
of such Borrowing Base Party.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Investors” means the Sponsor and the Management Shareholders.

 

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests.  A Disposition shall not be deemed
to be an Equity Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

17

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be, in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums not yet due or premiums due but not yet delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum (in no event less than zero)  equal to the London
Interbank Offered Rate (as determined by the Administrative Agent), or
comparable or successor rate approved by the Administrative Agent, for deposits
in Dollars, as published on the applicable Reuters screen page (or other
commercially available source determined by the Administrative Agent from time
to time) as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period ; provided, that any comparable
or successor rate shall be applied by the Administrative Agent, if
administratively feasible, in a manner consistent with market practice.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary substantially all of the assets of which consist of the Equity
Interests in one or more Foreign Subsidiaries, (c) any Subsidiary that is
prohibited or restricted by applicable Law from providing a Guaranty for so long
as such prohibition or restriction exists, or if such Guaranty would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received,
(d) any Subsidiary to the extent and for so long as such Subsidiary providing a
Guaranty would result in a material adverse tax consequence to the Borrower and
its Subsidiaries (including as a result of the operation of Section 956 of the
Code or any similar Law or regulation in any applicable jurisdiction) as
reasonably determined by the Borrower and (e) any other Subsidiary with respect
to which, in the reasonably judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing the Guaranty shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” means with respect to a Loan Party, each Secured
Hedge Obligation as to which, and only to the extent that, such Loan Party’s
guaranty of or grant of a Lien as security for such Secured Hedge Obligation is
or becomes illegal under the Commodity Exchange Act because such Loan Party does
not constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any keepwell, support or other
agreement for the benefit of such Loan Party and all guarantees of Secured Hedge
Obligations by other Loan Parties)

 

18

--------------------------------------------------------------------------------


 

when such guaranty or grant of Lien becomes effective with respect to the
Secured Hedge Obligation.  If a Secured Hedge Agreement governs more than one
Secured Hedge Obligation, only the Secured Hedge Obligation(s) or portions
thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Loan Party.

 

“Excluded Taxes” means, in the case of each Agent and each Lender, (i) Taxes
imposed on or measured by its net income and franchise (and similar) Taxes
imposed on it in lieu of net income Taxes, by the United States and the
jurisdiction (or any political subdivision thereof) under the Laws of which such
Agent or such Lender, as the case may be, is organized or in which its principal
office is located or in the case of any Lender, in which its Lending Office is
located, (ii) any branch profits Tax imposed by the United States and (iii) any
US federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.

 

“Existing Indebtedness” means Indebtedness existing on the Amendment Closing
Date, as set forth in Schedule 7.03(b)(viii).

 

“Existing Letter of Credit” means the Irrevocable Standby Letter of Credit
Number SM234805, issued on May 27, 2009, in the original face amount of
$1,425,000 and the current amount of $3,875,000, issued by Wells Fargo Bank,
National Association (“Wells Fargo”) for the benefit of The Travelers Indemnity
Company, for the account of UHS, with the current expiration date of June 30,
2016 (the “Current Expiration Date”).  UHS acknowledges that the Existing Letter
of Credit will not be automatically renewed past the Current Expiration Date.

 

“Facility” means the Revolving Credit Facility, the Swing Line Sublimit or the
Letter of Credit Sublimit, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“FCCR Trigger Period” means each period (a) commencing on the day on which
Borrowing Availability is less than the greater of (i) 10% of the Line Cap and
(ii) $20,000,000; and (b) continuing until the first day thereafter on which
Borrowing Availability has been greater than the greater of (i) 10% of the Line
Cap and (ii) $20,000,000, in each case of clauses (b)(i) and (b)(ii), for thirty
consecutive days.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means (i) that certain Fee Letter, dated as of the Amendment
Closing Date, among Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Borrower and (ii) 

 

19

--------------------------------------------------------------------------------


 

that certain Administrative Agency Fee Letter, dated as of May 24, 2012, between
the Administrative Agent and the Borrower.

 

“Fixed Charge Coverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of UHS for the four
(4) fiscal quarter period ending on such date, the ratio of (a)(i) Consolidated
EBITDA of the Borrower Parties on a consolidated basis for such period
(excluding any gains or losses in respect of asset sales that are included in
the calculation of such Consolidated EBITDA), plus (ii) net cash proceeds
received by the Borrower Parties from Dispositions permitted under Sections
7.05(a), (d), (j) or (o) up to the aggregate amount of Capital Expenditures
subtracted pursuant to clauses (a)(iv) and (a)(v) below, minus (iii) taxes on or
measured by income (excluding income tax refunds) paid in cash, minus (iv) an
amount equal to 35% of Capital Expenditures relating to medical equipment, and
minus (v) an amount equal to 100% of all Capital Expenditures not included in
clause (a)(iv) above, divided by (b) (i) scheduled principal payments on
Indebtedness (other than the Obligations) of the Borrower Parties (whether or
not paid when due), plus (ii) cash paid interest expense, less cash paid
interest income, plus (iii) Restricted Payments consisting of dividends,
distributions and management fees paid in cash.

 

“Fixtures” means all “fixtures” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in the Uniform Commercial Code, now owned or hereafter acquired by any Loan
Party, including all right, title and interest that such Loan Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, Software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill, all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers

 

20

--------------------------------------------------------------------------------


 

and documents in the possession or under the control of such Loan Party or any
computer bureau or service company from time to time acting for such Loan Party.

 

“Goods” means all “goods” as defined in the Uniform Commercial Code, now owned
or hereafter acquired by any Loan Party, wherever located, including embedded
Software to the extent included in “goods” as defined in the Uniform Commercial
Code, manufactured homes, standing timber that is cut and removed for sale and
unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however, if
such obligation has not been assumed, the amount of such Guarantee shall be the
lesser of the primary obligations so secured or the value of the assets to which
a Lien has attached; and provided further that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business, or customary and reasonable indemnity obligations,
including, but not limited to, those in effect on the Closing Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) Parent, (b) Surgical Services and (c) each
other Restricted Subsidiary that is a Subsidiary of the Borrower that shall be
required to become a Guarantor pursuant to Section 6.12.

 

“Guaranty” means the Amended and Restated Guaranty, dated as of May 6, 2010,
made by the Guarantors in favor of the Secured Parties, together with each other
guaranty and guaranty supplement of any Subsidiary in respect of the Obligations
of the Borrower delivered pursuant to Section 6.12.

 

21

--------------------------------------------------------------------------------


 

“Guaranty Reaffirmation” means the Guaranty Reaffirmation, dated as of the
Amendment Closing Date, in respect of the Guaranty and substantially in the form
of Exhibit F hereto, among the Guarantors and the Administrative Agent.

 

“Hazardous Materials” means all substances, materials or wastes classified or
regulated pursuant to any Environmental Law as hazardous, toxic explosive or
radioactive or as pollutants, including petroleum or petroleum distillates,
mold, asbestos or asbestos-containing materials and polychlorinated biphenyls.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

 

“Historical Financial Statements” means the audited consolidated balance sheets
of UHS as of each of December 31, 2011 and December 31, 2010 and the related
audited consolidated statements of income, retained earnings and cash flow for
UHS for the fiscal years ended December 31, 2011 and December 31, 2010.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) of all
outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable or accrued expenses in the ordinary course of business and (ii) any
earn-out obligation until such obligation appears in the liabilities section of
the balance sheet of such Person);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests;

 

(h)                                 all Synthetic Indebtedness of such Person;
and

 

(i)                                     all Guarantees of such Person in respect
of any of the foregoing.

 

22

--------------------------------------------------------------------------------


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial L/C Issuer” means the bank or other financial institution listed on the
signature pages hereof as the Initial L/C Issuer.

 

“Initial Swing Line Lender” means the bank or other financial institution listed
on the signature pages hereof as the Initial Swing Line Lender.

 

“Instruments” means all “instruments,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Patents, Copyrights and Trademarks.

 

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement (each as defined in the Security Agreement), referred to in and
substantially in the forms attached to the Security Agreement together with each
other intellectual property security agreement executed and delivered pursuant
to Section 6.12 or the Security Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 31,
2007, among the Administrative Agent, the Collateral Agent and the Second Lien
Collateral Agent and acknowledged and agreed to by the Borrower, Parent and each
other Loan Party.

 

“Interest Coverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of UHS for the four
(4) fiscal quarter period ending on such date with respect to the Borrower
Parties on a consolidated basis, the ratio of (a) Consolidated EBITDA of the
Borrower Parties for such period to (b) Consolidated Interest Charges of the
Borrower Parties for such period.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the first day of the month following the Interest Period applicable to such Loan
and the Maturity Date of the Facility

 

23

--------------------------------------------------------------------------------


 

under which such Loan was made; provided that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the first day of each January, April, July and October and the Maturity Date of
the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if available to all relevant Lenders, twelve months thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Inventory” means all “inventory,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Loan Party for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Loan Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded Software.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (i) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

 

“Investment Conditions” means:

 

24

--------------------------------------------------------------------------------


 

(a)                                 immediately before and immediately after
giving Pro Forma Effect to any purchase, acquisition or other Investment, no
Event of Default shall have occurred and be continuing;

 

(b)                                 either (i) Borrowing Availability,
determined on a Pro Forma Basis after giving effect to such purchase,
acquisition or other Investment, shall be in excess of $50,000,000 on the date
such purchase, acquisition or other Investment is consummated and for each day
during the 30-day period ending on the date such purchase, acquisition or other
Investment is consummated or (ii) (A) Borrowing Availability, determined on a
Pro Forma Basis after giving effect to such purchase, acquisition or other
Investment, shall be in excess of $25,000,000 on the date such purchase,
acquisition or other Investment is consummated and (B) immediately after giving
effect to such purchase, acquisition or other Investment, the Borrower Parties
shall be in Pro Forma Compliance with the financial covenant set forth in
Section 7.11 (whether or not then required to be tested) as of the last day of
the fiscal quarter most recently ended on or prior to the date of such purchase,
acquisition or other Investment is consummated and for which financial
statements have been or were required to have been delivered to the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b), and the
satisfaction of such condition to be determined on the basis of such financial
statements as though the applicable purchase, acquisition or other Investment
had been consummated as of the first day of the fiscal period covered thereby,
and

 

(c)                                  the Administrative Agent shall have
received a certificate from the Chief Financial Officer or Treasurer (or other
equivalent officer) of UHS certifying and demonstrating satisfaction of the
foregoing requirements, together with related calculations in reasonable detail.

 

“Investment Property” means all “investment property” as such term is defined in
the Uniform Commercial Code now owned or hereafter acquired by any Loan Party,
wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Loan Party, including
the rights of any Loan Party to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all securities accounts of any Loan Party; (d) all commodity
contracts of any Loan Party; and (e) all commodity accounts held by any Loan
Party.

 

“IP Rights” has the meaning set forth in Section 5.14.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of UHS or any of its Restricted Subsidiaries and (b) any Person in
whom UHS or any of its Restricted Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

 

“Junior Financing Documentation” means any documentation governing any Permitted
Subordinated Indebtedness.

 

“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation thereof by any Governmental Authority
charged

 

25

--------------------------------------------------------------------------------


 

with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means the Initial L/C Issuer in its capacity as issuer of Letters
of Credit hereunder and each other Lender reasonably acceptable to both the
Administrative Agent and the Borrower that has entered into a letter of credit
issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent, in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that no Person shall at any time become an L/C Issuer if after giving
effect thereto there would at such time be more than three (3) L/C Issuers. 
Each L/C Issuer may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such L/C Issuer, in which case the term L/C
Issuer shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.  In the event that there is more than one L/C Issuer at any
time, references herein and in the other Loan Documents to the L/C Issuer shall
be deemed to refer to the L/C Issuer in respect of the applicable Letter of
Credit or to all L/C Issuers, as the context requires.  As of and after the
Amendment Closing Date, except with respect to the Existing Letter of Credit,
Wells Fargo Bank, National Association shall not be an L/C Issuer hereunder, and
shall be under no obligation to issue any Letters of Credit hereunder from and
after the Amendment Closing Date.  Wells Fargo shall be considered an L/C Issuer
hereunder solely for purposes of, and in connection with, the Existing Letter of
Credit.

 

“L/C Issuer’s Office” means the L/C Issuer’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the
L/C Issuer may from time to time notify in writing to the Borrower, the Lenders
and the Administrative Agent.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.

 

“Lease Payment Reserves” means reserves against the Borrowing Base in an amount
determined by the Administrative Agent in its reasonable discretion for rent
payable by a Borrowing Base Party with respect to each lease of real property
where Eligible Rental Equipment, Eligible Wholesale Disposables and Eligible
Equipment Disposables are located and with respect to which the applicable
Borrowing Base Party has failed to obtain an access agreement, in form and
substance reasonably satisfactory to the Administrative Agent; provided that
(a) such reserves shall be limited to leases of real property where Eligible
Rental Equipment, Eligible Wholesale Disposables and Eligible Equipment
Disposables are located in the States of Iowa, Louisiana, Pennsylvania, Virginia
and Washington and the District of Columbia and any other jurisdiction that,
after the Amendment Closing Date, enacts legislation providing landlords with a
Lien (i) that is senior in priority to that of the Collateral Agent, and
(ii) which Lien will not lose its senior priority with respect to that of the
Collateral Agent upon a one time turnover of the Eligible Rental Equipment,
Eligible Wholesale Disposables and Eligible Equipment Disposables, (b) such

 

26

--------------------------------------------------------------------------------


 

reserves shall be limited to: (i) twelve (12) months’ rent payable by the
Borrowing Base Parties with respect to locations in Iowa and Pennsylvania,
(ii) six (6) months’ rent payable by the Borrowing Base Parties with respect to
locations in Louisiana and Virginia, (iii) three (3) months’ rent payable by the
Borrowing Base Parties with respect to locations in the District of Columbia,
(iv) two (2) months’ rent payable by the Borrowing Base Parties with respect to
locations in the State of Washington, and (v) the applicable number of months’
rent for which the landlord has priority over the Lien of the Collateral Agent
pursuant to legislation in the applicable jurisdiction, (c) the amount of any
reserves imposed with respect to any location shall not exceed the fair market
value of the Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables located at such location, and (d) such reserves
shall be effective upon three (3) days prior written notice delivered by the
Administrative Agent to the Borrower.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer, the Swing Line
Lender and any other financial institution or Person that from time to time
becomes a party hereto pursuant to the terms of Section 2.14, in each case
together with its permitted successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder, including,
without limitation, the Existing Letter of Credit.  A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the Maturity Date.

 

“Letter of Credit Sublimit” means $150,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

 

“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of any fiscal quarter of UHS for the four (4) fiscal
quarter period ending on such date, the ratio of (a) Consolidated Funded
Indebtedness (net of Cash on Hand) of the Borrower Parties on the last day of
such period to (b) Consolidated EBITDA of the Borrower Parties for such period.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any Loan
Party in any IP Rights.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).  For the avoidance of doubt “Lien” shall not be
deemed to include any license of IP Rights.

 

“Line Cap” means, at any time of determination, the lesser of (i) the Borrowing
Base and (ii) the Maximum Amount.

 

27

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Guaranty Reaffirmation, the Collateral Documents, the Fee Letters, each
Letter of Credit Application, the Intercreditor Agreement and solely for
purposes of the Collateral Documents and the Guaranty, each Secured Hedge
Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Management Shareholders” means the members of management of UHS, its direct or
indirect parent company or its Subsidiaries who are investors, directly or
indirectly, in Parent.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, properties, financial condition or results of operations of UHS and its
Restricted Subsidiaries, taken as a whole, (b) a material adverse effect on the
ability of the Loan Parties (taken as a whole) to perform their obligations
under any Loan Document or (c) a material adverse effect on the rights and
remedies of the Lenders under any Loan Document.

 

“Material Intellectual Property” means any IP Rights that are material to the
operation of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole.

 

“Material Real Property” means fee owned real property with a value in excess of
$5,000,000.

 

“Maturity Date” means the earliest of (x) five (5) years after the Amendment
Closing Date (the “Scheduled Maturity Date”) and (y) ninety (90) days prior to
the maturity date of the Senior Notes.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
aggregate Revolving Credit Commitments of all the Lenders as of such date.  The
amount thereof as of the Amendment Closing Date is $235,000,000.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means each deed of trust, trust deed and mortgage covering the fee
owned properties identified to be mortgaged on Schedule 5.07(c) (together with
the Assignments of Leases and Rents referred to therein) executed and delivered
in connection with the Existing Credit Agreement, together with each other
mortgage or other comparable instrument in form and substance reasonably
acceptable to the Administrative Agent executed and delivered pursuant to
Section 6.12.

 

“Mortgage Policies” means each fully paid policy of title insurance with such
extended coverage as is available pursuant to the underwriting requirements of
the related title company (to be substantially similar to that provided under an
ALTA Extended form policy).

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, and subject to ERISA, to which the Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

 

28

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Casualty Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Casualty Event (including any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Borrower or any of its Restricted
Subsidiaries) over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the asset subject to such Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Casualty Event
(other than Indebtedness under the Loan Documents), (B) the out-of-pocket fees
and expenses (including, without limitation, attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such Casualty
Event, (C) taxes paid or reasonably estimated to be payable in connection
therewith by the Borrower or such Restricted Subsidiary and attributable to such
Casualty Event (including, in respect of any proceeds received in connection
with a Casualty Event of any asset of any Restricted Subsidiary organized under
the laws of a jurisdiction different from the jurisdiction of organization of
the Borrower that is its most direct parent company, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the Borrower) and (D) any reserve for adjustment in respect of
(1) the sale price of such asset or assets established in accordance with GAAP
and (2) any liabilities associated with such asset or assets and retained by the
Borrower or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by the Borrower or any of its
Restricted Subsidiaries in respect of any such Casualty Event and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
three hundred and sixty-five (365) days after such Casualty Event, the amount of
such reserve.

 

(b)                                 with respect to the issuance of any Equity
Interest by the Borrower or any of its Restricted Subsidiaries, the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
issuance over (ii) all taxes (including, in respect of any proceeds received in
connection with the issuance of Equity Interests of any Restricted Subsidiary
organized under the laws of a jurisdiction different from the jurisdiction of
organization of the Borrower that is its most direct parent company, deductions
in respect of withholding taxes that are payable in cash if such funds are
repatriated to the jurisdiction of the Borrower) and fees (including investment
banking fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses (including attorneys’ fees) and other customary expenses) incurred by
the Borrower or such Restricted Subsidiary in connection with such issuance; and

 

(c)                                  with respect to the incurrence or issuance
of any Indebtedness by the Borrower or any of its Restricted Subsidiaries, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses (including
attorneys’ fees) and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance (including,
in the case of Indebtedness of any Restricted Subsidiary organized under the
laws of a jurisdiction different from the jurisdiction of

 

29

--------------------------------------------------------------------------------


 

organization of the Borrower that is its most direct parent company, deductions
in respect of withholding taxes that are payable in cash if such funds are
repatriated to the jurisdiction of the Borrower).

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Recourse Debt” means Indebtedness:

 

(a)                                 as to which neither Parent nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable as a guarantor or otherwise, or
(ii) constitutes the lender;

 

(b)                                 no default with respect to which would
permit upon notice, lapse of time or both any holder of any Indebtedness of
Parent or any of its Restricted Subsidiaries to declare a default on such
Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its Stated Maturity; and

 

(c)                                  as to which the lenders have been notified
in writing that they will not have any recourse to the stock or assets of Parent
or any of its Restricted Subsidiaries (other than a pledge of the Equity
Interests of an Unrestricted Subsidiary).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-US Lender” has the meaning specified in Section 10.15(b)(i).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not previously included in
a calculation of “Consolidated EBITDA” pursuant to clause (b)(xii) of the
definition thereof and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount.

 

“Note” means a Revolving Credit Note.

 

“Notice of Intent to Make An Equity Infusion” has the meaning specified in
Section 6.02(a).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, expenses and fees that
accrue after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding.  Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, any
Agent or any L/C Issuer in its sole discretion, may elect to pay or advance on
behalf of such Loan Party.

 

30

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original A&R Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of May 6, 2010, with the Lenders from time to time party thereto and GE
Business Financial Services Inc., as administrative agent.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Credit Loans
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Patent License” means rights under written agreement to which any Loan Party is
now or hereafter becomes a party granting any right of use to any patent.

 

“Patents” means all patents and patent and patent applications now or hereafter
acquired by any Loan Party.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate

 

31

--------------------------------------------------------------------------------


 

contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Discretion” means the Administrative Agent’s reasonable judgment
exercised in good faith and in accordance with its customary business practices
for other asset based transactions, based upon changes in the circumstances or
conditions of the Loan Parties or Collateral that it believes (a) could
adversely affect the quantity, quality, mix or value of Collateral (including
any applicable Law that may inhibit collection of an Account), the
enforceability or priority of the Administrative Agent’s Liens, or the amount
that the Administrative Agent and the Lenders could receive in liquidation of
any Collateral; (b) suggests that any Collateral report or financial information
delivered by any Loan Party is incomplete, inaccurate or misleading in any
material respect; (c) materially increases the likelihood of any bankruptcy or
insolvency proceeding involving a Loan Party; or (d) creates or could result in
a Default or Event of Default.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Holders” means the Sponsor and the Management Shareholders.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable),
including any amounts paid-in-kind, of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole, (d) the terms and conditions (including,
if applicable, as to collateral) of any such modified, refinanced, refunded,
renewed or extended Indebtedness (excluding interest rate and call protection,
which shall be on then-market terms for similar issuances of Indebtedness) are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, (e) such modification, refinancing, refunding, renewal or extension
is incurred by the Person or Persons who are the obligors on the Indebtedness
being modified, refinanced, refunded, renewed or extended, and such new or
additional obligors as are permitted under Section 7.03 or as are or become Loan
Parties in accordance with Section 6.12 and with respect to subordinated
Indebtedness the obligations of such obligors shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in documentation governing the Indebtedness, taken as a whole
and (f) at the time thereof, no Event of Default shall have occurred and be
continuing.

 

32

--------------------------------------------------------------------------------


 

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent, (b) is not scheduled to mature prior to the date that is
one hundred eighty-one (181) days after the Scheduled Maturity Date, (c) has no
scheduled amortization or payments of principal prior to the date that is one
hundred eighty-one (181) days after the Scheduled Maturity Date, and (d) has
covenant, default and remedy provisions no more restrictive, or mandatory
prepayment, repurchase or redemption provisions no more onerous or expansive in
scope, taken as a whole, than those set forth in the Senior Indenture.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Prime Rate” means the rate of interest announced by Bank of America from time
to time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.

 

“Pro Forma Adjustment” means, for any period for which the financial covenant
contained in Section 7.11, the Leverage Ratio, the Interest Coverage Ratio or
the Fixed Charge Coverage Ratio is measured that includes all or any part of a
fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable entity or business acquired in a Permitted
Acquisition or the Consolidated EBITDA of the Borrower Parties, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be,  reasonably acceptable to the Administrative Agent, in each case,
as a result of (i) any action taken during such Post-Acquisition Period for the
purposes of realizing reasonable identifiable and factually supportable cost
savings or (ii) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such entity or business with the operations of the Borrower and the Restricted
Subsidiaries; provided that, so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, the cost savings related to such actions or such
additional costs, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such cost savings will be realized during the
entirety of such period, or such additional costs, as applicable, will be
incurred during the entirety of such period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such period and, in the case of any pro forma increase to
Consolidated EBITDA, shall be limited to the extent provided in clause (c) of
such definition.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the financial covenant set forth in
Section 7.11 and the calculations and definitions of Leverage Ratio, Interest
Coverage Ratio or Fixed Charge Coverage Ratio in respect of a

 

33

--------------------------------------------------------------------------------


 

Specified Transaction, that such Specified Transaction and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included and (ii) in the case of a Disposition of all or
substantially all of the assets of or all of the Equity Interests of any
Restricted Subsidiary of the Borrower or any division or product line of the
Borrower or any of its Restricted Subsidiaries, shall be excluded, (b) any
retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to the calculation of the
financial covenant set forth in Section 7.11 and the definitions of Leverage
Ratio, Interest Coverage Ratio or Fixed Charge Coverage Ratio solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (z) factually supportable or based on the reasonable
good faith of the Responsible Officer executing the Compliance Certificate or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Credit Commitments of such
Lender under the Revolving Credit Facility at such time and the denominator of
which is the amount of the Aggregate Commitments under the Revolving Credit
Facility at such time; provided that if such Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP” means a Loan Party having total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of such act.

 

“Qualifying IPO” means the issuance by the Qualifying IPO Issuer of its common
Equity Interests resulting in Net Cash Proceeds to Parent or UHS of at least
$75,000,000 in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 (whether alone or in connection with a secondary public
offering).

 

“Qualifying IPO Issuer” means any of Parent or UHS or a corporation or other
legal entity which owns, directly or indirectly, 100% of the outstanding equity
interests of any of Parent or UHS.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Documents” means, collectively, the Senior Notes Documents.

 

“Rental Equipment” means all medical equipment that does not constitute a
fixture, owned by any Borrowing Base Party including, but not limited to,
critical care equipment, monitoring equipment, newborn care equipment,
respiratory therapy equipment, beds, stretchers and surfaces.

 

34

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), and (b) aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Reserves” means (i) reserves established in the Administrative Agent’s
Permitted Discretion and (ii) Lease Payment Reserves; provided that any such
reserves established pursuant to clause (i) above shall (A) bear a reasonable
relationship to the event giving rise to such reserve, (B) be without
duplication of any facts, circumstances or conditions set forth in determining
eligibility and (C) require three (3) Business Days’ prior written notice
(unless a shorter period is agreed to by the Borrower) to the Borrower, and
during such three (3) Business Day period, the Administrative Agent shall be
available to discuss any such proposed reserve; provided, however, that such
prior written notice shall not be required if, in the determination of the
Administrative Agent in its Permitted Discretion, it is necessary to act sooner
to preserve or protect the Collateral or its value or the rights of the
Administrative Agent therein or to otherwise address any event, condition or
circumstance that the Administrative Agent, in its Permitted Discretion,
determines is reasonably likely to cause a material diminution in the value of
the Collateral or to threaten the ability to realize upon any material portion
of the Collateral.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance or controller of a Loan Party or,
in the case of the Borrower, any duly appointed authorized signatory or any
director or managing member of such Person and, as to any document delivered on
the Amendment Closing Date, any secretary or assistant secretary.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the stockholders, partners or members (or the equivalent
Persons thereof) of the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

35

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations in respect of Letters of Credit
and (c) purchase participations in Swing Line Loans, in an aggregate amount at
any one time outstanding not to exceed the amount set forth, and opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”,
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in the documentation agreed pursuant to Section 2.14, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  The aggregate Revolving Credit Commitments of all Lenders shall be
$235,000,000 on the Amendment Closing Date, as such amount may be adjusted from
time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Loans made by such Lender to the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanction” means any economic or financial sanction or trade embargo imposed,
administered or enforced by the U.S. Government (including OFAC), United Nations
Security Council, European Union or Her Majesty’s Treasury.

 

“Scheduled Maturity Date” has the meaning specified in the definition of
“Maturity Date.”

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Collateral Agent” means Wells Fargo Bank, National Association, in
its capacity as collateral agent for the holders of the Senior Notes.

 

“Second Lien Security Agreement” means the Second Lien Security Agreement among
the Borrower, the Guarantors named therein and the Second Lien Collateral Agent,
dated as of May 31, 2007.

 

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between any Loan Party and
any Hedge Bank.

 

“Secured Hedge Obligations” means any Secured Obligation arising under a Secured
Hedge Agreement; provided that Secured Hedge Obligations of an Obligor shall not
include its Excluded Swap Obligations.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

36

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, Affiliates of the Lenders in the case of Cash Management
Obligations, the Hedge Banks and each co-agent or sub-agent appointed by the
Administrative Agent or the Collateral Agent from time to time pursuant to
Article 9.

 

“Security Agreement” means the Amended and Restated First Lien Security
Agreement among the Borrower, the Guarantors and the Collateral Agent, dated as
of May 6, 2010, together with each related security agreement supplement
executed and delivered pursuant to Section 6.12.

 

“Security Agreement Reaffirmation” means the Security Agreement Amendment and
Reaffirmation, dated as of the Amendment Closing Date, in respect of the
Security Agreement and substantially in the form of Exhibit G hereto, among the
Loan Parties and the Collateral Agent.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Indenture” means the Indenture, dated as of August 7, 2012, pursuant to
which the Senior Notes were issued.

 

“Senior Notes” means the $645,000,000 aggregate principal amount of the
Borrower’s 7.625% Second Lien Senior Secured Notes due 2020 issued pursuant to
the Senior Indenture.

 

“Senior Notes Documents” means the Senior Notes, the Senior Indenture, the
Intercreditor Agreement, the Second Lien Security Agreement and all other
documents executed and delivered with respect to the Senior Notes or the Senior
Indenture.

 

“Solvency Certificate” has the meaning specified in Section 4.01(a)(xi).

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Specified Obligor” means, as of any date of determination, a Loan Party that is
not then an “eligible contract participant” under the Commodity Exchange Act
(determined prior to giving effect to Section 10.22(a)).

 

“Specified Officer” means the chief executive officer, president, chief
financial officer or general counsel of a Loan Party.

 

“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line of the Borrower or any of its Restricted Subsidiaries,
(b) Permitted Acquisition, (c) designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 6.16 or (d) the proposed
incurrence of Indebtedness or making of a Restricted Payment or the prepayment,
redemption, defeasance or similar retirement of Permitted Subordinated
Indebtedness in respect of which compliance with the financial covenant set
forth in Section 7.11 or any financial ratio is by the terms of this Agreement
required to be calculated on a Pro Forma Basis.

 

“Sponsor Management Agreement” means the Amended and Restated UHS Professional
Services Agreement, dated February 1, 2008, between UHS and IPC Manager III,
L.P. (formerly known as Bear Stearns Merchant Manager III (Cayman), L.P.).

 

“Sponsor” means, collectively, IPC Manager III, L.P. (formerly known as Bear
Stearns Merchant Manager III (Cayman), L.P.) and/or its Affiliates (including,
as applicable, related funds, general partners

 

37

--------------------------------------------------------------------------------


 

thereof and limited partners thereof, but solely to the extent any such limited
partners are directly or indirectly participating as investors pursuant to a
side-by-side investing arrangement, but not including, however, any portfolio
company of any of the foregoing).

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Supermajority Required Lenders” means, as of any date of determination, Lenders
having more than 75% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Required Lenders.

 

“Surgical Services” means UHS Surgical Services, Inc., a Delaware corporation.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations

 

38

--------------------------------------------------------------------------------


 

provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means the Initial Swing Line Lender in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means $5,000,000.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

 

“Synthetic Indebtedness” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.

 

“Tax Distributions” has the meaning specified in Section 7.06(i).

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Threshold Amount” means $15,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Loan Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Loan Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, designs and general intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

 

39

--------------------------------------------------------------------------------


 

“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Amendment Closing Date and, in the case of the Borrower, the making of the
initial Borrowings hereunder, (b) the performance by the Loan Parties of their
obligations under the Senior Notes Documents to which they are a party, (c) the
consummation of any other transactions in connection with the foregoing,
including the execution and delivery of any Additional Party Addendums to the
Intercreditor Agreement to the extent required thereunder by the entities
designated as parties thereto and (d) the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UHS” has the meaning specified in introductory paragraph of this Agreement.

 

“Unbilled Account” means any Account with respect to which an invoice has not
been sent to the applicable Account Debtor.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(c) and (c) with respect to the L/C
Issuer, the aggregate amount of L/C Borrowings.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

 

“United States” and “US” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.16 subsequent to the Closing Date.

 

“US Lender” has the meaning specified in Section 10.15(b).

 

“Usage Percentage” means, as of any date of determination, the percentage equal
to the ratio of (a) Total Outstandings to (b) the Maximum Amount.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

40

--------------------------------------------------------------------------------


 

“Wholesale Disposables” means Inventory purchased by any Borrowing Base Party
for sale to customers of such Borrowing Base Party.

 

“Withholding Agent” means the Borrower or the Administrative Agent, as
applicable.

 

SECTION 1.02.  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                         The meanings of defined terms are equally applicable
to the singular and plural forms of the defined terms.

 

(b)                         (i)                                     The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.

 

(ii)                                              Article, Section, Exhibit and
Schedule references are to the Loan Document in which such reference appears.

 

(iii)                                           The term “including” is by way
of example and not limitation.

 

(c)                          In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                         Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03.  Accounting Terms.  (a)  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time.  The
financial ratio calculated pursuant to Section 7.11 shall be calculated in a
manner consistent with that used in preparing the Historical Financial
Statements for the fiscal year ended December 31, 2011, except as otherwise
specifically prescribed herein.  Unless otherwise specified, references to
“fiscal quarter(s)” and “fiscal year(s)” are to the fiscal quarter(s) and fiscal
year(s), as applicable, of UHS.

 

(b)                         If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such ratio to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders and the Borrower); provided that, until so
amended, (i) such ratio shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio made before and after giving effect to such change in
GAAP.

 

(c)                          Notwithstanding anything to the contrary contained
herein, financial ratios and other financial calculations pursuant to this
Agreement shall, following any Specified Transaction, be calculated on a Pro
Forma Basis.

 

SECTION 1.04.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be

 

41

--------------------------------------------------------------------------------


 

permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

SECTION 1.05.  References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.07.  Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

ARTICLE 2

 

THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01.  The Revolving Credit Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans denominated in
Dollars to the Borrower as elected by the Borrower pursuant to Section 2.02
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day until the Maturity Date during the Revolving Credit Commitment Period, in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment; provided that (a) after giving effect
to any Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus the amount of such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Revolving Credit Commitment, and (b) the amount of any Revolving
Credit Loan to be made at any time shall not exceed Borrowing Availability at
such time.  Borrowing Availability may be reduced by Reserves imposed by the
Administrative Agent in accordance with the applicable provisions of this
Agreement.  Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof (including as to Borrowing
Availability), the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Credit Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein; provided
that all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type.

 

Any provision of this Agreement to the contrary notwithstanding, at the request
of the Borrower, in its discretion the Administrative Agent may (but shall have
absolutely no obligation to), make Revolving Credit Loans to the Borrower on
behalf of the Lenders, for the purpose of protecting or preserving the
Collateral or any portion thereof, enhancing the likelihood of repayment of the
Obligations or paying any other amount chargeable to the Borrower pursuant to
the terms of this Agreement (including fees, costs and expenses described in
Section 10.04), in amounts that cause the aggregate

 

42

--------------------------------------------------------------------------------


 

Outstanding Amount of the Revolving Credit Loans to exceed the Borrowing Base
(less the Swing Line Loan) (any such excess aggregate Outstanding Amount of the
Revolving Credit Loans are hereby collectively referred to as “Overadvances”);
provided that (A) no such event or occurrence shall cause or constitute a waiver
of the Administrative Agent’s, the Swing Line Lender’s or any Lender’s right to
refuse to make any further Overadvances, Swing Line Loans or Revolving Credit
Loans, or incur any L/C Obligations, as the case may be, at any time that an
Overadvance exists, and (B) no Overadvance shall result in a Default or Event of
Default due to the Borrower’s failure to comply with Section 2.05(b) for so long
as the Administrative Agent permits such Overadvance to remain outstanding, but
solely with respect to the amount of such Overadvance.  In addition,
Overadvances may be made even if the conditions to lending set forth in
Article 4 have not been met.  All Overadvances shall constitute Base Rate Loans,
shall bear interest at the Default Rate and shall be payable on the earlier of
demand and the Termination Date.  The authority of the Administrative Agent to
make Overadvances is limited to an aggregate amount of $10,000,000 at any time,
shall not cause the Revolving Loan to exceed the Maximum Amount and may be
revoked prospectively by a written notice to Administrative Agent signed by
Required Lenders.

 

SECTION 2.02.  Borrowings, Conversions and Continuations of Loans.  (a)  Each
Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable (except as provided in Section 3.02,
Section 3.03 and Section 3.04 herein) notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent (i) not later than 12:00 p.m. (noon) three (3) Business
Days prior to the requested date of any Borrowing of Eurodollar Rate Loans,
continuation of Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans, and (ii) not later than 12:00 p.m. (noon) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a minimum principal amount of $500,000 or a whole multiple of $250,000 in
excess thereof.  Except as provided in Section 2.03(c)(i) and
Section 2.04(c)(i), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $50,000 or a whole multiple of $50,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) the account of the Borrower to be credited
with the proceeds of such Borrowing.  If, with respect to Loans denominated in
Dollars the Borrower fails to specify a Type of Loan in a Committed Loan Notice
or fails to give a timely notice requesting a conversion or continuation, then
the applicable Revolving Credit Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Pro Rata Share of the applicable Class of Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a).  In
the case of each Borrowing, each Appropriate Lender shall

 

43

--------------------------------------------------------------------------------


 

make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to the Administrative Agent by the
Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan unless the Borrower pays the
amount due, if any, under Section 3.05 in connection therewith.  During the
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as Eurodollar
Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Appropriate Lenders of the interest rate applicable
to any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate.  The determination of the Eurodollar Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Appropriate Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the
determination of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than fifteen (15) Interest Periods in effect.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03.  Letters of Credit.  (a)  The Letter of Credit Commitment.  (i) 
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower (or any Restricted
Subsidiary so long as the Borrower is a joint and several co-applicant, and
references to the “Borrower” in this Section 2.03 shall be deemed to include
reference to such Restricted Subsidiary) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if, as of the date of such L/C Credit
Extension, (x) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender, plus such Lender’s Amount of Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans, would exceed such Lender’s Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit or (z) the aggregate Outstanding Amount of
the Revolving Credit Loans, plus the Outstanding Amount of all L/C Obligations,
plus the Outstanding Amount of all Swing Line Loans, would exceed the Borrowing
Base; provided further that the Initial L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, if, as of
the date of such L/C Credit Extension, the Outstanding Amount of the L/C
Obligations issued by the Initial L/C issuer

 

44

--------------------------------------------------------------------------------


 

would exceed $5,000,000.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  The Borrower, the Administrative
Agent and each Lender hereby acknowledge and agree that the Existing Letter of
Credit shall constitute a Letter of Credit under this Agreement on and after the
Amendment Closing Date with the same effect as if such Existing Letter of Credit
were issued by Wells Fargo at the request of the Borrower on the date hereof.

 

(ii)                                              The L/C Issuer shall be under
no obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which, in each case, the L/C Issuer in good
faith deems material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit, prior to giving effect to any automatic
renewal, would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date; or

 

(D)                               the issuance of such Letter of Credit would
violate any Laws or one or more policies of the L/C Issuer.

 

(iii)                                           The L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.  (i)  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 1:00
p.m. at least two (2) days, or such shorter period as mutually agreed, prior to
the proposed issuance date or date of amendment, as the case may be (provided
that in each case the Borrower has delivered a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower and
has provided reasonably satisfactory language with respect to the applicable
beneficiary of such Letter of Credit), or such later date and time as the L/C
Issuer may agree in a particular instance in its sole discretion.  In the case
of a request for an initial issuance of a Letter of

 

45

--------------------------------------------------------------------------------


 

Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably request.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
request.

 

(ii)                                              Promptly after receipt of any
Letter of Credit Application, the L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof.  Upon receipt by the L/C Issuer of confirmation from the Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof (such confirmation to be promptly provided by the
Administrative Agent), then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer an unfunded risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

 

(iii)                                           If the Borrower so requests in
any applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the L/C Issuer to prevent any
such renewal at least once in each twelve month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such twelve
month period to be agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the renewal of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the L/C Issuer shall not permit any such
renewal if (A) the L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

 

(iv)                                          Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than 12:00
p.m. (noon) on the Business Day immediately following any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing (with interest, if not on the same date). 
If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02(a) for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of a prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                              Each Lender (including the
Lender acting as the L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)                                           With respect to any Unreimbursed
Amount that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, or if a reimbursement to the L/C Issuer shall be required
to be returned or disgorged for any reason (including by reason of the
commencement of a proceeding of the type described in Section 8.01(f)), the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                                          Until each Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of the L/C Issuer.

 

(v)                                             Each Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or

 

47

--------------------------------------------------------------------------------


 

(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                                          If any Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Federal Funds Rate from time to time in effect.  A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.  (i)  If, at
any time after the L/C Issuer has made a payment under any Letter of Credit and
has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii)                                              If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(d)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit issued for its account and to repay each L/C Borrowing relating to any
Letter of Credit issued for its account shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)                                              the existence of any claim,
counterclaim, setoff, defense or other right that the Borrower or applicable
Restricted Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,

 

48

--------------------------------------------------------------------------------


 

whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii)                                           any draft, demand, certificate
or other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)                                          any payment by the L/C Issuer
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by the L/C Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                             any exchange, release or
nonperfection of any Collateral, or any release or amendment or waiver of or
consent to departure from the Guaranty or any other guarantee, for all or any of
the Obligations of the Borrower in respect of such Letter of Credit; or

 

(vi)                                          any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower;

 

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are determined by a
nonappealable judgment of a court of competent jurisdiction to have been caused
by the L/C Issuer’s gross negligence, bad faith or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The Borrower shall promptly examine a
copy of each Letter of Credit issued for its account and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will promptly notify
the L/C Issuer.  The Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the

 

49

--------------------------------------------------------------------------------


 

Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at Law or under any other agreement.  None of the L/C
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct, bad
faith or gross negligence or the L/C Issuer’s willful or grossly negligent or
bad faith failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, or (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, the Borrower shall promptly Cash Collateralize (x) in the
case of clause (i), 100% and (y) in the case of clause (ii), 103%, in each case,
the then Outstanding Amount of all L/C Obligations (such Outstanding Amount to
be determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be) or, in the case of clause (ii), provide a
back to back letter of credit in a face amount at least equal to 103% of the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance reasonably satisfactory to the L/C Issuer in its reasonable
discretion.  Any Letter of Credit that is so Cash Collateralized or in respect
of which such a back-to-back letter of credit shall have been issued shall be
deemed no longer outstanding for purposes of this Agreement.  For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  Cash Collateral shall be maintained in deposit accounts
designated by the Administrative Agent and which is under the sole dominion and
control of the Administrative Agent and shall be deposited in an
interest-bearing account.  If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or claims of the depositary bank
arising by operation of law or that the total amount of such funds is less than
the amount required by the first sentence of this clause (g), the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts
designated by the Administrative Agent as aforesaid, an amount equal to the
excess of (x) 100% or 103%, as applicable, of such aggregate Outstanding Amount
over (y) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent reasonably determines to be free and clear of any such
right and claim.  Upon the drawing of any Letter of Credit for which funds are
on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the L/C Issuer.  To the extent the
amount of any Cash Collateral exceeds 100% or 103%, as applicable, of the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.

 

50

--------------------------------------------------------------------------------


 

(h)                                 Applicability of ISP98 and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) (excluding
Rule 3.14) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued for the account of the Borrower equal to the Applicable Rate
applicable to Eurodollar Rate Loans times the daily maximum amount then
available to be drawn under such Letter of Credit.  Such letter of credit fees
shall be computed on a quarterly basis in arrears.  Such letter of credit fees
shall be due and payable on the first day of each January, April, July and
October, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate applicable to Eurodollar Rate Loans separately for each
period during such quarter that such Applicable Rate was in effect.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit issued for the account of the Borrower equal to 0.25% per annum of the
daily maximum amount then available to be drawn under such Letter of Credit. 
Such fronting fees shall be computed on a quarterly basis in arrears.  Such
fronting fees shall be due and payable on the first day of each January, April,
July and October, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees not related to the fronting fee and standard costs and charges are due and
payable within five (5) Business Days of written demand by the L/C Issuer
setting forth in reasonable detail such costs and charges and are nonrefundable.

 

(k)                                 Conflict with Letter of Credit Application. 
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms of this Agreement shall control.

 

SECTION 2.04.  Swing Line Loans.  (a)  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day (other than the Amendment Closing Date) during the Revolving Credit
Commitment Period in an aggregate amount not to exceed at any time outstanding
the least of (i) the amount of the Swing Line Sublimit, and (ii) the lesser of
the Revolving Credit Commitment and the Borrowing Base, in each case, less the
outstanding balance of the Revolving Credit Loans and outstanding L/C
Obligations at such time, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the amount of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment; provided further that (x) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (y) the
aggregate principal amount of the Swing Line

 

51

--------------------------------------------------------------------------------


 

Loans outstanding to the Borrower shall not exceed at any time the Borrowing
Base less the Revolving Credit Loans and the Outstanding Amount of all L/C
Obligations outstanding to the Borrower.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Swing Line Loans
shall only be denominated in Dollars.  Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender an unfunded risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000 (ii) the
requested borrowing date, which shall be a Business Day and (iii) the account of
the Borrower to be credited with the proceeds of such Swing Line Borrowing. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of such proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.  (i)  The
Swing Line Lender at any time in its sole and absolute discretion may request,
but no less frequently than weekly, on behalf of the Borrower (each of which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. 
Each such request shall be made in writing (which written request shall be
deemed to be a Committed Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02(a), without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)                                              If for any reason any Swing
Line Loan cannot be refinanced by such a Revolving Credit Borrowing in
accordance with Section 2.04(c)(i), or if a reimbursement to

 

52

--------------------------------------------------------------------------------


 

the Swing Line Lender shall be required to be returned or disgorged for any
reason (including by reason of the commencement of a proceeding of the type
described in Section 8.01(f)), the request for Base Rate Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in such
Swing Line Loan and each such Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                                           If any Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Federal Funds Rate from time to time in effect.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                                          Each Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Credit Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice).  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.  (i)  At any
time after any Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Lender its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)                                              If any payment received by the
Swing Line Lender in respect of principal or interest on any Swing Line Loan is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), each Lender shall pay to the Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any

 

53

--------------------------------------------------------------------------------


 

Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

SECTION 2.05.  Prepayments.  (a)  Optional.  (i)  The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans made to the Borrower, in each case, in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (noon) (1) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of
Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $50,000 or a
whole multiple of $50,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid. 
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.  Each prepayment made
by the Borrower in respect of a particular Facility shall be paid to the
Administrative Agent for the account of (and to be promptly disbursed to) the
Appropriate Lenders in accordance with their respective Pro Rata Shares.

 

(ii)                                              The Borrower may, upon notice
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 12:00
p.m. (noon) on the date of the prepayment, and (2) any such prepayment shall be
in a minimum principal amount of $100,000 or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)                                           Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice of
prepayment under Section 2.05(a)(i) or Section 2.05(a)(ii) if such prepayment
would have resulted from a refinancing of all of the Facilities, which
refinancing shall not be consummated or shall otherwise be delayed.

 

(b)                                 Mandatory.  (i)  If for any reason the
aggregate Outstanding Amount of the Revolving Credit Loans, the L/C Obligations
and Swing Line Loans at any time exceeds the aggregate Revolving Credit
Commitments then in effect, the Borrower shall promptly prepay Revolving Credit
Loans or Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds such
aggregate Revolving Credit Commitments then in effect.

 

54

--------------------------------------------------------------------------------


 

(ii)                                              If on any date on which a
Borrowing Base Certificate or an Alternative Borrowing Base Certificate, as the
case may be, is delivered pursuant to Section 6.01(e), the aggregate outstanding
balance of the Revolving Credit Loans, the L/C Obligations and the Swing Line
Loans exceeds the Borrowing Base, as calculated therein, the Borrower shall, no
later than the Business Day immediately following the date of delivery of such
Borrowing Base Certificate or Alternative Borrowing Base Certificate, as
applicable, prepay the Revolving Credit Loans or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(ii) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds such aggregate Borrowing Base then in effect.

 

(iii)                                           [Intentionally Omitted];

 

(iv)                                          All prepayments under this
Section 2.05 shall be made together with, in the case of any such prepayment of
a Eurodollar Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurodollar Rate Loan, pursuant to
Section 3.05.  Notwithstanding any of the other provisions of Section 2.05(b),
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Rate Loans is required to be made under this
Section 2.05(b), other than on the last day of the Interest Period therefor, the
Borrower may, in their sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b).  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

 

SECTION 2.06.  Termination or Reduction of Revolving Credit Commitments.  (a) 
Optional.  The Borrower may, upon written notice to the Administrative Agent,
terminate all or any portion of the unused Revolving Credit Commitments under
the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount (A) of $1,000,000 or any whole multiple of $100,000 in excess
thereof or (B) equal to the entire remaining amount of the Revolving Credit
Commitments and (iii) if, after giving effect to any reduction of the Revolving
Credit Commitments, (1) the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, exceeds the amount of the Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The amount of any such Revolving Credit Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower.  Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Revolving
Credit Commitments if such termination would have resulted from a refinancing of
all of the Facilities, which refinancing shall not be consummated or otherwise
shall be delayed.

 

(b)                                 Application of Revolving Credit Commitment
Reductions; Payment of Fees.  The Administrative Agent will promptly notify the
Appropriate Lenders of any termination or reduction of unused portions of the
Letter of Credit Sublimit or the Swing Line Sublimit or the unused Revolving

 

55

--------------------------------------------------------------------------------


 

Credit Commitments of any Class under this Section 2.06.  Upon any reduction of
unused Revolving Credit Commitments of any Class, the Revolving Credit
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Revolving Credit Commitments are reduced
(other than the termination of the Revolving Credit Commitment of any Lender as
provided in Section 3.07).  All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments of any Class shall be paid to
the Appropriate Lenders on the effective date of such termination.

 

SECTION 2.07.  Repayment of Loans(a)  Revolving Credit Loans.  The Borrower
shall repay to the Administrative Agent for the ratable account of the
applicable Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all of its Revolving Credit Loans outstanding on
such date.

 

(b)  Swing Line Loans.  The Borrower shall repay the aggregate principal amount
of all of its Swing Line Loans on the Maturity Date for the Revolving Credit
Facility.

 

(c)  Additional Revolving Credit Loans.  The Borrower shall repay the aggregate
amount of any Additional Revolving Credit Loans to the Administrative Agent on
the maturity date to be agreed by the Borrower and the Additional Lenders.

 

SECTION 2.08.  Interest.  (a)  Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

 

(b)                                 While any Event of Default set forth in
Section 8.01(a) exists, the Borrower shall pay interest on the overdue principal
amount of all of its outstanding Obligations hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.09.  Fees.  In addition to certain fees described in
Section 2.03(i) and Section 2.03(j):

 

(a)                         Revolving Credit Commitment Fee.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Pro Rata Share, a commitment fee (each, a “Revolving Credit Commitment
Fee” and, collectively, the “Revolving Credit Commitment Fees”) equal to the
Applicable Commitment Fee Rate times the actual daily amount by which the
aggregate Revolving Credit Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Credit Loans (exclusive of any Swing Line Loans) and
(ii) the Outstanding Amount of L/C Obligations; provided that any Revolving
Credit Commitment Fee accrued with respect to the Revolving Credit Commitment of
a Defaulting Lender during the period prior to the time such Lender became a

 

56

--------------------------------------------------------------------------------


 

Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Revolving Credit Commitment Fee shall otherwise have been due and payable
by the Borrower prior to such time; and provided further that no Revolving
Credit Commitment Fee shall accrue on the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
Revolving Credit Commitment Fees shall accrue at all times from the Amendment
Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article 4 is
not met, and shall be due and payable quarterly in arrears on the first day of
each January, April, July and October, commencing with the first such date to
occur after the Amendment Closing Date, and on the Maturity Date for the
Revolving Credit Facility. The Revolving Credit Commitment Fees shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay or cause
to be paid to the Agents such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrower and the applicable Agent).

 

SECTION 2.10.  Computation of Interest and Fees.  All computations of interest
for Base Rate Loans shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed.  All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year). 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

SECTION 2.11.  Evidence of Indebtedness.  (a)  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect
thereto.  The Borrower and each Lender agrees from time to time after the
occurrence and during the continuance of an Event of Default under
Section 8.01(f) or Section 8.01(g)(i) to execute and deliver to the
Administrative Agent all such Notes or other promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to any exchange of Lenders’ interests pursuant to
arrangements relating thereto among the Lenders, and each

 

57

--------------------------------------------------------------------------------


 

Lender agrees to surrender any Notes or other promissory notes originally
received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of any Notes or other promissory notes so executed and
delivered.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.11(a) and
Section 2.11(b), and by each Lender in its account or accounts pursuant to
Section 2.11(a) and Section 2.11(b), shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.12.  Payments Generally.  (a)  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 4:00 p.m. shall be deemed received on the next
succeeding Business Day in the Administrative Agent’s sole discretion and any
applicable interest or fee shall continue to accrue to the extent applicable.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day in relation to the Borrower,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                                 if the Borrower failed to
make such payment, each Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in immediately available funds, together with interest

 

58

--------------------------------------------------------------------------------


 

thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in immediately available funds at the
applicable Federal Funds Rate from time to time in effect; and

 

(ii)                                              if any Lender failed to make
such payment, such Lender shall forthwith on demand pay to the Administrative
Agent the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect.  When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing.  If such Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Revolving
Credit Commitment or to prejudice any rights which the Administrative Agent or
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swing Line Loans
are several and not joint.  The failure of any Lender to make any Loan or to
fund any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated

 

59

--------------------------------------------------------------------------------


 

to, elect to distribute such funds to each of the Lenders in accordance with
such Lender’s Pro Rata Share of the sum of (i) the Outstanding Amount of all
Loans outstanding at such time and (ii) the Outstanding Amount of all L/C
Obligations outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.  In the
absence of a specific determination by the Administrative Agent, payments shall
be applied to amounts then due and payable in the following order: (i) to fees,
expenses of the Agents reimbursable hereunder and Indemnified Liabilities of the
Agents hereunder, (ii) to interest on the Swing Line Loans, (iii) to principal
payments on the Swing Line Loans, (iv) to interest on the Revolving Credit
Loans, (v) to principal payments on the Revolving Credit Loans and to provide
Cash Collateralize L/C Obligations, ratably to the aggregate combined principal
amount of the Revolving Credit Loans and outstanding L/C Obligations, and
(vi) to all other Obligations, including expenses of Lenders hereunder to the
extent reimbursable under Section 10.04 and all Indemnified Liabilities of
Lenders.

 

SECTION 2.13.  Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by Law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 2.14.  Additional Revolving Commitments

 

(a)  Upon notice to the Administrative Agent, at any time after the Amendment
Closing Date, the Borrower may request Additional Revolving Credit Commitments;
provided that (i) after giving effect to any such addition, the aggregate amount
of Additional Revolving Credit Commitments that have been added pursuant to this
Section 2.14 shall not exceed $50,000,000, (ii) any such addition shall be in an
aggregate amount of $15,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the final maturity date of any Additional Revolving Credit Loans
shall be no earlier than the Scheduled Maturity Date, and (iv) such Additional
Revolving Credit Commitments shall be first offered to the then existing
Lenders, which shall have a right of first refusal (but not an obligation) to
increase their Revolving Credit Commitments by a pro rata amount, and any such
lenders which become party hereto which are not then

 

60

--------------------------------------------------------------------------------


 

existing Lenders shall be subject to the approval of the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).

 

(b)  If any Additional Revolving Credit Commitments are added in accordance with
this Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Additional Commitments Effective Date”) and the final
amount of such addition.  The Administrative Agent shall promptly notify the
Borrower and the Lenders (which may include Persons reasonably acceptable to the
Administrative Agent and the Borrower that were not Lenders prior to the
Additional Commitments Effective Date) of the final amount of such addition and
the Additional Commitments Effective Date.  As a condition precedent to such
addition, the Borrower shall deliver to the Administrative Agent (1) a
certificate of the Borrower dated as of the Additional Commitments Effective
Date signed by a Responsible Officer of the Borrower certifying that, before and
after giving effect to such increase, (i) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects on and as of the Additional Commitments Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.14(b), the representations and warranties contained in
Section 5.05(a) and Section 5.05(b) shall be deemed to refer to the most recent
financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, (ii) no Default or Event of Default exists
immediately before or immediately after giving effect to such addition,
(iii) UHS and its Restricted Subsidiaries shall be in Pro Forma Compliance with
the financial covenant set forth in Section 7.11 as of (A) the Additional
Commitments Effective Date and (B) the last day of the most recently ended
determination period after giving Pro Forma Effect to such Additional Revolving
Credit Commitment, as applicable, the making of Additional Revolving Credit
Loans, as the case may be, in respect thereof and any Investment or Disposition
to be consummated in connection therewith (provided that the Lenders providing
Additional Revolving Credit Commitments the proceeds of which are to be used to
finance a Permitted Acquisition may agree (without the consent of any other
Lender, solely with respect to the effectiveness of such Additional Revolving
Credit Commitments, but not with respect to any Borrowing thereunder) that the
conditions set forth in Section 2.14(b)(1)(i), (ii) and (iii) need only be
satisfied on the date of the execution and delivery of the acquisition agreement
relating to such Permitted Acquisition) and (2) such other officer’s
certificates, secretary’s certificates, legal opinions and other customary
closing documentation as the Administrative Agent shall reasonably request.  On
each Additional Commitments Effective Date, each applicable Lender, Eligible
Assignee or other Person which is providing an Additional Revolving Credit
Commitment shall become a “Lender”, as applicable, for all purposes of this
Agreement and the other Loan Documents.

 

(c)  Any other terms of and documentation entered into in respect of any
Additional Revolving Credit Commitments provided, in each case pursuant to this
Section 2.14, to the extent not consistent with the Revolving Credit
Commitments, as the case may be, shall be reasonably satisfactory to the
Administrative Agent. Any Additional Revolving Credit Commitments, as
applicable, made or provided pursuant to this Section 2.14 shall be evidenced by
one or more entries in the Register maintained by the Administrative Agent in
accordance with the provisions set forth in Section 2.11.

 

(d)  This Section 2.14 shall supersede any provisions in Section 10.01 to the
contrary.  Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Additional Revolving Credit
Commitment.

 

SECTION 2.15.  Eligible Accounts and Eligible Unbilled Accounts.  All of the
Accounts owned by the Borrowing Base Parties and reflected in the most recent
Borrowing Base Certificate (to the extent required to be reflected pursuant to
Section 6.01(e)) delivered by the Borrower to the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent shall be “Eligible Accounts” or, as applicable, “Eligible
Unbilled Accounts” for purposes of this Agreement, except any Account to which
any of the exclusionary criteria set forth below applies.  Administrative Agent
shall have the right, in its Permitted Discretion, to (i) establish, modify or
eliminate Reserves against Eligible Accounts and/or Eligible Unbilled Accounts
from time to time and/or (ii) adjust from time to time any of the criteria set
forth below, establish new criteria and adjust advance rates with respect to
Eligible Accounts and/or Eligible Unbilled Accounts, in each case effective on
prior written notice delivered by the Administrative Agent to the Borrower.  Any
exercise of rights by Administrative Agent pursuant to clause (ii) of the
immediately preceding sentence shall be subject to the approval of Supermajority
Required Lenders in the case of adjustments, new criteria or changes in advance
rates which have the effect of making more credit available.

 

(a)                         Eligible Accounts shall not include any Account of
any Borrowing Base Party:

 

(i)                                                 that does not arise from the
sale or rental of goods or the performance of services by any Borrowing Base
Party in the ordinary course of its business and in the amount of the Account;

 

(ii)                                              (x) upon which any Borrowing
Base Party’s right to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever or (y) as to which any Borrowing Base
Party is not legally able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process;

 

(iii)                                           with respect to which an
invoice, reasonably acceptable to Administrative Agent in form and substance,
has not been sent to the applicable Account Debtor;

 

(iv)                                          that (x) is not owned by any
Borrowing Base Party or (y) is subject to any right, claim, security interest or
other interest of any other Person, other than Liens in favor of Administrative
Agent, on behalf of itself and Lenders or Permitted Liens under Section 7.01(b),
(c), (h), (j), (k), (n), (p), (q), (u), (v), (x), (aa) and (bb);

 

(v)                                             that is the obligation of an
Account Debtor located in a foreign country other than Canada unless payment
thereof is assured by a letter of credit assigned and delivered to
Administrative Agent, reasonably satisfactory to Administrative Agent as to
form, amount and issuer;

 

(vi)                                          that arises with respect to goods
that are delivered on a bill and hold, cash on delivery basis or placed on
consignment, sale or return, sale on approval, guaranteed sale or other terms by
reason of which the payment by the Account Debtor is or may be conditional;

 

(vii)                                       that is in default, as established
upon the occurrence of any of the following:

 

(A)                               the Account is not paid within 90 days
following its original invoice date;

 

(B)                               the Account Debtor obligated upon such Account
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due; or

 

62

--------------------------------------------------------------------------------


 

(C)                               a petition is filed by or against any Account
Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

 

(viii)                                    as to which Administrative Agent’s
Lien thereon, on behalf of itself and Lenders, is not a first priority perfected
Lien;

 

(ix)                                          as to which any of the
representations or warranties in the Loan Documents are untrue;

 

(x)                                             to the extent such Account is
evidenced by a judgment, Instrument or Chattel Paper (unless such Chattel Paper
has been delivered to the Collateral Agent or bears the legend set forth in
Section 4 of the Security Agreement);

 

(xi)                                          to the extent that both (x) the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to any Borrowing Base Party’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer and (y) the aggregate face amount of all
Accounts described in this clause (xi) exceeds $500,000;

 

(xii)                                       to the extent that any defense,
counterclaim, setoff or dispute has been asserted as to such Account, up to the
amount of the defense, counterclaim, setoff or dispute so asserted;

 

(xiii)                                    that arises from a sale or rental to
any director, officer, other employee or Affiliate of any Loan Party, or to any
entity that has any common officer or director with any Loan Party (it being
understood and agreed that sales to any portfolio companies of Sponsor shall not
be excluded from the category of Eligible Accounts solely by operation of this
clause (xiii));

 

(xiv)                                   to the extent that both (x) the Account
is the obligation of an Account Debtor that is the United States government, or
any department, agency or instrumentality thereof, unless the Administrative
Agent, in its sole discretion, has agreed to the contrary in writing and the
relevant Borrowing Base Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940,
and (y) the aggregate face amount of all Accounts described in this clause
(xiv) and in clause (b)(xiv) below with respect to Unbilled Accounts, exceed
$1,000,000;

 

(xv)                                      unless the aggregate amount for all
Account Debtors would not in the reasonable determination of the Borrower exceed
$250,000, to the extent any Borrowing Base Party is liable for goods sold or
services rendered by the applicable Account Debtor to any Borrowing Base Party
but only to the extent of the potential offset;

 

(xvi)                                   that is the obligation of an Account
Debtor if fifty percent (50%) or more of the Dollar amount of all Accounts owing
by that Account Debtor are ineligible under the other criteria set forth in this
Section 2.15;

 

(xvii)                                as to which the Account Debtor is subject
to any Sanction or any designated nationals list maintained by OFAC; or

 

63

--------------------------------------------------------------------------------


 

(xviii)                             to the extent that such Account, together
with all other Accounts owing by such Account Debtor and its Affiliates as of
any date of determination exceed ten percent (10%) of all Eligible Accounts
and/or all Eligible Unbilled Accounts.

 

(b)                         Eligible Unbilled Accounts shall not include any
Account of any Borrowing Base Party:

 

(i)                                                 that does not arise from the
sale or rental of goods or the performance of services by any Borrowing Base
Party in the ordinary course of its business and in the amount of the Account;

 

(ii)                                              (x) upon which any Borrowing
Base Party’s right to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever (other than the issuance of an invoice)
or (y) as to which any Borrowing Base Party is not legally able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

 

(iii)                                           that is not an Unbilled Account;

 

(iv)                                          that (x) is not owned by any
Borrowing Base Party or (y) is subject to any right, claim, security interest or
other interest of any other Person, other than Liens in favor of the Collateral
Agent, on behalf of itself and Lenders;

 

(v)                                             that is the obligation of an
Account Debtor located in a foreign country other than Canada unless payment
thereof is assured by a letter of credit assigned and delivered to the
Collateral Agent, reasonably satisfactory to the Collateral Agent as to form,
amount and issuer;

 

(vi)                                          that arises with respect to goods
that are delivered on a bill and hold, cash on delivery basis or placed on
consignment, sale or return, sale on approval, guaranteed sale or other terms by
reason of which the payment by the Account Debtor is or may be conditional;

 

(vii)                                       that is in default, as established
upon the occurrence of any of the following:

 

(A)                               the Account Debtor obligated upon such Account
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due; or

 

(B)                               a petition is filed by or against any Account
Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

 

(C)                               as to which the Collateral Agent’s Lien
thereon, on behalf of itself and Lenders, is not a first priority perfected
Lien;

 

(viii)                                    as to which any of the representations
or warranties in the Loan Documents are untrue;

 

64

--------------------------------------------------------------------------------


 

(ix)                                          to the extent such Account is
evidenced by a judgment, Instrument or Chattel Paper (unless such Chattel Paper
has been delivered to the Collateral Agent or bears the legend set forth in
Section 4 of the Security Agreement);

 

(x)                                             that has remained an Unbilled
Account for more than seven (7) Business Days following the date of the
Borrowing Base Certificate that includes such Unbilled Accounts as Eligible
Unbilled Accounts.

 

(xi)                                          to the extent that both (x) the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contact under which the Account Debtor’s
obligation to pay that invoice is subject to any Borrowing Base Party’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer and (y) that aggregate face amount of all
Accounts described in this clause (xi) exceeds $500,000;

 

(xii)                                       to the extent that any defense,
counterclaim, setoff or dispute has been asserted as to such Account, up to the
amount of the defense, counterclaim, setoff or dispute so asserted;

 

(xiii)                                    that arises from a sale or rental to
any director, officer, other employee or Affiliate of any Loan Party, or to any
entity that has any common officer or director with any Loan Party (it being
understood and agreed that sales to any portfolio companies of Sponsor shall not
be excluded from the category of Eligible Accounts solely by operation of this
clause (xiii));

 

(xiv)                                   to the extent that both (x) the Account
is the obligation of an Account Debtor that is the United States government, or
any department, agency or instrumentality thereof, unless the Administrative
Agent, in its sole discretion, has agreed to the contrary in writing and the
relevant Borrowing Base Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940,
and (y) the aggregate face amount of all Accounts described in this clause
(xiv) and in clause (a)(xiv) above with respect to Billed Accounts, exceed
$1,000,000;

 

(xv)                                      unless the aggregate amount for all
Account Debtors would not in the reasonable determination of the Borrower exceed
$250,000, to the extent any Borrowing Base Party is liable for goods sold or
services rendered by the applicable Account Debtor to any Borrowing Base Party
but only to the extent of the potential offset;

 

(xvi)                                   that is the obligation of an Account
Debtor if fifty percent (50%) or more of the Dollar amount of all Accounts owing
by that Account Debtor are ineligible under the other criteria set forth in this
Section 2.15;

 

(xvii)                    as to which the Account Debtor is subject to any
Sanction or any designated nationals list maintained by OFAC; or

 

(xviii)                 to the extent that such Account, together with all other
Accounts owing by such Account Debtor and its Affiliates as of any date of
determination exceed ten percent (10%) of all Eligible Accounts and/or all
Eligible Unbilled Accounts.

 

SECTION 2.16.  Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables.  All of the Rental Equipment, Wholesale
Disposables and Equipment

 

65

--------------------------------------------------------------------------------


 

Disposables owned by any Borrowing Base Party and reflected in the most recent
Borrowing Base Certificate (to the extent required to be reflected pursuant to
Section 6.01(e)) delivered by the Borrower to the Administrative Agent shall be
“Eligible Rental Equipment”, “Eligible Wholesale Disposables” and “Eligible
Equipment Disposables” for purposes of this Agreement, respectively, except any
Inventory or Equipment (as applicable) to which any of the exclusionary criteria
set forth below applies.  Administrative Agent shall have the right, in its
Permitted Discretion, to (i) establish, modify or eliminate Reserves against
Eligible Rental Equipment, Eligible Wholesale Disposables and Eligible Equipment
Disposables from time to time and/or (ii) adjust from time to time any of the
criteria set forth below, establish new criteria and adjust advance rates with
respect to Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables, in each case effective on prior written notice
delivered by the Administrative Agent to the Borrower.  Any exercise of rights
by Administrative Agent pursuant to clause (ii) of the immediately preceding
sentence shall be subject to the approval of Supermajority Required Lenders in
the case of adjustments, new criteria or changes in advance rates which have the
effect of making more credit available.  Eligible Rental Equipment, Eligible
Wholesale Disposables and Eligible Equipment Disposables shall not include any
Inventory or Equipment of any Borrowing Base Party that:

 

(a)                                 is not owned by a Borrowing Base Party free
and clear of all Liens and rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure any Borrowing Base Party’s performance with respect to
any Inventory, but excluding the rights of any customer under a customer
contract entered into by any Borrowing Base Party in the ordinary course of
business and consistent with past practices), except the Liens in favor of the
Collateral Agent, on behalf of itself and Lenders, and Permitted Liens under
Section 7.01(b), (c), (h), (j), (k), (n), (p), (q), (u), (v), (x), (aa) and
(bb), provided that such Permitted Liens are junior to the Liens in favor of the
Collateral Agent, on behalf of itself and Lenders;

 

(b)                                 is covered by a negotiable document of
title, unless such document has been delivered to the Collateral Agent with all
necessary endorsements, free and clear of all Liens except those in favor of the
Collateral Agent and Lenders;

 

(c)                                  is unrentable, obsolete, or slow moving;

 

(d)                                 consists of display items or packing or
shipping materials, manufacturing supplies or work in process Inventory;

 

(e)                                  is not of a type held for sale or rent in
the ordinary course of any Borrowing Base Party’s business;

 

(f)                                   is not subject to a first priority lien in
favor of the Collateral Agent on behalf of itself and Lenders, subject to
Permitted Liens under Section 7.01(e) in favor of landlords and bailees;

 

(g)                                  breaches any of the representations or
warranties pertaining to Inventory set forth in the Loan Documents;

 

(h)                                 is not in compliance with Environmental
Laws;

 

(i)                                     is not covered by casualty insurance
reasonably acceptable to the Administrative Agent;

 

(j)                                    is not located in the United States of
America or Canada;

 

66

--------------------------------------------------------------------------------


 

(k)                                 has been acquired from a Person subject to
any Sanction or on any specially designated nationals list maintained by OFAC;
or

 

(l)                                     is placed on consignment, sale or return
or sale on approval.

 

ARTICLE 3

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01.  Taxes.  (a)  Except as provided in this Section 3.01, any and all
payments by the Borrower to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto
(collectively, “Taxes”).  If any Withholding Agent shall be required by any Laws
to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (A) if such Tax is an Indemnified Tax, the
sum payable by the Borrower shall be increased as necessary so that after making
such deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(B) the applicable Withholding Agent shall make such deductions, (C) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within thirty (30) days after the date of such payment, the applicable
Withholding Agent shall furnish to such Agent or Lender (as the case may be) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to such Agent or Lender (as the case may
be); provided that the Borrower shall not be obligated to make any such payment
to any Agent or any Lender (as the case may be) in respect of penalties,
interest and other liabilities attributable to Indemnified Taxes if and to the
extent that such penalties, interest and other liabilities are attributable to
the gross negligence or willful misconduct of such Agent or such Lender (as the
case may be) as found in a final, non-appealable judgment by a court of
competent jurisdiction.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary Taxes and any other
excise, property, intangible, mortgage, filing or recording Taxes or charges or
similar levies or Taxes which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)                                  The Borrower agrees to indemnify each Agent
and each Lender for (i) the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.01) payable or paid by such Agent and such Lender or
required to be withheld or deducted from a payment to such Agent or such Lender,
and (ii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that such Agent or Lender, as the case
may be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts; provided further
that the Borrower shall not be obligated to make any such payment to any Agent
or any Lender (as the case may be) in respect of penalties, interest and other
liabilities attributable to Indemnified Taxes if and to the extent that such
penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of such Agent or such Lender (as the case may
be) as found in a final, non-appealable judgment by a court of competent
jurisdiction; provided still further that if the Borrower reasonably believes
that such Taxes were not correctly or legally asserted by

 

67

--------------------------------------------------------------------------------


 

the United States or the applicable jurisdiction (or political subdivision
thereof), such Agent or such Lender, as the case may be, will use reasonable
efforts to cooperate with the Borrower to obtain a refund of such Taxes so long
as such efforts would not, in the sole determination of the Agent or such Lender
(as the case may be) result in any additional costs, expenses or risks or be
otherwise disadvantageous to it.  Payment under this Section 3.01(c) shall be
made within ten (10) days after the date such Lender or such Agent makes a
written demand therefor.  Notwithstanding anything contained in this
Section 3.01 to the contrary, the Borrower shall be under no obligation to any
Agent or any Lender with respect to any additional amounts described in
subsections (a), (b) and (c) of this Section 3.01 to the extent incurred prior
to the one hundred-eightieth (180th) day preceding the date on which the
Borrower received notice by such Agent or such Lender of such additional
amounts, unless the requirement resulting in such additional amounts becomes
effective during such 180-day period and retroactively applies to a date
occurring prior to such 180-day period, in which case the Borrower shall be
responsible for all such additional amounts described in subsections (a),
(b) and (c) of this Section 3.01 from and after such date of effectiveness.

 

(d)                                 The Borrower shall not be required pursuant
to this Section 3.01 to pay any additional amount to, or to indemnify, any
Lender or Agent, as the case may be, with respect to US federal withholding
Taxes to the extent that such Lender or such Agent becomes subject to US federal
withholding Taxes subsequent to the Amendment Closing Date (or, if later, the
date such Lender or Agent becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 3.07) as a result of a
change in the place of organization of such Lender or Agent or a change in the
Lending Office of such Lender, except to the extent that any such change is
requested or required in writing by the Borrower (and provided that nothing in
this clause (d) shall be construed as relieving the Borrower from any obligation
to make such payments or indemnification (i) in the event of a change in Lending
Office or place of organization that precedes a change in Law to the extent such
US federal withholding Taxes result from a change in Law, or (ii) in the event
that, pursuant to Section 3.01(a), such amounts were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office or place of
organization).

 

(e)                                  If a Lender or an Agent is subject to US
federal withholding Tax at a rate in excess of zero percent at the time such
Lender or such Agent, as the case may be, first becomes a party to this
Agreement, the US federal withholding Tax at such rate (or at a lesser rate to
which such Lender or Agent is entitled under an applicable treaty) at such time
shall be considered an Excluded Tax; provided that, if at the date of the
Assignment and Assumption pursuant to which a Lender becomes a party to this
Agreement, the Lender assignor was entitled to payments under clause (a) of this
Section 3.01 in respect of US federal withholding Tax with respect to interest
paid at such date, then, to such extent, the term Indemnified Taxes shall
include (in addition to US federal withholding Taxes that may be imposed in the
future or other amounts otherwise includable in Indemnified Taxes) US federal
withholding Tax, if any, applicable with respect to the Lender assignee on such
date.

 

(f)                                   If any Lender or Agent shall become aware
that it is entitled to receive a refund in respect of amounts paid by the
Borrower pursuant to this Section 3.01, which refund in the good faith judgment
of such Lender or Agent is allocable to such payment, it shall promptly notify
the Borrower of the availability of such refund and shall, within thirty (30)
days thereafter, apply for such refund; provided that in the sole judgment of
the Lender or Agent, applying for such refund would not cause such Person to
suffer any material economic, legal or regulatory disadvantage.  If any Lender
or Agent receives a refund in respect of any Indemnified Taxes or Other Taxes as
to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 3.01, it shall promptly remit such refund
(including any interest included in such refund) to the Borrower (to the extent
that it determines that it can do so without prejudice to the retention of the
refund), net of all reasonable out-of-pocket

 

68

--------------------------------------------------------------------------------


 

expenses of the Lender or Agent, as the case may be; provided that the Borrower,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund to such party in the event such party is required to repay
such refund to the relevant taxing authority.  Such Lender or Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential).  Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

 

(g)                                  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.01(a) or
Section 3.01(c) with respect to such Lender it will, if requested by the
Borrower, use commercially reasonable efforts (subject to such Lender’s overall
internal policies of general application and legal and regulatory restrictions)
to avoid the consequences of such event, including to designate another Lending
Office for any Loan or Letter of Credit affected by such event; provided that
such efforts are made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 3.01(g) shall affect or postpone any of the Obligations of the Borrower
or the rights of the Lender pursuant to Section 3.01(a) and Section 3.01(c).

 

SECTION 3.02.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make Eurodollar Rate
Loans or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower
(i) may revoke any pending request for a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans or (ii) shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

SECTION 3.03.  Inability to Determine Rates.  If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,

 

69

--------------------------------------------------------------------------------


 

conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

SECTION 3.04.  Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.  (a)  If any Lender reasonably determines in good faith
that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the Amendment Closing Date, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes,
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or maintains a
Lending Office and (iii) reserve requirements contemplated by Section 3.04(c)),
then from time to time (A) the Borrower may revoke any pending request for a
Borrowing of Eurodollar Rate Loans conversion to or continuation of Eurodollar
Rate Loans or (B) within thirty (30) days after written demand by such Lender
setting forth in reasonable detail such increased costs or reduction (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.  For the
purpose of this Section 3.04(a), all requests, guidelines, requirements or
directives, regardless of the date enacted, adopted or issued, (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act or
(ii) promulgated pursuant to Basel III by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority, shall be considered to have been enacted, adopted
or issued after the Amendment Closing Date.

 

(b)                                 If any Lender reasonably determines in good
faith that the introduction of any Law regarding capital adequacy or any change
therein or in the interpretation thereof, in each case after the Amendment
Closing Date, or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time (i) the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, (ii) within thirty (30)
days after written demand by such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.  For the purpose of this Section 3.04(b), all
requests, guidelines, requirements or directives, regardless of the date
enacted, adopted or issued, (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or (ii) promulgated pursuant to Basel III by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority,
shall be considered to have been enacted, adopted or issued after the Amendment
Closing Date.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error), and (ii) as long as such Lender shall be required to
comply with any

 

70

--------------------------------------------------------------------------------


 

reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Revolving Credit Commitments or the funding of the Eurodollar Rate Loans such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Credit Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least thirty (30) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.  If
a Lender fails to give notice thirty (30) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable thirty
(30) days from receipt of such notice.

 

(d)                                 The Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), Section 3.04(b) or
Section 3.04(c) for any such increased cost or reduction incurred more than
ninety (90) days prior to the date that such Lender demands, or notifies the
Borrower of its intention to demand, compensation therefor; provided that, if
the circumstance giving rise to such increased cost or reduction is retroactive,
then such 90-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), Section 3.04(b), Section 3.04(c) or
Section 3.04(d).

 

SECTION 3.05.  Funding Losses.  Upon demand of any Lender from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

SECTION 3.06.  Matters Applicable to Requests for Compensation.  (a)  Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Borrower setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder, which shall be

 

71

--------------------------------------------------------------------------------


 

conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.02, Section 3.03 or Section 3.04, the Borrower
shall not be required to compensate such Lender for any amount incurred more
than ninety (90) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such increased cost or reduction is retroactive, then such 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.  If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurodollar Rate Loans from one Interest Period to another, or to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurodollar Rate Loan from one Interest Period to another, or to
convert Base Rate Loans into Eurodollar Rate Loans shall be suspended pursuant
to Section 3.06(b) hereof, such Lender’s Eurodollar Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.01, Section 3.02, Section 3.03 or
Section 3.04 hereof that gave rise to such conversion no longer exist:

 

(i)                                                 to the extent that such
Lender’s Eurodollar Rate Loans have been so converted, all payments and
prepayments of principal that would otherwise be applied to such Lender’s
Eurodollar Rate Loans shall be applied instead to its Base Rate Loans; and

 

(ii)                                              all Loans that would otherwise
be made or continued as Eurodollar Rate Loans from one Interest Period to
another by such Lender shall be made or continued instead as Base Rate Loans,
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurodollar Rate Loans shall remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted irrespective of whether such conversion results in
greater than fifteen (15) Interest Periods being outstanding under this
Agreement, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurodollar Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective Revolving
Credit Commitments.

 

SECTION 3.07.  Replacement of Lenders Under Certain Circumstances.  (a)  If at
any time (x) the Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or Section 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (y) any Lender becomes a Defaulting Lender or (z) any Lender
becomes a Non-Consenting Lender, then the

 

72

--------------------------------------------------------------------------------


 

Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
the applicable Class of Loans or Revolving Credit Commitments if the underlying
matter in respect of which such Lender has become a Non-Consenting Lender
relates to a certain Class of Loans or Revolving Credit Commitments) to one or
more Eligible Assignees; provided that (A) in the case of any Eligible Assignees
in respect of Non-Consenting Lenders, the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree
and (B) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person.

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s Revolving Credit Commitment and outstanding Loans
of the applicable Class and, if applicable, participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent.  Pursuant to such Assignment and
Assumption, (i) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Revolving Credit Commitment and outstanding
Loans of the applicable Class and, if applicable, participations in L/C
Obligations and Swing Line Loans, (ii) all obligations of the Borrower owing to
the assigning Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such assignment and assumption and (iii) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Revolving Credit
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained above, (i) the Lender that acts as the L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to such outstanding Letter of Credit and (ii) the Lender that acts as
the Administrative Agent may not be replaced in such capacity hereunder except
in accordance with the terms of Section 9.06.

 

(d)                         In the event that (i) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of Loans or Revolving Credit
Commitments and (iii) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 3.08.  Survival.  All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

SECTION 4.01.  Conditions Precedent to Amendment and Restatement.  The Existing
Credit Agreement shall be amended and restated in full as set forth herein on
the date (the “Amendment Closing Date”) that the following conditions have been
satisfied (or waived in writing):

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or pdf electronic
copies (followed promptly by originals) unless otherwise specified, each dated
the Amendment Closing Date unless otherwise indicated, properly executed by a
Responsible Officer of the signing Loan Party and in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                                 executed counterparts of
this Agreement;

 

(ii)                                              executed counterparts of the
Guaranty Reaffirmation;

 

(iii)                                           a Note, or, with respect to any
Note issued prior to the Amendment Closing Date, a replacement Note, executed by
the Borrower in favor of each Lender requesting a Note, if any;

 

(iv)                                          the Security Agreement
Reaffirmation, duly executed by each of the relevant Loan Parties;

 

(v)                                             [Intentionally Omitted];

 

(vi)                                          a certificate of the Borrower
signed by a Responsible Officer of the Borrower certifying that, before and
after giving effect to this Agreement, (i) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects on and as of the Amendment Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date, (ii) no Default or Event of Default exists immediately
before or immediately after giving effect thereto, (iii) UHS and its Restricted
Subsidiaries shall be in Pro Forma Compliance with the financial covenant set
forth in Section 7.11 as of (A) the Amendment Closing Date and (B) the last day
of the most recently ended determination period after giving Pro Forma Effect to
the Amendment Closing Date, the making of any Credit Extensions on the Amendment
Closing Date and any Investment or Disposition to be consummated in connection
therewith;

 

(vii)                                       a Request for Credit Extension
relating to the Credit Extensions to be made on the Amendment Closing Date (if
any) in accordance with the requirements hereof;

 

(viii)                                    an opinion of Sidley Austin LLP,
special counsel to the Loan Parties, addressed to each Agent and each Lender and
in customary form and substance reasonably satisfactory to the Administrative
Agent;

 

(ix)                                          such documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, validly

 

74

--------------------------------------------------------------------------------


 

existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

 

(x)                                             such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party; and

 

(xi)                                          a certificate in the form of
Exhibit L hereto, attesting to the solvency of UHS and its Restricted
Subsidiaries, on a consolidated basis, as of the Amendment Closing Date before
and after giving effect to the Transactions occurring on the Amendment Closing
Date, from the chief financial officer of UHS on behalf of UHS and its
Restricted Subsidiaries (the “Solvency Certificate”).

 

(b)                                 Since December 31, 2014, there shall not
have occurred any event, circumstance or occurrence that, either separately or
together with all other such events, circumstances or occurrences, that has had
or could reasonably be expected to have, a Material Adverse Effect.

 

(c)                                  The representations and warranties
contained in Article 5 shall be true and correct in all material respects on and
as of the Amendment Closing Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date.

 

(d)                                 No Default shall exist before or after
giving effect to the Amendment Closing Date, or would result from any Credit
Extension to be made on the Amendment Closing Date, or from the application of
the proceeds therefrom.

 

(e)                                  All fees and expenses required to be paid
hereunder or under the Existing Credit Agreement on or before the Amendment
Closing Date and invoiced (with reasonable supporting documentation) and
delivered to the Borrower at least one (1) day before the Amendment Closing Date
shall have been paid in full in cash.

 

(f)                                   No action, suit, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or
governmental instrumentality shall exist that in Administrative Agent’s or the
Joint Lead Arrangers’ judgment (a) could reasonably be expected to have a
Material Adverse Effect or could impair any Loan Party’s ability to perform
satisfactorily under the Loan Documents; or (b) could reasonably be expected to
materially and adversely affect the Loan Documents or the transactions
contemplated thereby.

 

(g)                                  The Administrative Agent shall have
received all documentation and other information with respect to each Loan Party
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

 

(h)                                 The Administrative Agent shall have
received:

 

(i)                                                 acknowledgments of all
filings or recordations necessary to perfect the Collateral Agent’s Liens in the
Collateral, as well as UCC and Lien searches and other

 

75

--------------------------------------------------------------------------------


 

evidence reasonably satisfactory to the Administrative Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens;

 

(ii)                                              certificates of insurance with
respect to the Loan Parties’ property and liability insurance, together with a
loss payable endorsement naming the Collateral Agent as loss payee, all in form
and substance reasonably satisfactory to the Administrative Agent; and

 

(iii)                                           a Borrowing Base Certificate
prepared by the Borrower as of September 30, 2015, accompanied by such
supporting detail and documentation as shall be reasonably requested by the
Administrative Agent.

 

SECTION 4.02.  Conditions to All Credit Extensions After the Amendment Closing
Date.  The obligation of each Lender to honor any Request for Credit Extension
(other than in connection with a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to satisfaction (or waiver) of the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article 5 or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 6.01(a) and Section 6.01(b) and, in the case of the financial statements
furnished pursuant to Section 6.01(b), the representations contained in
Section 5.05(a), as modified by this clause (ii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 After giving effect to any Credit Extension,
the aggregate outstanding principal amount of the Revolving Credit Loans shall
not exceed the lesser of the Borrowing Base and the Revolving Credit
Commitments, in each case, less the then outstanding principal amount of the
Swing Line Loan and all L/C Outstandings.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a), Section 4.02(b) and
Section 4.02(d), have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agents and the Lenders on the
Amendment Closing Date and on each other date required by Section 4.02 that:

 

76

--------------------------------------------------------------------------------


 

SECTION 5.01.  Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
corporate or other applicable entity power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrower), (b)(i), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02.  Authorization; No Contravention.  The (a) execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and (b) as of the Amendment Closing Date only, the consummation of the
Transactions (other than the Transactions described in clause (a) above), are
within such Loan Party’s corporate or other powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or constitute a
default under or require any payment (except for Indebtedness to be repaid on or
prior to the Closing Date or the Amendment Closing Date, as applicable, in
connection with the Transactions) to be made under (x) (A) the Senior Notes
Documents or (B) any other Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law (including, without limitation, Regulation X issued by
the FRB); except with respect to any conflict, breach, contravention, default,
payment (but not creation of Liens) or violation referred to in clause
(ii)(x)(B), clause (ii)(y) or clause (iii), to the extent that such conflict,
breach, contravention, default, payment or violation could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.03.  Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the priority thereof), or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties or to release existing Liens in connection with the
Transactions, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.04.  Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

 

77

--------------------------------------------------------------------------------


 

SECTION 5.05.  Financial Statements; No Material Adverse Effect.  (a)  The most
recent audited annual financial statements delivered to the Administrative Agent
pursuant to Section 6.01(a) fairly present in all material respects the
financial condition of UHS and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP or
the equivalent accounting principles in the relevant local jurisdiction
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)                                 In the case of the Amendment Closing Date,
since December 31, 2014 and, in all other cases, since the date of the most
recent audited financial statements delivered to the Administrative Agent
pursuant to Section 6.01(a), there has been no material adverse change in, or
event or condition, either individually or in the aggregate, that has had or
could reasonably be expected to have a material adverse effect on the business,
operations, assets, financial condition or operating results of the Borrower and
its Restricted Subsidiaries, taken as a whole.

 

(c)                                  [Intentionally Omitted]

 

(d)                                 The forecasts of consolidated income
statement and cash flow statement of UHS and its Subsidiaries for each fiscal
year ending after the Amendment Closing Date until the fourth anniversary of the
Amendment Closing Date, copies of which have been furnished to the
Administrative Agent and the Lenders prior to the Amendment Closing Date, were
prepared in good faith based upon assumptions believed to be reasonable at the
time made in light of the conditions existing at the time of preparation of such
forecasts and represented, at the time of preparation, UHS’s reasonable estimate
of its future financial performance, it being understood that (i) such
forecasts, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such forecasts may differ
significantly from the forecasted results and that such differences may be
material and that such forecasts are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.

 

SECTION 5.06.  Litigation.  Except (insofar as clause (b) below is concerned) as
disclosed on Schedule 5.06 (the “Disclosed Litigation”), there are no actions,
suits, proceedings, claims or disputes pending or, to the actual knowledge of
any Specified Officer of the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, against the Borrower or any
of its Subsidiaries or against any of their properties or revenues that
(a) purport to restrain or contest entry into or performance under this
Agreement or any other Loan Document or the consummation of the Transactions or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and there has been no materially adverse change
in the status, or financial effect on any Loan Party or any of its Subsidiaries,
of the Disclosed Litigation from that described on Schedule 5.06 hereto.

 

SECTION 5.07.  Ownership of Property; Liens.  (a)  Each Loan Party and each of
its Subsidiaries, as applicable, has good and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Permitted Liens and such minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and except
where the failure to have such title or other property interests described above
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)                                 Schedule 7.01(b) sets forth a list of all
Liens on the property and assets of each Loan Party and each of its Subsidiaries
that is complete and accurate in all material respects, showing as of the date
hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto.  The property of each Loan

 

78

--------------------------------------------------------------------------------


 

Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 7.01(b), and as otherwise permitted by Section 7.01.

 

(c)                                  Schedule 5.07(c) sets forth a complete and
accurate list of all real property owned by any Loan Party or any of its
Restricted Subsidiaries, as of the date hereof, showing as of such date the
street address (to the extent available), county or other relevant jurisdiction,
state and record owner and book and estimated fair value thereof.  Each Loan
Party has good and marketable title to the real property owned by such Loan
Party, free and clear of all Liens, other than Liens created or permitted by the
Loan Documents.

 

(d)                                 Schedule 7.02(f) sets forth a list of all
Investments held by any Loan Party or any Restricted Subsidiary of a Loan Party
that is complete and accurate in all material respects, as of the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

 

SECTION 5.08.  Environmental Compliance.  Except as set forth on Schedule 5.08
hereof:

 

(a)  There are no actions, suits, proceedings, demands or claims alleging
potential liability or responsibility for violation of, or liability under, any
Environmental Law received by, and relating to businesses, operations or
properties of, any Loan Party or its Subsidiaries except for matters
(x) disclosed on Schedule 5.08 hereto, which are not expected to result in
material liability to any Loan Party, or (y) that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except for matters (x) disclosed on Schedule
5.08 hereto, which are not expected to result in material liability to any Loan
Party, or (y) that could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the actual knowledge of any
Specified Officer of the Borrower, formerly owned, leased or operated by any
Loan Party or any of its Subsidiaries, or, to the actual knowledge of any
Specified Officer of the Borrower, to which any Loan Party or any of its
Subsidiaries sent any Hazardous Materials for disposal, is listed on the NPL or
on the CERCLIS or any analogous foreign, state or local list; (ii) there are no
and, to the actual knowledge of any Specified Officer of the Borrower, never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been discharged, treated, stored or disposed on, at or under
any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to its knowledge, on, at or under any property formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries during or prior
to the period of such ownership or operation; (iii) there is no asbestos or
asbestos-containing material on or at any property currently owned or operated
by any Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have
not been released, discharged or disposed of on, at or under any property
currently or to the actual knowledge of any Specified Officer of the Borrower
formerly owned or operated by any Loan Party or any of its Subsidiaries, except
for such releases, discharges or disposal that were in compliance with
Environmental Laws.

 

(c)                                  The Loan Parties’ operations are in
compliance with all Environmental Laws and all Environmental Permits, except for
such noncompliance which, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

(d)                                 None of the Loan Parties or any of their
respective Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law

 

79

--------------------------------------------------------------------------------


 

except for any such investigation or assessment or remedial or response action
that, (x) is disclosed on Schedule 5.08 hereto, which is not expected to result
in material liability to any Loan Party, or (y) individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(e)                                  No Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or to the actual knowledge of any Specified Officer of the Borrower formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of by or on behalf of any Loan Party or any of its Subsidiaries, except
for such disposals (x) that could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, or (y) disclosed on
Schedule 5.08 hereto, which are not expected to result in material liability to
any Loan Party.

 

This Section 5.08 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health or safety
matters.

 

SECTION 5.09.  Taxes.  The Loan Parties have filed all Federal and state income
and other material tax returns and reports required to be filed (after giving
effect to permitted extension periods), and have paid all Federal and state
income and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
sixty (60) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or the equivalent accounting principles in the
relevant local jurisdiction or (c) with respect to which the failure to make
such filing or payment could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.10.  ERISA Compliance.  (a)  Except as could not reasonably be
expected to have a Material Adverse Effect, (i) each Pension Plan is in
compliance in all material respects with the applicable provisions of ERISA and
the Code; and (ii) each Pension Plan that is intended to qualify under
Section 401(a) of the Code has either received a favorable determination letter
from the IRS or an application for such a letter has been or will be submitted
to the IRS within the applicable required time period with respect thereto and,
to the knowledge of any Specified Officer of the Borrower, nothing has occurred
which could reasonably be expected to prevent, or cause the loss of, such
qualification.

 

(b)                                 Except as set forth on Schedule 5.10(b), as
of the Amendment Closing Date there are no pending or, to the knowledge of any
Specified Officer of the Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Pension Plan that
could reasonably be expected to have a Material Adverse Effect.  To the
knowledge of any Specified Officer of the Borrower, there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

 

(c)                                  Except as set forth on Schedule 5.10(c),
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) none of the Borrower or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) none of the Borrower or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of the Borrower or any ERISA
Affiliate has engaged

 

80

--------------------------------------------------------------------------------


 

in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA,
except, with respect to each of the foregoing clauses of this Section 5.10(c),
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

SECTION 5.11.  Subsidiaries; Equity Interests.  As of the date hereof, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.11, and all of the outstanding Equity Interests in each Restricted Subsidiary
are fully paid and with respect to corporate shares, nonassessable and are owned
directly by the Person set forth on Schedule 5.11 and are free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01.  As of the date hereof,
Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary, and
(b) sets forth the direct ownership interest of each applicable Loan Party
and/or any other Subsidiary in each Subsidiary, including the percentage of such
ownership.

 

SECTION 5.12.  Margin Regulations; Investment Company Act.  (a)  No proceeds of
any Borrowings or drawings under any Letter of Credit will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.  Neither the
making of any Loans, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Related Documents
will violate any provision of the Securities Act or any rule, regulation or
order of the SEC thereunder.

 

SECTION 5.13.  Disclosure.  To the actual knowledge of the Specified Officers of
the Borrower, no report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, (a) with
respect to financial estimates, projected financial information and other
forward-looking information, the Borrower represents and warrants only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such
projections, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and that such differences may be
material and that such projections are not a guarantee of financial performance
and (b) no representation is made with respect to information of a general
economic or general industry nature.

 

SECTION 5.14.  Intellectual Property, Licenses, Etc.  Schedule 5.14 sets forth a
complete and accurate list of all registered, patented or applied for Material
Intellectual Property as of the date hereof, owned by each Loan Party and its
Subsidiaries, showing as of the date hereof the jurisdiction in which each such
Material Intellectual Property is registered, the registration or application
serial number, if applicable, and the date of registration, if applicable.  Each
Loan Party and its Restricted Subsidiaries own, or possess a license or other
right to use, all of the material trademarks, service marks, trade names,
copyrights, patents, patent rights, database rights and design rights and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently operated
by each Loan Party and its Restricted Subsidiaries without, to the knowledge of
a Specified Officer of the Borrower, conflict with the rights of any other
Person, except to the extent such failure to own or possess the right to use or
such conflicts, either individually or in the aggregate, could

 

81

--------------------------------------------------------------------------------


 

not reasonably be expected to have a Material Adverse Effect.  To the knowledge
of the Specified Officers of the Borrower, no trademarks, servicemarks,
copyrights, logos, designs, slogans or other advertising devices, products,
processes, methods, substances, part or other material, as currently used or
employed by any Loan Party or any Restricted Subsidiary, infringes upon any
rights held by any other Person except for such infringements, individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the actual knowledge of any Specified Officer of the Borrower,
threatened, against any Loan Party which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.15.  Solvency.  On the Amendment Closing Date after giving effect to
the transactions contemplated by this Agreement, the Loan Parties have
certified, on a consolidated basis, as to solvency in accordance with the
Solvency Certificate.

 

SECTION 5.16.  Perfection, Mortgages, Etc.  All filings and other actions
reasonably necessary to perfect and protect the Liens on the Collateral created
under, and in the manner and to the extent contemplated by, the Collateral
Documents have been duly made or taken or otherwise provided for in a manner
reasonably acceptable to Administrative Agent and are in full force and effect
and the Collateral Documents create in favor of the Administrative Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority Lien in the Collateral, securing the payment
of the Secured Obligations, subject to Liens permitted by Section 7.01.  The
Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the Liens created or permitted under the Loan
Documents or defects in title described on the schedules to the Loan Documents. 
Each Mortgage (if any) creates, as security for the obligations purported to be
secured thereby, a valid and enforceable first mortgage Lien on the respective
Property in favor of the Administrative Agent (or such other trustee as may be
required under local law) for the benefit of the Secured Parties, superior and
prior to the rights of all third Persons, except for the Liens created or
permitted under the Loan Documents.

 

SECTION 5.17.  Compliance with Laws Generally.  None of the Loan Parties or any
of their respective material properties, or the use of such material properties,
is in violation of any applicable Law, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority,
except for such violations or defaults (other than any violations of the PATRIOT
Act and other counter-terrorism laws) that (a) are being contested in good faith
by appropriate proceedings or (b) individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.18.  Labor Matters.  As of the Amendment Closing Date, except as in
the aggregate has not had and could not reasonably be expected to have a
Material Adverse Effect, there are no strikes, lockouts or slowdowns against any
Loan Party pending or, to the knowledge of any Responsible Officer of the
Borrower, threatened.

 

SECTION 5.19.  Debt.  Schedule 7.03(b)(viii) sets forth a list that is complete
and accurate in all material respects of all Existing Indebtedness of each Loan
Party and its Restricted Subsidiaries existing as of the date hereof.

 

SECTION 5.20.  OFAC.  None of (i) Borrower or any of its Subsidiaries, (ii) to
the knowledge of Borrower, any director, officer, employee or affiliate of
Borrower or (iii) to the knowledge of Borrower, any agent or representative
thereof or its Subsidiaries that will act in any capacity in connection with the
credit facilities hereunder, is an individual or entity that is currently the
subject or, to the knowledge of Borrower, target of any Sanction or is located,
organized or resident in a Designated Jurisdiction.

 

82

--------------------------------------------------------------------------------


 

SECTION 5.21.  Anti-Corruption and Sanctions Laws.  Borrower and each of its
Subsidiaries has conducted its business in accordance with applicable
anti-corruption laws and applicable laws regarding Sanctions and has instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than contingent indemnification obligations not
then due and payable) hereunder which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit that has not been collateralized on
terms reasonably satisfactory to the applicable L/C Issuer shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Section 6.01, Section 6.02, Section 6.03, Section 6.16,
Section 6.17 and Section 6.18) cause each Restricted Subsidiary to:

 

SECTION 6.01.  Financial Statements.  Deliver to the Administrative Agent for
further distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year, a
consolidated balance sheet of UHS and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Deloitte and Touche LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of each fiscal quarter, excluding, in each
case, the fourth fiscal quarter, a consolidated balance sheet of UHS and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of UHS as fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of UHS and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)                                  as soon as available, but in any event no
later than ninety (90) days after the end of each fiscal year, forecasts
prepared by management of UHS, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets, income statements and cash
flow statements and Borrowing Availability projections of UHS and its
Subsidiaries for the fiscal year following such fiscal year then ended.

 

(d)                                 simultaneously with the delivery of each set
of consolidated financial statements referred to in Section 6.01(a) and
Section 6.01(b) above, the related consolidating balance sheet and the related
consolidating statements of income or operations reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.

 

83

--------------------------------------------------------------------------------


 

(e)                                  upon Administrative Agent’s request at any
time Borrowing Availability is less than $5,000,000, and in any event no less
frequently than five (5) Business Days after the end of each fiscal month (or,
during any Borrowing Base/Dominion Trigger Period, no later than the third (3rd)
Business Day of each week) (together with a copy of all or any part of the
following reports requested by any Lender in writing after the Amendment Closing
Date), a Borrowing Base Certificate prepared by the Borrower as of the last day
of the fiscal month immediately preceding the most recently ended fiscal month,
the last day of the week immediately preceding the most recently ended week or
the date 2 days prior to the date of any such request, as the case may be, based
on the most recently available information, accompanied by such supporting
detail and documentation as shall be reasonably requested by Administrative
Agent.  Notwithstanding anything to the contrary set forth herein or Exhibit K
hereto, if on the date of delivery of any Borrowing Base Certificate the Total
Outstandings do not exceed the Borrowing Base without giving effect to clauses
(a), (b), (c)(2) and (c)(3) of the definition thereof, the Borrower may deliver
such Borrowing Base Certificate without calculating the amount of Eligible
Accounts, Eligible Unbilled Accounts, Eligible Wholesale Disposables and
Eligible Equipment Disposables (each, a “Alternative Borrowing Base
Certificate”).  For the avoidance of doubt, if the Borrower elects to deliver an
Alternative Borrowing Base Certificate, the Borrower acknowledges that the
Borrowing Base and Borrowing Availability will be determined for all purposes
under the Loan Documents on the basis of such Alternative Borrowing Base
Certificate, regardless of the amount and existence of Eligible Accounts,
Eligible Unbilled Accounts, Eligible Wholesale Disposables and Eligible
Equipment Disposables.

 

(f)                                   at the time of delivery of each of the
quarterly financial statements delivered pursuant to Section 6.01(b), a list of
any applications for the registration of any Patent, Trademark or Copyright
filed by any Loan Party with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in the prior
fiscal quarter.

 

(g)                                  at the Borrower’s expense, the results of
each physical verification, if any, that the Borrower or any of its Subsidiaries
may in their discretion have made, or caused any other Person to have made on
their behalf, of all or any portion of their Inventory (and, the Borrower shall
upon the request of Administrative Agent, up to one time in any calendar year
absent the occurrence and continuance of an Event of Default, and at any time if
an Event of Default has occurred and is continuing, conduct, and deliver the
results of, such physical verifications as Administrative Agent may require).

 

(h)                                 after the occurrence and during the
continuance of an Event of Default and at the Borrower’s expense, such
appraisals of its assets as Administrative Agent may request, to be conducted by
an appraiser and in form and substance reasonably satisfactory to Administrative
Agent.

 

(i)                                     such other reports, statements and
reconciliations with respect to the Borrowing Base, Collateral or Obligations of
any or all Credit Parties as Administrative Agent shall from time to time
reasonably request, including without limitation a monthly trial balance with
respect to Accounts; provided that Administrative Agent shall not request
calculation of a Borrowing Base Certificate that gives effect to clauses (a) and
(b) of the Borrowing Base for any period for which the Borrower have delivered
an Alternative Borrowing Base Certificate in compliance with Section 6.01(e).

 

SECTION 6.02.  Certificates; Other Information.  Deliver to the Administrative
Agent for further distribution to each Lender:

 

(a)                                 (i) concurrently with the delivery of the
financial statements referred to in Section 6.01(a) and Section 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of UHS (which
shall set forth reasonably detailed calculations of the Fixed Charge Coverage
Ratio and the

 

84

--------------------------------------------------------------------------------


 

Interest Coverage Ratio (and, if applicable, demonstrating compliance with
Section 7.11)) and (ii) at any time on or after the tenth (10th) day prior to
the last day of any fiscal quarter, the Equity Investors may deliver notice of
their intent to provide UHS with Net Cash Proceeds (a “Notice of Intent to Make
An Equity Infusion”) through capital contributions or the purchase of Equity
Interests by one or more Equity Investors as contemplated pursuant to clause
(b)(xii) and the final proviso of the definition of “Consolidated EBITDA”;
provided that the delivery of a Notice of Intent to Make An Equity Infusion
shall in no way affect or alter the occurrence, existence or continuation of any
such Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document; provided further
that from the date of receipt of such Notice of Intent to Make an Equity
Infusion by the Administrative Agent until the 20th Business Day following the
delivery of the Compliance Certificate, neither the Administrative Agent nor any
Lender shall exercise any right to foreclose on or take possession of the
Collateral solely on the basis of an Event of Default having occurred and being
continuing under Section 7.11;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any Restricted Subsidiary filed
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)                                  promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
(other than in the ordinary course of business) from, or material statement or
material report furnished to, any holder of debt securities of any Loan Party or
of any of its Restricted Subsidiaries pursuant to the terms of any Junior
Financing Documentation in a principal amount greater than the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

 

(d)                                 promptly after the receipt thereof by any
Loan Party or any of its Subsidiaries, copies of each notice or other written
correspondence received from the SEC (or comparable agency in any applicable
non-US jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any of its Subsidiaries;

 

(e)                                  promptly after the Borrower has notified
the Administrative Agent of any intention by the Borrower to treat the Loans
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form; and

 

(f)                                   promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.  No Loan Party shall be required to provide the
Administration Agent with access to patient information of any customer or
employee of any Loan Party or any Subsidiary thereof.

 

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(b) or Section 6.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) upon the request of the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery of or maintaining its
copies of such documents.

 

SECTION 6.03.  Notices.  As soon as practicable after any Specified Officer of
the Borrower has knowledge, promptly notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could in
the reasonable judgment of any Loan Party reasonably be expected to result in a
Material Adverse Effect, including any such matter arising out of or resulting
from (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any Restricted Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation or proceeding affecting any Loan
Party or any Subsidiary, including pursuant to any applicable Environmental Laws
or the assertion or occurrence of any alleged noncompliance by any Loan Party or
as any of its Subsidiaries with any Environmental Law or Environmental Permit,
or (iv) the occurrence of any ERISA Event;

 

(c)                                  if Borrowing Availability is less than
$20,000,000; and

 

(d)                                 of any notice provided to or by any trustee
with respect to the Senior Notes Documents, attaching thereto a true and correct
copy of any such notice.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of UHS (x) that such notice is being
delivered pursuant to Section 6.03(a), Section 6.03(b) or Section 6.03(c) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and (other than in the case of a notice pursuant to Section 6.03(c), stating
what action the Borrower or the applicable Loan Party has taken and proposes to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document in respect of which such Default exists.

 

SECTION 6.04.  Payment of Obligations.  Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.05.  Preservation of Existence, Etc.  (a)  Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or Section 7.05, and, in the case of any Restricted Subsidiary
(other than a Borrowing Base Party) to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses, Material Intellectual Property Rights and
franchises necessary in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
Section 7.05.

 

86

--------------------------------------------------------------------------------


 

SECTION 6.06.  Maintenance of Properties.  Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear, casualty and condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice or in the reasonable judgment of management.

 

SECTION 6.07.  Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries in the same geographic locales) as are
customarily carried under similar circumstances by such other Persons,
including, without limitation, casualty insurance with respect to the Collateral
in form and substance not materially less than that in effect on the Amendment
Closing Date.  If reasonably requested by the Administrative Agent, each Loan
Party shall deliver to the Administrative Agent from time to time (no more
frequently than once in any calendar year unless an Event of Default has
occurred and is continuing) a report of its insurance broker with respect to its
insurance policies.

 

SECTION 6.08.  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith (other than the PATRIOT Act, any other counter-terrorism laws and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970) could not reasonably be expected to have a Material Adverse
Effect.  Borrower and its Subsidiaries shall conduct their businesses in
compliance with applicable anti-corruption laws and applicable laws regarding
Sanctions and maintain policies and procedures to promote and achieve compliance
with such laws.

 

SECTION 6.09.  Books and Records.  Maintain proper books of record and account
(in which full, true and correct, in all material respects, entries shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower and the Subsidiaries) in a manner that permits the
preparation of financial statements in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction.

 

SECTION 6.10.  Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (so
long as an executed standard access letter of such independent public
accountants is received from the Administrative Agent) and to examine and make
extracts from its books and records, all at such reasonable times and as often
as reasonably requested, all at the expense of the Borrower as provided below
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower and the
applicable Loan Party; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than one (1) time
(or, if Borrowing Availability is less than the greater of (i) 10% of the Line
Cap and (ii) $15,000,000 at any time during such year, two (2) times) during any
calendar year absent the existence and continuance of an Event of Default and
only at such time or times shall it be at the Borrower’s expense; provided
further that when an Event of Default has occurred and is continuing the
Administrative Agent or any such Lender (or any of their respective
representatives or independent

 

87

--------------------------------------------------------------------------------


 

contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants; provided that no
Loan Party shall be required to provide the Administration Agent with access to
patient information of any customer or employee of any Loan Party or any
Subsidiary thereof.

 

SECTION 6.11.  Use of Proceeds.  Use the proceeds of the Credit Extensions to
(i) provide ongoing working capital and for other general corporate purposes of
the Borrower and its Subsidiaries (including Permitted Acquisitions and Capital
Expenditures), (ii) pay fees and expenses incurred in connection with the
Transactions and (iii) make repayments and/or purchases of Indebtedness to the
extent not prohibited by Section 7.14.  Borrower shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of any Sanction; (ii) in any manner that would result in a violation of a
Sanction by any Person (including any Agent, and L/C Issuer or any Lender or
other individual or entity participating in a transaction); or (iii) for any
purpose that would breach the U.S. Foreign Corrupt Practices Act of 1977, UK
Bribery Act 2010 or similar applicable law in any applicable jurisdiction.

 

SECTION 6.12.  Covenant to Guarantee Obligations and Give Security.  (a) Upon
(A) the formation or acquisition of any new direct or indirect Restricted
Subsidiary that is a material Domestic Subsidiary by any Loan Party or the
designation in accordance with Section 6.16 of any existing direct or indirect
Unrestricted Subsidiary as a Restricted Subsidiary, in each case other than a
Restricted Subsidiary that is an Excluded Subsidiary, or (B) any Restricted
Subsidiary Guaranteeing any Permitted Subordinated Indebtedness or any
Indebtedness incurred pursuant to Section 7.03(a) or Section 7.03(b)(xxiii), the
Borrower shall, in each case at the Borrower’s expense (provided that,
notwithstanding the foregoing, this Section 6.12 shall not apply to any
Subsidiary to the extent that such Subsidiary is prohibited by applicable local
Laws from taking any such action):

 

(i) within thirty (30) days after such formation, acquisition, designation or
Guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion):

 

(A)                               cause each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent a Guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, Guaranteeing the Obligations of the Borrower and a joinder agreement, in
form and substance reasonably satisfactory to the Administrative Agent, whereby
such Person acknowledges and agrees to the terms of the Intercreditor Agreement;

 

(B)                               cause each such Restricted Subsidiary that is
required to become a Guarantor pursuant to Section 6.12(a)(i)(A) to furnish to
the Administrative Agent a description of any Material Real Property owned by
such Restricted Subsidiary in detail reasonably satisfactory to the
Administrative Agent;

 

(C)                               cause each such Restricted Subsidiary that is
required to become a Guarantor pursuant to Section 6.12(a)(i)(A), to duly
execute and deliver to the Administrative Agent Mortgages with respect to
Material Real Property, Security Agreement Supplements, Intellectual Property
Security Agreements and other Collateral Documents, as specified by, and in form
and substance reasonably satisfactory to the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent (consistent with the Mortgages, Security
Agreements, Intellectual Property Security Agreement and other Collateral
Documents in effect on the Amendment Closing Date), granting a Lien in
substantially all personal property (other than Equity Interests in any
Subsidiary or a Joint Venture) of such Restricted Subsidiary and all Material
Real Property, in each case securing the Obligations of such Restricted
Subsidiary under its Guaranty, together with, in the case of Material Real
Property, a life-of-loan flood hazard determination and, if such Material Real
Property is located in a special flood hazard area, an acknowledged notice to
borrower and flood insurance by an insurer acceptable to the Administrative
Agent that complies with the requirements of the National Flood Insurance Reform
Act of 1994 and related legislation; provided that, unless an Event of Default
has occurred and is continuing, if UHS notifies the Administrative Agent that it
intends to sell such Material Real Property within one year of the time such
Mortgage would otherwise be required to be executed and delivered, such Material
Real Property shall not be required to be mortgaged until such period expires
(unless extended by the Administrative Agent in its discretion);

 

(D)                               cause each such Restricted Subsidiary that is
required to become a Guarantor pursuant to Section 6.12(a)(i)(A) to deliver any
and all instruments, if any, evidencing the intercompany debt held by such
Restricted Subsidiary, if any, indorsed in blank to the Administrative Agent or
accompanied by other appropriate instruments of transfer;

 

(E)                                take and cause such Restricted Subsidiary to
take whatever action (including the recording of Mortgages with respect to
Material Real Property, the filing of Uniform Commercial Code financing
statements, and delivery of certificates evidencing stock and membership
interests) as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages and the other Collateral
Documents delivered pursuant to this Section 6.12, enforceable against all third
parties in accordance with their terms,

 

(ii)                                              within thirty (30) days after
the reasonable request therefor by the Administrative Agent, deliver to the
Administrative Agent a signed copy of a customary legal opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.12(a) as the Administrative Agent may reasonably
request, and

 

(iii)                                           as promptly as practicable after
the request therefor by the Administrative Agent, deliver to the Administrative
Agent with respect to Material Real Property owned by such Restricted Subsidiary
that is the subject of such request, title reports in scope, form and substance
reasonably satisfactory to the Administrative Agent and, to the extent
available, surveys and environmental assessment reports.

 

(b)                                 Upon the acquisition of (x) any personal
property by any Loan Party or (y) Material Real Property by any Loan Party, if
such property shall not already be subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, the Borrower or
relevant Loan Party, as the case may be, shall give notice thereof to the
Administrative Agent and shall, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing such Loan
Party’s Obligations and will take, or cause the relevant Loan Party to take,
such actions as shall be

 

89

--------------------------------------------------------------------------------


 

necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as the case may be, the applicable
actions referred to in Section 6.12(a), Section 6.14(b) and Section 6.15;
provided that if UHS notifies the Administrative Agent that it intends to sell
such Material Real Property within one year of the time such Mortgage would
otherwise be required to be executed and delivered, such Material Real Property
shall not be required to be mortgaged until such period expires (unless extended
by the Administrative Agent in its discretion).

 

(c)                                  Each Guarantor has duly executed and
delivered (i) a Security Agreement granting a first-priority perfected security
interest (subject to Liens permitted under Section 7.02) in its assets
constituting Collateral thereunder to secure its Obligations under the Guaranty,
(ii) a Guaranty and (iii) if applicable, an Intellectual Property Security
Agreement to secure its Obligations under the Guaranty.  To the extent
reasonably requested by the Administrative Agent, the Borrower will cause to be
delivered to the Administrative Agent one or more customary legal opinions in
form and substance reasonably satisfactory to the Administrative Agent with
respect to the granting of such security interests and the making of such
Guarantees.

 

(d)                                 Notwithstanding the foregoing, (x) the
Administrative Agent shall not take a security interest in or require any title
insurance or similar items with respect to those assets as to which the
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining such Lien (including any mortgage, stamp, intangibles or other
tax, title insurance or similar items) is excessive in relation to the benefit
to the Lenders of the security afforded thereby, (y) Liens required to be
granted pursuant to this Section 6.12 shall be subject to exceptions and
limitations consistent with those set forth in the Collateral Documents as in
effect on the Amendment Closing Date (to the extent appropriate in the
applicable jurisdiction) and (z) each Subsidiary named on Schedule 5.11 other
than Surgical Services shall not be required to comply with paragraphs
(a) through (c) above unless and until it acquires any material assets.

 

SECTION 6.13.  Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; (ii) obtain
and renew all Environmental Permits as necessary for its operations and
properties; and (iii) in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

 

SECTION 6.14.  Further Assurances.  (a)  Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents (including, without limitation, the Collateral Documents).

 

(b)                                 Promptly following the delivery of each
Compliance Certificate pursuant to Section 6.02(b), execute and deliver to the
Administrative Agent an appropriate Intellectual Property Security Agreement
with respect to all After-Acquired Intellectual Property (as defined in the
Security Agreement) that is Material Intellectual Property owned by it as of the
last day of the period for which such Compliance Certificate is delivered, to
the extent that such After-Acquired Intellectual Property that is Material
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement so signed and delivered by it.  In each case, the Borrower
will, and will cause each

 

90

--------------------------------------------------------------------------------


 

Guarantor to, promptly cooperate as reasonably necessary to enable the
Administrative Agent to make any reasonably necessary recordations with the US
Copyright Office or the US Patent and Trademark Office or comparable foreign
Governmental Authority, as appropriate, with respect to such Material
Intellectual Property.

 

(c)                                  Each Loan Party that is designated by the
Borrower as a Borrowing Base Party shall promptly deliver to the Administrative
Agent for distribution to the Lenders and the L/C Issuer any information
concerning such Loan Party as may be reasonably requested by a Lender to comply
with its obligations as described in Section 10.21.

 

SECTION 6.15.  Landlord Agreement and Real Estate Purchases.  UHS shall use
commercially reasonable efforts to obtain a landlord’s agreement with respect to
UHS’s operating headquarters from the lessor of such property, which agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent.  To the extent otherwise permitted hereunder, if any Loan Party proposes
to acquire a fee ownership interest in Material Real Property after the
Amendment Closing Date, it shall within sixty (60) days after such acquisition
(or such longer period as the Administrative Agent shall agree in its reasonable
discretion) provide to the Administrative Agent a mortgage or deed of trust
granting the Administrative Agent a first priority Lien on such real estate,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), supplemental casualty insurance, a
life-of-loan flood hazard determination and, if such Material Real Property is
located in a special flood hazard area, an acknowledged notice to borrower and
flood insurance by an insurer acceptable to the Administrative Agent that
complies with the requirements of the National Flood Insurance Reform Act of
1994 and related legislation, and such other documents, instruments or
agreements reasonably requested by the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent; provided
that if such Loan Party notifies the Administrative Agent that it intends to
sell such Material Real Property within one year of the time such Mortgage would
otherwise be required to be executed and delivered, such Material Real Property
shall not be required to be mortgaged until such period expires (unless extended
by the Administrative Agent in its discretion).

 

SECTION 6.16.  Designation of Subsidiaries.  The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing, (b) immediately before and after giving effect to
such designation, Borrowing Availability shall be no less than $25,000,000,
(c) immediately after giving effect to such designation, UHS and its
Subsidiaries shall be in compliance, on a Pro Forma Basis, with Articles 6 and
7, including the financial covenant set forth in Section 7.11 as if in effect on
the date thereof (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (d) the Borrower may not be designated as an Unrestricted
Subsidiary and (e) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Permitted Subordinated
Indebtedness or any Indebtedness incurred pursuant to Section 7.03(a) or
Section 7.03(b)(xxiii).  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the net book value of such Person’s (as applicable) investment
therein.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

 

SECTION 6.17.  Maintenance of Separate Existence.  Each Restricted Subsidiary
shall do all things necessary to maintain its corporate existence separate and
apart from each Unrestricted Subsidiary, including, without limitation:

 

91

--------------------------------------------------------------------------------


 

(a)                                 maintaining its assets, funds and
transactions separately from those of the Unrestricted Subsidiaries, reflecting
such assets and transactions in financial statements separate and distinct from
those of the Unrestricted Subsidiaries, and evidencing such assets and
transactions by appropriate entries in books and records separate and distinct
from those of the Unrestricted Subsidiaries;

 

(b)                                 holding itself out to the public under the
Restricted Subsidiary’s own name as a legal entity separate and distinct from
the Unrestricted Subsidiaries;

 

(c)                                  holding regular duly noticed meetings, or
obtaining appropriate consents, of its board of directors, and making and
retaining minutes of such meetings, as are necessary or appropriate to authorize
all of its actions required by law to be authorized by its board of directors;

 

(d)                                 ensuring that any Indebtedness of any
Unrestricted Subsidiary is Non-Recourse Debt with respect to such Restricted
Subsidiary;

 

(e)                                  not becoming a party to any agreement,
contract, arrangement or understanding with any Unrestricted Subsidiary unless
the terms of any such agreement, contract, arrangement or understanding are no
less favorable to such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of such Restricted Subsidiary;

 

(f)                                   not having any direct or indirect
obligation (i) to subscribe for additional Equity Interests or (ii) to maintain
or preserve any Unrestricted Subsidiary financial condition or to cause such
Person to achieve any specified levels of operating results; and

 

(g)                                  not providing any a Guarantee or otherwise
directly or indirectly providing credit support for any Indebtedness of any
Unrestricted Subsidiary.

 

SECTION 6.18.  Junior Financing Documentation.  (a) Cause each Loan Party to
take any and all actions deemed reasonably necessary so that the Obligations of
such Loan Parties under the Loan Documents shall be and at all times remain
“Senior Indebtedness” (or any comparable term), “Designated Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in any Junior Financing Documentation and (b) cause each
Loan Party to take any and all actions deemed reasonably necessary so that the
subordination provisions set forth in the Junior Financing Documentation, shall
be and at all times remain (until the termination of all obligations (other than
contingent indemnification obligations not then due and payable) of such Loan
Party thereunder) effective, legally valid, binding and enforceable against the
holders of any Permitted Subordinated Indebtedness, if applicable, in accordance
with the terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than contingent indemnification obligations not
then due and payable) hereunder which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit that has not been collateralized in a
manner reasonably satisfactory to the applicable L/C Issuer shall remain
outstanding, the Loan Parties shall not, nor shall the Borrower permit any of
the Restricted Subsidiaries to, directly or indirectly:

 

92

--------------------------------------------------------------------------------


 

SECTION 7.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Subject to the Intercreditor Agreement,
Liens created under any Senior Notes Documents;

 

(c)                                  Liens existing on the date hereof and
listed on Schedule 7.01(b) and any modifications, replacements, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03(b)(ii), and (B) proceeds and products thereof, and (ii) the
modification, replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens (if such obligations constitute Indebtedness)
is permitted by Section 7.03;

 

(d)                                 Liens for taxes, assessments or governmental
charges which are not overdue for a period of more than sixty (60) days or, if
more than sixty (60) days overdue (i) which are being contested in good faith
and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction or (ii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

 

(e)                                  statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business which secure amounts
not overdue for a period of more than sixty (60) days or, if more than sixty
(60) days overdue (i) no action has been taken to enforce such Lien, (ii) such
Lien is being contested in good faith and by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction or (iii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

 

(f)                                   (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, (ii) pledges and deposits in
the ordinary course of business securing insurance premiums or reimbursement
obligations under insurance policies, in each case payable to insurance carriers
that provide insurance to the Borrower or any of its Restricted Subsidiaries or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by the Borrower Parties or any of the Restricted Subsidiaries to
support the payments of the items set forth in clauses (i) and (ii) of this
Section 7.01(f).

 

(g)                                  (i) deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds, performance and completion guarantees and
other obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business and
(ii) obligations in respect of letters of credit or bank guarantees that have
been posted to support payment of the items set forth in clause (i) of this
Section 7.01(g);

 

(h)                                 easements, rights-of-way, covenants,
conditions, restrictions, encroachments, protrusions and other similar
encumbrances and minor title defects or matters that would be disclosed in an
accurate survey affecting real property which, in the aggregate, do not in any
case materially and adversely interfere with the ordinary conduct of the
business of the applicable Person;

 

93

--------------------------------------------------------------------------------


 

(i)                                     Liens securing judgments for the payment
of money not constituting an Event of Default under Section 8.01(h);

 

(j)                                    Liens securing Indebtedness permitted
under Section 7.03(b)(ii); provided that (i) such Liens attach concurrently with
or within two hundred and seventy (270) days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (ii) such Liens do not at any time encumber any property
except for accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(k)                                 (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not (A) interfere in any material respect with the business of the Borrower or
any other Loan Party or (B) secure any Indebtedness for borrowed money or
(ii) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

(l)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(m)                             Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business or (iii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

(n)                         Liens (i) (A) on advances of cash or Cash
Equivalents in favor of the seller of any property to be acquired in an
Investment permitted pursuant to Section 7.02(f), Section 7.02(i) or
Section 7.02(n) to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case under this clause (i), solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) on earnest money
deposits of cash or Cash Equivalents made by the Borrower or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(o)                                 Liens in favor of the Borrower, a Loan Party
or a Restricted Subsidiary securing Indebtedness permitted under
Section 7.03(b)(v), Section 7.03(b)(xi) or Section 7.03(b)(xii);

 

(p)                                 Liens existing on property at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary, in each case after the Closing Date
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary) and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary, (ii) such
Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and after-acquired property subjected to a Lien
pursuant to terms existing at the time of such acquisition, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby

 

94

--------------------------------------------------------------------------------


 

(or, as applicable, any modifications, replacements, renewals or extension
thereof) is permitted under Section 7.03;

 

(q)                                 Liens arising from precautionary Uniform
Commercial Code financing statement filings (or similar filings under other
applicable Law) regarding leases entered into by the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business;

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business and not prohibited by this Agreement;

 

(s)                                   Permitted Encumbrances;

 

(t)                                    other Liens securing Indebtedness or
other obligations permitted under this Agreement and outstanding in an aggregate
principal amount not to exceed the greater of (x) $30,000,000 and (y) 3.50% of
Consolidated Total Assets;

 

(u)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

 

(v)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor under any license or operating or true lease
agreement;

 

(w)                               Liens on securities which are the subject of
repurchase agreements incurred in the ordinary course of business;

 

(x)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(y)                                 Liens arising by operation of law under
Article 2 of the Uniform Commercial Code in favor of a reclaiming seller of
goods or buyer of goods;

 

(z)                                  security given to a public or private
utility or any Governmental Authority as required in the ordinary course of
business;

 

(aa)                          Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Loan Parties in the
ordinary course of business;

 

(bb)                          any exclusive or non-exclusive licenses granted
under any IP Rights that do not secure or is not granted in connection with
incurrence of Indebtedness;

 

(cc)                            Liens in favor of the Collateral Agent in
respect of Indebtedness and other obligations owed to Bank of America, a Lender
or an Affiliate of Bank of America or a Lender and permitted by
Section 7.03(b)(xvi);

 

95

--------------------------------------------------------------------------------


 

(dd)                          Liens in respect of Indebtedness permitted by
Section 7.03(b)(xxiv) to the extent that the Indebtedness to which such
premiums, interest, fees, expenses, charges or additional or contingent interest
relates is permitted to be secured by a Lien permitted by this Section 7.01; and

 

(ee)                            Liens in respect of Indebtedness permitted by
Section 7.03(b)(xxiii).

 

SECTION 7.02.  Investments. Make or hold any Investments, except:

 

(a)                                 Investments by Parent, the Borrower or any
Restricted Subsidiary in assets that were Cash Equivalents when such Investment
was made;

 

(b)                                 loans or advances to officers, directors,
members of management, and employees of Parent, the Borrower or any Restricted
Subsidiary (i) in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for business-related travel, entertainment, relocation and
analogous ordinary business purposes, or (ii) in connection with such Person’s
purchase of Equity Interests of Parent (or after the occurrence of a Qualifying
IPO of UHS, UHS) in an aggregate amount not to exceed $2,500,000 at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans or advances);

 

(c)                                  Investments (i) by any Loan Party in any
other Loan Party, (ii) by any Restricted Subsidiary that is not a Loan Party in
any Loan Party or in any other Restricted Subsidiary that is not also a Loan
Party, or (iii) by Loan Parties in any Subsidiaries that are not Loan Parties
(including Unrestricted Subsidiaries) in an aggregate amount not to exceed
$5,000,000 at any time outstanding, plus, to the extent that any Unrestricted
Subsidiary of any Loan Party designated as such after the Amendment Closing Date
is redesignated as a Restricted Subsidiary after the Amendment Closing Date, the
lesser of (x) the fair market value of such Loan Party’s Investment in such
Subsidiary as of the date of such redesignation or (y) such fair market value as
of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the Amendment Closing Date (in the case of clause
(ii), determined without regard to any write-downs or write-offs of such
Investments);

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(e)                                  Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted by Section 7.01, Section 7.03, Section 7.04, Section 7.05 and
Section 7.06, respectively;

 

(f)                                   Investments existing or contemplated on
the date hereof and set forth on Schedule 7.02(f) and any modification,
replacement, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 7.02;

 

(g)                                  Investments in Swap Contracts permitted by
Section 7.03;

 

(h)                                 promissory notes and other non-cash
consideration received in connection with Dispositions permitted by
Section 7.05;

 

(i)                                     the purchase or other acquisition of all
or substantially all of the assets or business of, any Person, or of assets
constituting a business unit, a line of business or division of, such Person, or
of at

 

96

--------------------------------------------------------------------------------


 

least 66 2/3% of the Equity Interests (other than directors’ qualifying shares)
in a Person (or of a lesser percentage if, after giving effect thereto, Borrower
or one or more of its wholly owned Subsidiaries will own at least 66 2/3% of the
Equity Interests (other than directors’ qualifying shares) in such Person) that,
upon the consummation thereof, will be owned directly by the Borrower or one or
more of its wholly owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each such
purchase or other acquisition made pursuant to this Section 7.02(i) (each of the
foregoing, a “Permitted Acquisition”):

 

(A)                               each applicable Loan Party and any such newly
created or acquired Subsidiary shall, or will within the times specified
therein, have complied with the applicable requirements of Section 6.12;

 

(B)                               the Investment Conditions have been satisfied;
and

 

(C)                               the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, no later than five (5) Business
Days after the date on which any such purchase or other acquisition is
consummated, (1) a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 7.02(i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition
and (2) solely with respect to any such purchase or other acquisition the total
cash and noncash consideration paid by or on behalf of the Borrower and its
Subsidiaries in connection with which is equal to or greater than $50,000,000,
and to the extent permitted under the Loan Parties’ agreements with the
seller(s) thereof, true, correct and complete copies of the relevant acquisition
agreement and the resolutions of the Loan Parties and (to the extent provided by
the seller(s) to such Loan Parties) the seller(s) party thereto authorizing the
execution, delivery and performance thereof and of the transactions contemplated
thereby;

 

(j)                                    additional Investments if the Investment
Conditions are satisfied at the time such Investments are consummated;

 

(k)                                 Investments in the ordinary course of
business consisting of (i) indorsements for collection or deposit or
(ii) customary trade arrangements with customers;

 

(l)                                     Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of any Person and in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business and upon foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(m)                             loans and advances to Parent in lieu of, and not
in excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof), Restricted Payments permitted to be
made to Parent in accordance with Section 7.06;

 

(n)                                 so long as immediately after giving effect
to any such Investment, no Event of Default has occurred and is continuing,
other Investments (including in Unrestricted Subsidiaries) that do not exceed
(i) $25,000,000 plus (ii) the Applicable Amount at any one time outstanding;

 

(o)                                 advances of payroll payments to employees in
the ordinary course of business;

 

97

--------------------------------------------------------------------------------


 

(p)                                 Guarantees by Parent, the Borrower or any
Restricted Subsidiary of leases (other than Capitalized Leases), contracts, or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

 

(q)                                 at any time after the consummation of a
Qualifying IPO of UHS, Investments to the extent the consideration paid therefor
consists solely of Equity Interests of UHS;

 

(s)                                   Investments consisting of promissory notes
issued by any Loan Party to future, present or former officers, directors and
employees, members of management, or consultants of UHS or any of its
Subsidiaries or their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Parent (or, after the
occurrence of a Qualifying IPO of UHS, UHS), to the extent the applicable
Restricted Payment is permitted by Section 7.06;

 

(t)                                    earnest money required in connection with
Permitted Acquisitions;

 

(u)                                 Investments consisting of loans and advances
to Parent and its Subsidiaries in connection with the reimbursement of expenses
incurred on behalf of the Loan Parties in the ordinary course of business;

 

(v)                                 capitalization or forgiveness of any
Indebtedness owed to any Loan Parties by any other Loan Parties;

 

(w)                               Investments made with Eligible Equity Proceeds
so long as such proceeds are Not Otherwise Applied on or before the date of such
Investment and such Investment is made within thirty (30) days of receipt of
such Eligible Equity Proceeds; and

 

(x)                                 Investments to the extent the consideration
paid therefor consists solely of Equity Interests of Parent.

 

SECTION 7.03.  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)                                 Indebtedness evidenced by the Senior Notes
and any Permitted Refinancing thereof;

 

(b)                                 In the case of any Loan Party and any
Restricted Subsidiary:

 

(i) Indebtedness of the Loan Parties under the Loan Documents;

 

(ii)                                              Attributable Indebtedness and
purchase money obligations (including obligations in respect of mortgage,
industrial revenue bond, industrial development bond, and similar financings) to
finance the purchase, repair or improvement of fixed or capital assets within
the limitations set forth in Section 7.01(j) and any Permitted Refinancing
thereof; provided that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000;

 

(iii)                                           Permitted Subordinated
Indebtedness for all Loan Parties in an aggregate amount such that after giving
effect to the incurrence of such Indebtedness the Interest Coverage Ratio on a
Pro Forma Basis is not less than 1.50:1.00;

 

(iv)                                          (A) Indebtedness assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted

 

98

--------------------------------------------------------------------------------


 

Acquisition and (B) Indebtedness owed to the seller of any property acquired in
a Permitted Acquisition if, in each case of clauses (A) and (B), either (1) such
Indebtedness (w) is unsecured, (x) has a stated maturity date that is at least
ninety-one (91) days after the Scheduled Maturity Date, (y) has no scheduled
amortization rate in excess of 1% per year and (z) has no mandatory prepayment
obligations other than in connection with a change of control or asset sale
(which may include customary reinvestment rights), or (2) such Indebtedness does
not exceed $50,000,000 in the aggregate outstanding at any time;

 

(v)                                             Indebtedness of any Loan Party
or any Subsidiary that is not a Loan Party owing to any other Loan Party or any
Subsidiary that is not a Loan Party in respect of an Investment permitted by
Section 7.02; provided that all such Indebtedness of any Loan Party owed to any
Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party, it being understood that such Loan Party may
make payments thereon prior to the occurrence (but not during the continuance)
of an Event of Default;

 

(vi)                                          Indebtedness consisting of
promissory notes issued by any Loan Party to future, present or former officers,
directors and employees, members of management, or consultants of UHS or any of
its Subsidiaries or their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Parent (or, after the
occurrence of a Qualifying IPO of UHS, UHS), to the extent the applicable
Restricted Payment is permitted by Section 7.06;

 

(vii)                                       Guarantees by Parent of Indebtedness
of UHS and its Restricted Subsidiaries to the extent the primary obligation is
expressly permitted or not prohibited hereunder.

 

(viii)                                    Existing Indebtedness outstanding on
the date hereof and listed on Schedule 7.03(b)(viii) and any Permitted
Refinancing thereof;

 

(ix)                                          Indebtedness in respect of Swap
Contracts incurred in the ordinary course of business and not for speculative
purposes;

 

(x)                                             Guarantees by the Borrower or
any Restricted Subsidiary in respect of Indebtedness of the Borrower or such
Restricted Subsidiary otherwise permitted hereunder; provided that if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination provisions of
such Indebtedness;

 

(xi)                                          Indebtedness of Loan Parties and
Restricted Subsidiaries in an aggregate principal amount at any time outstanding
for all such Persons taken together not exceeding $50,000,000;

 

(xii)                                       Indebtedness (other than for
borrowed money) subject to Liens permitted under Section 7.01;

 

(xiii)                                    Indebtedness representing deferred
compensation to employees of the Borrower or any Restricted Subsidiary incurred
in the ordinary course of business;

 

99

--------------------------------------------------------------------------------


 

(xiv)                                   Indebtedness incurred in a Permitted
Acquisition or Disposition under agreements providing for indemnification, the
adjustment of the purchase price, earn outs or similar adjustments;

 

(xv)                                      Indebtedness consisting of obligations
of the Borrower or any Restricted Subsidiary under deferred compensation or
other similar arrangements incurred by such Person in connection with Permitted
Acquisitions;

 

(xvi)                                   Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with cash management and deposit
accounts;

 

(xvii)                                Indebtedness consisting of (A) the
financing of insurance premiums or (B) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(xviii)                             Indebtedness incurred by the Borrower or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within 30
days following such drawing or incurrence;

 

(xix)                                   obligations in respect of surety, stay,
customs and appeal bonds, performance bonds and performance and completion
guarantees provided by the Borrower or any Restricted Subsidiary or obligations
in respect of letters of credit related thereto, in each case in the ordinary
course of business or consistent with past practice;

 

(xx)                                      Indebtedness in respect of any
bankers’ acceptance, letter of credit, warehouse receipt or similar facilities
entered into in the ordinary course of business;

 

(xxi)                                   Attributable Indebtedness and
Indebtedness incurred in connection with sale-leaseback transactions permitted
under Section 7.05(j);

 

(xxii)                                without duplication of any other
Indebtedness, non-cash accruals of interest, accretion or amortization of
original issue discount and/or pay-in-kind interest to the extent such Debt is
permitted hereunder;

 

(xxiii)                             Indebtedness that is unsecured or that is
secured by a second or lower priority Lien on the Collateral; provided that
(A) such Indebtedness (x) has a stated maturity date that is at least ninety-one
(91) days after the Scheduled Maturity Date, (y) has no scheduled amortization
rate in excess of 1% per year and (z) has no mandatory prepayment obligations
other than in connection with a change of control or asset sale (which may
include customary reinvestment rights); (B) the Lien on the Collateral securing
such Indebtedness, if any, shall be subordinated to the Lien of the Collateral
Agent with respect thereto pursuant to an intercreditor agreement entered into
by the holder(s) of such Indebtedness with the Administrative Agent in form and
substance substantially similar to the Intercreditor Agreement or otherwise
reasonably acceptable to the Administrative Agent; and (C) after giving effect
to the incurrence of such Indebtedness, the Interest

 

100

--------------------------------------------------------------------------------


 

Coverage Ratio as of the most recent fiscal quarter end (calculated on a Pro
Forma Basis) shall be at least 1.75 to 1.00; and

 

(xxiv)                            all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clause (a), clauses (b)(i) through
(xvi) and clause (b)(xxiii) above.

 

SECTION 7.04.  Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, except that:

 

(a)                                 any Restricted Subsidiary may merge with or
liquidate into (i) the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction so long as the Borrower remains
organized under the laws of the United States, any state thereof or the District
of Columbia (the requirements set forth in this clause (i), and the last proviso
of this Section 7.04(a), the “Jurisdictional Requirement”)); provided that the
Borrower shall be the continuing or surviving Person or the continuing or
surviving Person shall expressly assume the obligations of the Borrower in a
manner reasonably acceptable to the Administrative Agent, or (ii) any one or
more other Restricted Subsidiaries; provided that when any Restricted Subsidiary
that is a Loan Party is merging with another Restricted Subsidiary, (A) a Loan
Party shall be the continuing or surviving Person or (B) to the extent
constituting an Investment, such Investment must be an Investment permitted by
Section 7.02 and any Indebtedness corresponding to such Investment must be
permitted by Section 7.03; provided further that, if any such merger results in
a new jurisdiction of organization of the Borrower or other Loan Party, the
Borrower shall have provided the Administrative Agent with prior written notice
of such change in jurisdiction and proper financing statements, duly prepared
for filing under the Uniform Commercial Code in such jurisdiction with respect
to the Borrower or such Loan Party.

 

(b)                                 (i) any Subsidiary that is not a Loan Party
may merge or consolidate with or into any other Subsidiary that is not a Loan
Party and (ii) any Subsidiary (other than the Borrower) may liquidate or
dissolve or change its legal form if the Borrower determine in good faith that
such action is in the best interests of the business of the Borrower;

 

(c)                                  so long as no Event of Default exists or
would result therefrom, the Borrower or any Restricted Subsidiary may merge with
any other Person in order to (i) effect an Investment permitted pursuant to
Section 7.02 (provided that (A) the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Section 6.12 and (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02) or (ii) to effect the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 6.16; provided that if the
Borrower is a party to any transaction effected pursuant to this
Section 7.04(c), (1) the Borrower shall be the continuing and surviving Person
or the continuing or surviving Person shall expressly assume the obligations of
the Borrower in a manner reasonably acceptable to the Administrative Agent and
(2) the Jurisdictional Requirement shall be satisfied;

 

(d)                                 [Intentionally Omitted]; and

 

(e)                                  so long as no Event of Default exists or
would result therefrom, a merger, dissolution, liquidation or consolidation, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05,
may be effected; provided that if the Borrower is a party to any transaction
effected pursuant to this Section 7.04(e), (i) the Borrower shall be the
continuing or surviving Person or the continuing or surviving Person shall
expressly assume the obligations of the Borrower in a manner

 

101

--------------------------------------------------------------------------------


 

reasonably acceptable to the Administrative Agent and (ii) the Jurisdictional
Requirement shall be satisfied.

 

SECTION 7.05.  Dispositions.  Make any Disposition except:

 

(a)                                 Dispositions of obsolete, used, surplus or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business, Dispositions of equipment in the ordinary course of business
in according with past practice and Dispositions of property no longer used or
useful in the conduct of the business of the Borrower and the Restricted
Subsidiaries;

 

(b)                                 Sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof;

 

(c)                                  Dispositions of inventory, cash and
immaterial assets in the ordinary course of business;

 

(d)                                 Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(e)                                  Dispositions of property by the Borrower or
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
(including any such Disposition effected pursuant to a merger, liquidation or
dissolution); provided that if the transferor of such property is a Guarantor or
the Borrower (i) the transferee thereof must either be the Borrower or a
Guarantor or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 7.02;

 

(f)                                   Dispositions permitted by Section 7.02,
Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;

 

(g)                                  Dispositions of Cash Equivalents;

 

(h)                                 Dispositions of past due accounts receivable
in connection with the collection, write down or compromise thereof;

 

(i)                                     leases, subleases, licenses, or
sublicenses of property, and Dispositions of IP Rights in the ordinary course of
business, in each case that do not materially interfere with the business of the
Borrower and the Restricted Subsidiaries, and Dispositions of IP Rights under a
research or development agreement in which the other party receives a license to
IP Rights that result from such agreement;

 

(j)                                    transfers of property subject to Casualty
Events upon receipt of the Net Cash Proceeds of such Casualty Event;

 

(k)                                 Dispositions of property by the Borrower or
any Restricted Subsidiary not otherwise permitted under this Section 7.05
(including pursuant to sale-leaseback transactions) with aggregate fair market
value not to exceed $10,000,000 in any fiscal year;

 

(l)                                     Dispositions of Investments in Joint
Ventures;

 

(m)                             Dispositions in the ordinary course of business
consisting of the abandonment of IP Rights which, in the reasonable good faith
determination of the Borrower or any Restricted Subsidiary, are uneconomical,
negligible, obsolete or otherwise not material in the conduct of its business;

 

102

--------------------------------------------------------------------------------


 

(n)                                 Dispositions of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor or the Borrower, then (i) the transferee must either
be the Borrower or a Guarantor or (ii) to the extent constituting an Investment,
such Investment must be an Investment permitted by Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;

 

(o)                                 sales of non-core assets acquired in
connection with Permitted Acquisitions which are not used in the business of the
Loan Parties;

 

(p)                                 any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property;

 

(q)                                 additional Dispositions so long as (i) no
Default or Event of Default has occurred and is continuing at the time of such
Disposition or would result therefrom, (ii) at least 75% of the consideration
for such Disposition shall be in the form of cash, Cash Equivalents or
Designated Non-Cash Consideration (provided such Designated Non-Cash
Consideration shall not have an aggregate fair market value, taken together with
the fair market value of all other Designated Non-Cash Consideration received
pursuant to this Section 7.05(q) that is at that time outstanding, in excess of
1.0% of Consolidated Total Assets at the time of the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received without giving effect
to subsequent changes in value) and (iii) if the amount of any such Disposition
exceeds $10,000,000, the Borrower shall have delivered to the Administrative
Agent prior to the consummation of such Disposition, an updated Borrowing Base
Certificate giving Pro Forma Effect to such Disposition; and

 

(r)                                    exclusive or non-exclusive licenses or
similar agreements in respect of IP Rights;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (f), (g), (h), (i), (j) and (m)),
shall be for not less than the fair market value of such property at the time of
such Disposition.  To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent is hereby authorized by the Lenders to
take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 7.06.  Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to other Restricted Subsidiaries (and,
in the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary,
to (i) the Borrower or such Restricted Subsidiary and (ii) to each other owner
of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests);

 

(b)                                 Parent, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Equity Interests (other than Disqualified Equity Interests) of
such Person;

 

(c)                                  to the extent constituting Restricted
Payments, the Borrower and the Restricted Subsidiaries may enter into
transactions expressly permitted by Section 7.04, Section 7.05 or Section 7.08;

 

103

--------------------------------------------------------------------------------


 

(d)                                 the Borrower and the Restricted Subsidiaries
may make Restricted Payments to Parent:

 

(i) the proceeds of which shall be used by Parent to pay its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including, without limitation, administrative, legal, accounting
and similar expenses provided by third parties), which are reasonable and
customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $1,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Parent
attributable to the ownership or operations of the Borrower and the Restricted
Subsidiaries;

 

(ii)                                              the proceeds of which shall be
used by Parent to pay franchise taxes and other fees, taxes and expenses
required to maintain Parent’s corporate existence;

 

(iii)                                           so long as no Default or Event
of Default shall have occurred and be continuing or would result therefrom, the
proceeds of which will be used by Parent to pay for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of Parent (or,
after a Qualifying IPO of UHS, UHS) held by any future, present or former
employee, director, officer, member of management or consultant of Parent or any
of its Subsidiaries (or the estate, family members, spouse or former spouse of
any of the foregoing); provided that the aggregate amount of Restricted Payments
made under this clause (e)(iv) does not exceed in any calendar year $2,500,000
(with unused amounts in any calendar year being carried over to succeeding
calendar years); and provided further that such amount in any calendar year may
be increased by an amount not to exceed (1) the cash proceeds from the sale of
Equity Interests to employees, directors, officers, members of management or
consultants of Parent or of its Subsidiaries that occurs after the Amendment
Closing Date to the extent such proceeds constitute Eligible Equity Proceeds
plus (2) the amount of any cash bonuses otherwise payable to employees,
directors, officers, members of management or consultants of Parent or any of
its Subsidiaries (or the estate, family members, spouse or former spouse of any
of the foregoing) that are foregone in return for the receipt of Equity
Interests of Parent pursuant to a deferred compensation plan of such Person plus
(3) the cash proceeds of key man life insurance policies received by Parent (to
the extent such proceeds are contributed to UHS) or the Borrower or any
Restricted Subsidiary after the Amendment Closing Date (provided that the
Borrower may elect to apply all or any portion of the aggregate increase
contemplated by clauses (1), (2) and (3) above in any calendar year) less
(4) the amount of any Restricted Payments previously made pursuant to clauses
(1), (2) and (3) of this clause (d)(iii );

 

(iv)                                          to finance any Investment
permitted to be made pursuant to Section 7.02; provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing or
consummation of such Investment or at future times as may be scheduled at the
time of such closing or consummation to be made thereafter in connection
therewith and (B) Parent shall, immediately following the closing or
consummation thereof, cause or have caused (1) all property acquired (whether
assets or Equity Interests) to be contributed to the Borrower or a Loan Party
(or a Person that will become a Loan Party upon receipt of such contribution) or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or a Loan Party in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 6.12;

 

(v)                                             the proceeds of which shall be
used by Parent to make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options

 

104

--------------------------------------------------------------------------------


 

or other securities convertible into or exchangeable for Equity Interests of
Parent (or, after a Qualifying IPO of UHS, of UHS); provided that any such cash
payment shall not be for the purpose of evading the limitations set forth in
this Section 7.06 (as determined in good faith by the board of directors or the
managing board, as the case may be, of UHS (or any authorized committee
thereof));

 

(vi)                                          the proceeds of which shall be
used by Parent for distribution to Parent to pay fees and expenses (other than
to Affiliates) related to any unsuccessful equity or debt offering permitted by
this Agreement;

 

(vii)                                       the proceeds of which shall be used
by Parent to pay customary salary, bonus and other benefits payable to officers
and employees of Parent to the extent such salaries, bonuses and other benefits
are directly attributable to the ownership or operations of the Borrower and the
Restricted Subsidiaries; and

 

(viii)                                    the proceeds of which shall be used by
Parent to pay amounts owing pursuant to the Sponsor Management Agreement, or
other amounts of the type described in Section 7.08(d) or Section 7.08(k), in
each case to the extent the applicable payment would be permitted under the
applicable clause in Section 7.08 if such payment were to be made by a Loan
Party;

 

(e)                                  so long as (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) the Leverage Ratio as of the last day of the immediately preceding four
fiscal quarters was less than 6.5:1 (determined on a Pro Forma Basis after
giving effect to any Restricted Payment to be made pursuant to this
Section 7.06(e) and any concurrent repayment of any Permitted Subordinated
Indebtedness pursuant to Section 7.14(ii)), in addition to the foregoing
Restricted Payments, Parent, the Borrower and the Restricted Subsidiaries may
make additional Restricted Payments to their respective shareholders in an
amount not to exceed the Applicable Amount as in effect immediately prior to the
time of the making of such Restricted Payment;

 

(f)                                   so long as (i) no Event of Default shall
have occurred and be continuing or would result therefrom, (ii) after giving
effect to such Restricted Payment, the Borrower shall have Borrowing
Availability greater than or equal to $40,000,000 and (iii) the Interest
Coverage Ratio as of the most recent fiscal quarter (calculated on a Pro Forma
Basis) is at least 1.75:1.00, in addition to the foregoing Restricted Payments,
Parent, the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments to their respective shareholders;

 

(g)                                  from and after a Qualifying IPO of UHS, UHS
may make Restricted Payments, in each case in accordance with the provision
thereof, deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants; and

 

(h)                                 so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, other
Restricted Payments in an aggregate amount not to exceed $30,000,000 since the
Amendment Closing Date.

 

(i)                                     the Borrower and any Restricted
Subsidiary may make Restricted Payments to any direct or indirect member of an
affiliated group of corporations that files a consolidated U.S. federal tax
return with the Borrower (“Tax Distributions”); provided that such Tax
Distributions shall not exceed the amount that the Borrower and its Restricted
Subsidiaries would have been required to pay in respect of

 

105

--------------------------------------------------------------------------------


 

federal, state or local taxes, as the case may be, in respect of any year if the
Borrower and its Restricted Subsidiaries had paid such taxes directly as
stand-alone taxpayers or as a stand-alone group.

 

SECTION 7.07.  Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related, supportive, complementary or ancillary thereto.

 

SECTION 7.08.  Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any entity that
becomes a Loan Party as a result of such transaction, (b) on fair and reasonable
terms substantially as favorable to the Borrower or such Restricted Subsidiary
as would be obtainable by the Borrower or such Restricted Subsidiary in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees, costs and expenses in connection with the consummation
of the Transactions, (d) so long as no Event of Default shall have occurred and
be continuing under Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i), the
payment of fees, expenses or other payments to the Sponsor pursuant to the
Sponsor Management Agreement as such fee provisions are set forth in the Sponsor
Management Agreement as in effect on the date hereof, (e) loans and other
transactions by the Borrower and the Subsidiaries to the extent not prohibited
by this Agreement, (f) entering into employment and severance arrangements
between Parent, the Borrower and the Restricted Subsidiaries and their
respective officers and employees, as determined in good faith by the board of
directors or senior management of the relevant Person, (g) payments by the
Borrower and the Restricted Subsidiaries pursuant to the tax sharing agreements
among the Borrower and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operations of the Borrower and the
Subsidiaries, (h) the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers and employees of Parent, the Borrower and the Restricted
Subsidiaries in the ordinary course of business or the Sponsor or to its
Affiliates, to the extent attributable to the ownership or operations of the
Borrower and the Restricted Subsidiaries, as determined in good faith by the
board of directors or senior management of the relevant Person, (i) transactions
pursuant to the other permitted agreements in existence on the date hereof and
set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (j) Restricted
Payments permitted under Section 7.06, (k) payments by the Borrower and the
Restricted Subsidiaries to the Sponsor made for any customary financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions,
financings or divestitures, which payments are approved by the board of
directors of the Borrower in good faith, (l) the issuance of Equity Interests to
the management of UHS or any of its Subsidiaries, (m) payment of reasonable
compensation to officers and employees for services actually rendered to any
Loan Party or any of its Subsidiaries, (n) stock option and compensation plans
of the Loan Parties and their Subsidiaries, (o) advances and loans to officers,
directors, members of management and employees of Parent, the Borrower or any
Restricted Subsidiary to the extent specifically permitted under
Section 7.02(b), (p) Investments consisting of promissory notes issued by any
Loan Party to future, present or former officers, directors and employees,
members of management, or consultants of UHS or any of its Subsidiaries or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent (or, after the occurrence of a
Qualifying IPO of UHS, UHS), to the extent the applicable Restricted Payment is
permitted by Section 7.06, (q) any issuance of Equity Interests (other than
Disqualified Equity Interests), (r) Investments by the Equity Investors in
securities of Parent or any of its Restricted Subsidiaries so long as the
investments is being offered generally to other investors on the same or more
favorable terms and any other transaction involving Parent or any Restricted
Subsidiary, on the one hand, and Irving Place Capital or any of its Affiliates,
on the other hand, which transactions, in the reasonable determination of the
Board of Directors, are on commercially reasonable terms, and (s) other
transactions specifically

 

106

--------------------------------------------------------------------------------


 

permitted under this Agreement (including, without limitation, sale/leaseback
transactions, Dispositions, Investments and Indebtedness).

 

SECTION 7.09.  Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Indenture or customary terms in any documentation providing for any
Permitted Refinancing thereof) that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor, or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing shall not apply to Contractual Obligations which
(i) (x) arise under applicable law, (y) existed on the date hereof and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto or (z) to the extent Contractual Obligations permitted by clause (y) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (a) or (b) that are contained
in such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower,
(iii) represent Indebtedness of a Restricted Subsidiary which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness (and excluding in any
event any Permitted Subordinated Indebtedness) or that expressly permits Liens
for the benefit of the Agents and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis without the requirement that such holders of such Indebtedness be
secured by such Liens on an equal and ratable, or junior, basis, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03 to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest or (x) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business.

 

SECTION 7.10.  Holding Company.  Parent shall not (a) engage in any business or
activity other than (i) the ownership of all the outstanding Equity Interests in
UHS (or other Equity Interests in accordance with clause (b) below) and
activities incidental thereto, (ii) activities necessary to consummate the
Transactions and (iii) corporate maintenance activities (including the payment
of taxes and expenses associated with being a holding company), (b) own or
acquire any assets (other than Equity Interests in UHS or other Subsidiaries of
UHS and cash and Cash Equivalents in amounts reasonably required in connection
with its permitted business activities or representing proceeds of a Restricted
Payment permitted hereunder temporarily held pending further distribution to the
Permitted Holders), (c) create, incur, assume or permit to exist any Lien on any
property or asset owned by it, other than Liens under the Loan Documents or
non-consensual Liens permitted under Section 7.01, (d) incur Indebtedness (other
than Indebtedness permitted hereunder, liabilities under the Loan Documents,
unsecured Guarantees permitted hereunder, liabilities relating to the
performance of its obligations under such documents and other liabilities (not
including Indebtedness) incidental to its existence and permitted business
activities), (e) make any public offering of its common stock or any other
issuance of its Equity

 

107

--------------------------------------------------------------------------------


 

Interests not prohibited by Article 7, and (f) engage in any transaction that
Parent is permitted to enter into or consummate under this Article 7.

 

SECTION 7.11.  Financial Covenant.  Fixed Charge Coverage Ratio.  Permit the
Fixed Charge Coverage Ratio to be less than 1.00:1.00 at any time that an FCCR
Trigger Period is in effect (measured as of the last day of the fiscal quarter
of UHS most recently ended on or prior to the first day of such FCCR Trigger
Period for which financial statements have been (or were required to have been)
delivered pursuant to Section 6.01(a) or Section 6.01(b) and as of the last day
of each fiscal quarter thereafter until an FCCR Trigger Period is no longer in
effect).

 

SECTION 7.12.  Amendments of Certain Documents.  Amend or otherwise modify
(a) any of its Organization Documents in a manner that would reasonably be
expected to have a Material Adverse Effect, (b) any Related Document, except as
permitted by the Intercreditor Agreement, or (c) any term or condition of any
Junior Financing Documentation in any manner materially adverse to the interests
of the Administrative Agent or the Lenders, in each case without the consent of
the Administrative Agent.

 

SECTION 7.13.  Accounting Changes.  Make any change in (a) fiscal year or
(b) accounting policies or reporting policies except as required or permitted by
generally accepted accounting principles; provided, however, that the Borrower
may, upon written notice to the Administrative Agent, change their fiscal year
to any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement and to the
covenants contained herein that are deemed reasonably necessary by the
Administrative Agent, and not objected to by the Required Lenders, to reflect
such change in fiscal year.

 

SECTION 7.14.  Prepayments, Etc. of Permitted Subordinated Indebtedness. 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled interest shall be permitted) any Permitted Subordinated Indebtedness,
except (i) if at the time of such prepayment, redemption, purchase, defeasance
or satisfaction and after giving effect thereto (A) no Event of Default shall
have occurred and be continuing, (B) the Borrower shall have Borrowing
Availability greater than or equal to $55,000,000 and (C) the Interest Coverage
Ratio as of the most recent fiscal quarter (calculated on a Pro Forma Basis) is
at least 1.75:1.00, (ii) if the Leverage Ratio as of the last day of the
immediately preceding four fiscal quarters was less than 6.5:1 (determined on a
Pro Forma Basis after giving effect to any payment to be made pursuant to this
Section 7.14 and any concurrent Restricted Payment pursuant to Section 7.06(e)),
prepayments, redemptions, purchases, defeasances or other satisfactions of any
Permitted Subordinated Indebtedness in an amount not to exceed the Applicable
Amount as in effect immediately prior to the time of the making thereof; and
(iii) for the conversion of any Permitted Subordinated Indebtedness to Equity
Interests (other than Disqualified Equity Interests).

 

SECTION 7.15.  Designated Senior Debt.  Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of the Borrower or the
Restricted Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

108

--------------------------------------------------------------------------------


 

ARTICLE 8

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01.  Events of Default.  Any of the following shall constitute an
Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), any amount of principal of any
Loan or any L/C Borrowing, or (ii) within five (5) Business Days after the same
becomes due, any interest or any fee payable pursuant to Section 2.09 or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in (i) any of
Section 6.03(a), Section 6.05(a) (solely with respect to the Borrower) or
Section 6.11 or Article 7 (provided that any Event of Default under Section 7.11
is subject to cure as contemplated by the last proviso set forth in the
definition of “Consolidated EBITDA”), (ii) any of Section 6.01(e),
Section 6.03(c) and Section 6.07 and such failure continues for ten (10) days
(provided that with respect to Section 6.07, if such Loan Party is making good
faith efforts to cure such failure, such cure period shall be thirty (30) days),
or (iii) any of Section 6.10 and Section 5 of the Security Agreement and such
failure continues for five (5) Business Days; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
knowledge of a Responsible Officer or notice thereof by the Administrative Agent
to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or, as provided in Section 4.02, deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (i) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder and determined, in the case of any Swap
Contract, by reference to the Swap Termination Value of such Swap Contract)
having an aggregate outstanding principal amount of not less than the Threshold
Amount, or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Restricted Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes a

 

109

--------------------------------------------------------------------------------


 

general assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary one or more final judgments or orders
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which such
insurer has been notified of such judgment or order and has not denied coverage)
and there is a period of sixty (60) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  An ERISA Event shall have
occurred that, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

 

(j)                                    Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or Section 7.05) or satisfaction in full of all the Obligations (other than
contingent indemnification obligations not then due and payable or Letters of
Credit that are collateralized in a manner reasonably satisfactory to the
applicable L/C Issuer), ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than contingent indemnification
obligations not then due and payable or Letters of Credit that are
collateralized in a manner reasonably satisfactory to the applicable L/C Issuer)
and termination of the Aggregate Commitments or as a result of a transaction
permitted hereunder or thereunder (including under Section 7.04 or
Section 7.05)), or purports in writing to revoke or rescind any Loan Document;
or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof, whether pursuant to Section 4.01 or
Section 6.12 or otherwise, shall for any reason (other than pursuant to the
terms thereof including as a result of a transaction permitted under
Section 7.04 or Section 7.05) cease to create a valid and perfected, subject to
limitations set forth in the Loan Documents, first priority Lien on and security
interest in any Collateral covered thereby, subject to Permitted Liens, or any
Loan Party shall assert in writing such invalidity or lack of perfection or
priority (other than in an informational notice to the Administrative Agent),
except (i) to the extent that any such loss of perfection or priority results
from the failure of the Administrative Agent to maintain possession of
certificates actually

 

110

--------------------------------------------------------------------------------


 

delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements, (ii) as to
Collateral consisting of real property, to the extent that such losses are
covered by a lender’s title insurance policy and the related insurer shall not
have ultimately denied or disclaimed in writing that such losses are covered by
such title insurance, notwithstanding any initial denial or disclaimer of
coverage by the related title company under lender’s title insurance policy,
(iii) as a result of the sale, release or other Disposition of the applicable
Collateral in a transaction permitted under the Loan Documents and (iv) relating
to an immaterial amount of the Collateral; or

 

(m)                             Any information contained in any Borrowing Base
Certificate or Alternative Borrowing Base Certificate is untrue or incorrect in
any respect (other than inadvertent errors not exceeding $1,000,000 in the
aggregate in any Borrowing Base Certificate or Alternative Borrowing Base
Certificate, as the case may be) and, after giving effect to the correction of
such errors and as a result thereof (i) Borrowing Availability is less than
$20,000,000 and (ii) the Interest Coverage Ratio as of the last day of the next
ending fiscal quarter of UHS is less than 1.50:1.00.

 

SECTION 8.02.  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                                 declare the Revolving Credit Commitment of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such Revolving Credit Commitments
and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03.  Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts

 

111

--------------------------------------------------------------------------------


 

payable under Article 3, but not including principal of or interest on any Loan)
payable to the Administrative Agent in its capacity as such;

 

Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and any L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and any L/C Issuer (including Attorney Costs payable under Section 10.05
and amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

 

Fifth, ratably to (a) the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and (b) to payment of that portion
of the Obligations constituting unpaid principal of the Loans, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth held by them;

 

Sixth, to the payment of the Secured Hedge Obligations, the Cash Management
Obligations and all other Obligations of the Loan Parties that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not then due and payable and Letters of Credit that
are cash collateralized on terms reasonably satisfactory to the applicable L/C
Issuer) have been paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth (b) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.  Monies and proceeds
obtained from a Loan Party shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. The Administrative Agent shall have no obligation to calculate the
amount of any Secured Hedge Obligation or Cash Management Obligation, and may
request a reasonably detailed calculation thereof from the applicable Secured
Party.  If such Secured Party fails to deliver the calculation within five days
following request, the Administrative Agent may assume the amount is zero.

 

112

--------------------------------------------------------------------------------


 

ARTICLE 9

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01.  Authorization and Action.  (a)  Each Lender (in its capacities as
a Lender, a Swing Line Lender (if applicable), an Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Loans), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders, all Hedge Banks and all holders
of Notes; provided, however, that, whether or not expressly provided for in this
Agreement or the other Loan Documents, no Agent shall be required to take any
action that exposes or which such Agent reasonably believes exposes such Agent
to personal liability or that is contrary to this Agreement or applicable law. 
Each Agent agrees to give to each Lender prompt notice of each notice given to
it by the Borrower pursuant to the terms of this Agreement.

 

(b)                                 In furtherance of the foregoing, each Lender
(in its capacities as a Lender, a Swing Line Lender (if applicable), an Issuing
Bank (if applicable) and on behalf of itself and its Affiliates as potential
Hedge Banks) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 9.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of this Article 9 (including, without
limitation, Section 9.05 as though any such Supplemental Collateral Agents were
an “Agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

(c)                                  Any Agent may execute any of its duties
under this Agreement or any other Loan Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder at the direction of the Collateral Agent) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
The Collateral Agent may also from time to time, when the Collateral Agent deems
it to be necessary or desirable, appoint one or more trustees, co-trustees,
collateral co-agents, collateral subagents or attorneys-in-fact (each, a
“Supplemental Collateral Agent”) with respect to all or any part of the
Collateral; provided, however, that no such Supplemental Collateral Agent shall
be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent. 
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by the Collateral
Agent to more fully or certainly vest in and confirm to such Supplemental
Collateral Agent such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Collateral Agent.  If any
Supplemental Collateral Agent, or successor thereto, shall die, become incapable
of acting, resign or be removed, all rights, powers, privileges and duties of
such Supplemental Collateral Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Collateral Agent until the

 

113

--------------------------------------------------------------------------------


 

appointment of a new Supplemental Collateral Agent.  No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 9.01(c) in the absence of such Agent’s gross
negligence, bad faith or willful misconduct.

 

SECTION 9.02.  Agents’ Reliance, Etc.  Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence, bad faith or
willful misconduct.  Without limitation of the generality of the foregoing, each
Agent: (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents;
(c) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (d) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto; and
(e) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telegram or telecopy) believed by it to be genuine and signed or sent by
the proper party or parties.

 

SECTION 9.03.  Individual Capacities

 

.  With respect to its Revolving Credit Commitments, the Loans made by it and
any Notes issued to it, each Agent shall have the same rights and powers under
the Loan Documents as any other Lender and may exercise the same as though it
was not an Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include such Agent in its individual capacities.  Each
Agent and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, any Loan Party, any of its Subsidiaries and
any Person that may do business with or own securities of any Loan Party or any
such Subsidiary, all as if such Agent was not an Agent and without any duty to
account therefor to the Lenders.  No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.

 

SECTION 9.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 9.05.  Indemnification.  (a)  Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be

 

114

--------------------------------------------------------------------------------


 

imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of the Loan Documents or any action taken or omitted by such
Agent under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrower under Section 10.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrower. 
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

 

(b)                                 Each Lender severally agrees to indemnify
the Issuing Bank (to the extent not promptly reimbursed by the Borrower) from
and against such Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Letters of Credit or the Loan
Documents or any action taken or omitted by the Issuing Bank under the Letters
of Credit or the Loan Documents; provided, however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse the Issuing Bank
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that the Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower.

 

(c)                                  For purposes of this Section 9.05, each
Lender’s respective ratable share of any amount shall be determined, at any
time, according to the sum of (i) the aggregate principal amount of the Loans
outstanding at such time and owing to such Lender, (ii) such Lender’s Pro Rata
Share of the aggregate available amount of all Letters of Credit outstanding at
such time, and (iii) such Lender’s unused Revolving Credit Commitments at such
time; provided that the aggregate principal amount of Swing Line Loans owing to
the Swing Line Lender and of Letter of Credit Loans owing to the Issuing Bank
shall be considered to be owed to the Lenders ratably in accordance with their
respective Revolving Credit Commitments.  The failure of any Lender to reimburse
any Agent or the Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent or
the Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent or the Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
or the Issuing Bank, as the case may be, for such other Lender’s ratable share
of such amount.  Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 9.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 

SECTION 9.06.  Successor Agents.  Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed as to all of the Facilities at any time with or
without cause by the Required Lenders; provided, however, that any removal of
the Administrative Agent will not be effective until it or its Affiliate has
also been replaced as Collateral Agent, Swing Line Lender and Issuing Bank and
discharged from all of its obligations in respect thereof.  Upon any such
resignation or removal, the Required Lenders shall have

 

115

--------------------------------------------------------------------------------


 

the right (with the consent of the Borrower, so long as no Event of Default
under Section 8.01(a) or (f) has occurred or is continuing) to appoint a
successor Agent as to such of the Facilities as to which such Agent has resigned
or been removed.  If no successor Agent shall have been so appointed by the
Required Lenders (or, so long as no Event of Default Section 8.01(a) or (f) has
occurred or is continuing, consented to by the Borrower), and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $250,000,000.  Upon the acceptance of any appointment as Agent hereunder
by a successor Agent as to all of the Facilities and, in the case of a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent as to less than all of the Facilities and,
in the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be reasonably necessary or desirable, or as the Required Lenders
may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent as to such Facilities, other than with respect
to funds transfers and other similar aspects of the administration of Borrowings
under such Facilities, issuances of Letters of Credit (notwithstanding any
resignation as Agent with respect to the Letter of Credit Facility) and payments
by the Borrower in respect of such Facilities, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
as to such Facilities, other than as aforesaid.  If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 9.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above.  After any retiring Agent’s
resignation or removal hereunder as Agent as to any of the Facilities shall have
become effective, the provisions of this Article 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent as to such
Facilities under this Agreement.

 

SECTION 9.07.  Other Agents; Arrangers.  None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“co-syndication agent”, “joint book manager” or “joint lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than to the extent expressly set forth herein and, in the case
of such Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 9.08.  Intercreditor Agreement.  Each of the Lenders and each L/C Issuer
hereby acknowledges that it has received and reviewed the Intercreditor
Agreement and agrees to be bound by the terms thereof.  Each Lender and L/C
Issuer (and each Person that becomes a Lender or L/C Issuer hereunder pursuant
to Section 10.07) hereby (a) acknowledges that Bank of America is acting

 

116

--------------------------------------------------------------------------------


 

under the Intercreditor Agreement in its capacity as the Collateral Agent and
Wells Fargo Bank, National Association is acting under the Intercreditor
Agreement in its capacity as the Second Lien Collateral Agent and (b) waives any
conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against Bank of America any claims, causes of
action, damages or liabilities of whatever kind or nature relating thereto. 
Each Lender and each L/C Issuer (and each Person that becomes a Lender or L/C
Issuer hereunder pursuant to Section 10.07) hereby (i) authorizes and directs
Bank of America to enter into the Intercreditor Agreement on behalf of such
Lender or L/C Issuer and any amendments, restatements, extensions, supplements
and other modifications thereto not materially adverse to the Lenders and the
L/C Issuers, and (ii) agrees that Bank of America, in its capacity thereunder,
may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement.

 

ARTICLE 10

 

MISCELLANEOUS

 

SECTION 10.01.  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless (x) in
the case of any amendment necessary to implement the terms of any Additional
Revolving Credit Commitments, as applicable, in accordance with the terms
hereof, made in a writing signed by the Borrower, the Administrative Agent and
the relevant Additional Lenders, as applicable and (y) in the case of any other
amendment, made in a writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a)                                 extend or increase the Revolving Credit
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.01 or
Section 4.02, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Revolving Credit Commitments shall not
constitute an extension or increase of any Revolving Credit Commitment of any
Lender);

 

(b)                                 postpone any date scheduled for any payment
of principal or interest under Section 2.07 or Section 2.08 or fees under
Section 2.03(i) or Section 2.09(a), without the written consent of each Lender
directly affected thereby;

 

(c)                                  reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iii) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby, it being understood that any
change to the definition of Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in any rate of interest; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

(d)                                 change any provision of this Section 10.01,
the definition of “Required Lenders” or the definition of “Supermajority
Required Lenders”;

 

(e)                                  change the definition of “Pro Rata Share”,
Section 2.12(a), Section 2.13 or Section 8.03 in any manner that would alter the
pro rata sharing of payments or other amounts required thereby without the
written consent of each Lender affected thereby;

 

117

--------------------------------------------------------------------------------


 

(f)                                   release all or substantially all of the
Collateral in any transaction or series of related transactions (it being
understood that a transaction permitted under Section 7.05 shall not constitute
the release of all or substantially all of the Collateral), without the written
consent of each Lender; or

 

(g)                                  other than in connection with a transaction
permitted under Section 7.04 or Section 7.05, release any material Guarantor
from its obligations under the Guaranty, without the written consent of each
Lender;

 

provided further that no such amendment, waiver or consent shall increase the
percentage advance rates set forth in the definition of the Borrowing Base (or
any defined term used in such definition) or otherwise have the effect of
increasing borrowing availability, or make less restrictive the nondiscretionary
criteria for exclusion from Eligible Accounts, Eligible Unbilled Accounts,
Eligible Rental Equipment, Eligible Wholesale Disposables and Eligible Equipment
Disposables set forth in Sections 2.15 and 2.16 without the written consent of
Supermajority Required Lenders, and provided still further that (i) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Letter of Credit Application relating
to any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender (it being
understood that any Revolving Credit Commitments or Loans held or deemed held by
any Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

Notwithstanding anything to the contrary contained in Section 10.01, in the
event that the Borrower request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrower and the Required Lenders, the Borrower and the Required
Lenders shall be permitted to amend the Agreement without the consent of the
Non-Consenting Lenders to provide for (a) the termination of the Revolving
Credit Commitment of each Non-Consenting Lender at the election of the Borrower
and the Required Lenders, (b) the addition to this Agreement of one or more
other financial institutions (each of which shall be an Eligible Assignee), or
an increase in the Revolving Credit Commitment of one or more of the Required
Lenders (with the written consent thereof), so that the total Revolving Credit
Commitment after giving effect to such amendment shall be in the same amount as
the total Revolving Credit Commitment immediately before giving effect to such
amendment, (c) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full with
accrued interest and fees, at par, the outstanding Loans of the Non-Consenting
Lenders immediately before giving effect to such amendment and (d) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (a), (b) and (c).

 

Further, notwithstanding anything to the contrary contained in Section 10.01, if
within thirty (30) days following the date hereof, the Administrative Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision

 

118

--------------------------------------------------------------------------------


 

of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

SECTION 10.02.  Notices and Other Communications; Facsimile Copies.  (a) 
General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or any other Loan Document shall be in
writing (including by facsimile transmission).  All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
(subject to Section 10.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                                 if to the Borrower, any
Guarantor, the Administrative Agent, the L/C Issuer or the Swing Line Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

(ii)                                              if to any other Lender, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of Section 10.02(c)), when
delivered; provided that notices and other communications to the Administrative
Agent, the L/C Issuer and the Swing Line Lender pursuant to Article 2 shall not
be effective until actually received by such Person.  In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

 

(c)                                  Reliance by Agents and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Person and each Lender
from all actual losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence, bad faith or willful misconduct.

 

119

--------------------------------------------------------------------------------


 

SECTION 10.03.  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.  Costs, Expenses and Taxes.  The Borrower agree upon and
following the date hereof (a) to pay or reimburse the Administrative Agent for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof, and the consummation
and administration of the transactions contemplated hereby and thereby,
including all Attorney Costs of one attorney for all Lenders and the
Administrative Agent and such other local counsel in each foreign jurisdiction
as agreed between the Administrative Agent and the Borrower, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs of counsel (which counsel shall be limited as provided in
Section 10.05).  The foregoing costs and expenses shall include all reasonable
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other reasonable and documented out-of-pocket
expenses incurred by any Agent.  All amounts due under this Section 10.04 shall
be paid promptly (but in any event within thirty (30) days) following receipt by
the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all of the
Obligations.  If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent or any
Lender, in its sole discretion.

 

SECTION 10.05.  Indemnification by the Borrower.  The Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer and
their respective Affiliates, directors, officers, employees, counsel, agents,
attorneys-in-fact, trustees and advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, actual losses, actual damages,
penalties, claims, demands, actions, judgments, suits, reasonable costs,
reasonable expenses and reasonable disbursements (including Attorney Costs
(which shall be limited to one (1) counsel to the Administrative Agent and the
Lenders (exclusive of one local counsel to the Administrative Agent and the
Lenders in each appropriate jurisdiction), unless (x) the interests of the
Administrative Agent and the Lenders are sufficiently divergent, in which case
one (1) additional counsel may be appointed and (y) if the interests of any
Lender or group of Lenders (other than all of the Lenders) are distinctly or
disproportionately affected, one (1) additional counsel for such Lender or group
of Lenders in the case of clause (a) below)) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability

 

120

--------------------------------------------------------------------------------


 

related in any way to the Borrower, any Subsidiary or any other Loan Party, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is instituted by a third party or by the Borrower or any
other Loan Party) (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) have been determined in
the final judgment of a court of competent jurisdiction to have resulted from
the gross negligence, bad faith or willful misconduct of any Indemnitee or any
of its directors, officers or employees or a material breach of the Loan
Documents by any Indemnitee or (y) arise from claims of any of the Lenders
solely against one or more Lenders (and not by one or more Lenders against the
Administrative Agent or one or more of the other Agents) that have not resulted
from the action, inaction, participation or contribution of the Borrower or its
Subsidiaries or other Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or
advisors.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the date hereof).  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
paid promptly (but in any event within thirty (30) days) after written demand
therefor; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification or contribution rights
with respect to such payment pursuant to the express terms of this
Section 10.05.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

SECTION 10.06.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.

 

SECTION 10.07.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign

 

121

--------------------------------------------------------------------------------


 

or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of Section 10.07(b),
(ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) or Section 10.07(h), as the case
may be, or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Credit Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Revolving Credit Commitment is not then in
effect, the outstanding principal balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent, shall not be less than $1,000,000, in the case of any assignment in
respect of the Revolving Credit Facility; (ii) except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, each of
the Administrative Agent and, so long as no Event of Default in respect of
Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i) has occurred and is
continuing and except for assignments in connection with the exchange of
Lenders’ interests pursuant to arrangements relating thereto among the Lenders
following the date on which either any Event of Default referred to in
Section 8.01(f) or Section 8.01(g)(i) shall have occurred and be continuing in
respect of the Borrower or the Loans shall have been declared immediately due
and payable pursuant to Section 8.02, the Borrower consents to such assignment
(each such consent not to be unreasonably withheld or delayed); (iii) any
assignment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender (each such consent not to be unreasonably withheld or
delayed); (iv) the parties (other than the Borrower unless its consent to such
assignment is required hereunder) to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent or
(B) manually execute and deliver to the Administrative Agent an Assignment and
Assumption; and (v) the assigning Lender shall deliver any Notes evidencing such
Loans to the Borrower or the Administrative Agent.  Subject to acceptance and
recording thereof by the Administrative Agent pursuant to Section 10.07(c), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 3.01, Section 3.04, Section 3.05, Section 10.04 and Section 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes

 

122

--------------------------------------------------------------------------------


 

of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(d).

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to Section 10.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.07(b) and such Participant agrees to be bound by such Sections and
Section 3.06.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01, Section 3.04 or Section 3.05
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent and such
Participant complies with Section 3.01, Section 3.06 and Section 10.15 as if
such Participant were a Lender under Section 10.15.  A Participant shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01, Section 3.06 and
Section 10.15 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that

 

123

--------------------------------------------------------------------------------


 

such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, Section 3.04 or Section 3.05), (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.  An SPC
shall be treated as a Lender for the purposes of applying Section 10.15 and any
Loans or other obligations of an SPC (pursuant to a grant by a Granting Lender
under this Section 10.07(g)) shall be reflected on the Participant Register as
provided for in this Section 10.07(g).

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may, without the consent of or
notice to the Administrative Agent or the Borrower, create a security interest
in all or any portion of the Loans owing to it and the Note, if any, held by it
to the trustee for holders of obligations owed, or securities issued, by such
Fund as security for such obligations or securities; provided that unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 10.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise (unless
such trustee is an Eligible Assignee which has complied with the requirements of
Section 10.07(b)).

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any L/C Issuer or the Swing Line Lender may, upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as a L/C Issuer and/or the
Swing Line Lender; provided that on or prior to the expiration of such 30-day
period with

 

124

--------------------------------------------------------------------------------


 

respect to such L/C Issuer’s resignation as a L/C Issuer, such L/C Issuer shall
have identified a successor L/C Issuer reasonably acceptable to the Borrower
willing to accept its appointment as a successor L/C Issuer.  In the event of
any such resignation as a L/C Issuer or the Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer as a L/C Issuer or the Swing Line Lender, as the
case may be, except as expressly provided above.  If any L/C Issuer resigns as a
L/C Issuer, it shall retain all the rights and obligations of a L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as a L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

 

SECTION 10.08.  Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its and its Affiliates’ directors, officers, employees,
trustees and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with this Section 10.08); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(provided that the Agent or Lender that discloses any Information pursuant to
this clause (c) shall provide the Loan Parties prompt notice of such disclosure
to the extent permitted by applicable Law so that such Loan Parties may seek an
appropriate protective order or other appropriate remedy); (d) to any other
party to this Agreement; (e) subject to an agreement containing provisions no
less restrictive than those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Loan Parties), to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the specific prior
written consent of the Responsible Officers of the applicable Loan Party; (g) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08; (h) to any state, Federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating any Lender; (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender in
accordance herewith); (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder to the extent reasonably necessary in connection with
such enforcement or (k) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.08).  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Revolving Credit Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender on a non-confidential basis prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08.  Notwithstanding
the foregoing, the Agents and Lenders may publish or disseminate

 

125

--------------------------------------------------------------------------------


 

general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Loan Parties’ logos, trademarks or product
photographs in advertising materials.

 

SECTION 10.09.  Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent and such Lender may have.

 

SECTION 10.10.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

SECTION 10.11.  Counterparts.  This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or “pdf” of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier or “pdf” be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or “pdf”.

 

SECTION 10.12.  Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

126

--------------------------------------------------------------------------------


 

SECTION 10.13.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification obligations to the extent not
then due and payable or Letters of Credit that have been cash collateralized in
a manner satisfactory to the applicable L/C Issuer) hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding except as
set forth in Section 2.03(g).

 

SECTION 10.14.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.  Tax Forms.  (a)  Each Lender and Agent that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which the Borrower is located or any treaty to which the Netherlands is a
party, with respect to payments under this Agreement, shall deliver to the
Borrower and the Administrative Agent, at the reasonable written request of the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or delivery would not materially
prejudice the legal position of such Lender; and provided further, that if any
form or document referred to in this Section 10.15(a) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by the relevant taxing authority, that
the applicable Lender or Agent considers to be confidential, such Lender or
Agent shall give notice thereof to the Borrower or the Administrative Agent and
shall not be obligated to include in such form or document such confidential
information.

 

(b)                                 (i)  Without limiting the generality of the
foregoing, each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code that lends to the Borrower (each a
“US Lender”) shall deliver to Borrower and the Administrative Agent, on or prior
to the date which is ten (10) Business Days after the Amendment Closing Date (or
upon accepting an assignment of an interest herein), executed originals of IRS
Form W-9 certifying that such Lender is exempt from US federal backup
withholding tax.  Each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code that lends to the Borrower
(each, a “Non-US Lender”) shall deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the
Amendment Closing Date (or upon accepting an assignment of an interest herein),
two duly signed, properly completed copies of either (1) IRS Form W-8BEN-E or
IRS Form W-8BEN or any successor thereto (relating to such Non-US Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Non-US Lender by the Borrower pursuant to
this Agreement or any other Loan Document) or (2) IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Non-US Lender by
the Borrower pursuant to this Agreement or any other Loan Document) or such
other evidence reasonably satisfactory to the Borrower and the Administrative
Agent that such Non-US Lender is entitled to an exemption from, or reduction of,
United States withholding tax, including any exemption pursuant to
Section 881(c) of the Code, and in the case of a Non-US Lender claiming such an
exemption under

 

127

--------------------------------------------------------------------------------


 

Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Non-US Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10 percent
shareholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code.  Thereafter and from time to time, each such US
Lender and Non-US Lender shall (A) promptly submit to the Borrower and the
Administrative Agent such additional duly and properly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such US Lender or Non-US Lender as applicable by the Borrower pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of any event requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (B) promptly notify
the Borrower and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

 

(ii)                                  Each Non-US Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Non-US Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Non-US Lender), shall
deliver to the Borrower and the Administrative Agent on the date when such
Non-US Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of the Borrower or the Administrative Agent (in either case,
in the reasonable exercise of its discretion), (A) two duly signed, properly
completed copies of the forms or statements required to be provided by such
Non-US Lender as set forth above, to establish the portion of any such sums paid
or payable with respect to which such Non-US Lender acts for its own account
that is not subject to United States withholding tax, and (B) two duly signed,
properly completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Non-US Lender chooses to transmit with such
form, and any other certificate or statement of exemption required under the
Code, to establish that such Non-US Lender is not acting for its own account
with respect to a portion of any such sums payable to such Non-US Lender.

 

(iii)                               If any form or document referred to in this
Section 10.15(b) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service, that the applicable US Lender or Non-US Lender
reasonably considers to be confidential, such Lender shall give notice thereof
to the Borrower and shall not be obligated to include in such form or document
such confidential information.

 

(iv)                              The Borrower shall not be required to pay any
additional amount or any indemnity payment under Section 3.01 to (A) any US
Lender or Non-US Lender with respect to any Taxes required to be deducted or
withheld on the basis of the information, certificates or statements of
exemption such Lender transmits pursuant to this Section 10.15(b), or (B) any US
Lender or Non-US Lender with respect to any Taxes required to be deducted or
withheld by reason of such US Lender or Non-US Lender’s failure to satisfy the
foregoing provisions of this Section 10.15(b), with respect to Taxes required to
be deducted or withheld by reason of such US Lender’s failure; provided that if
such Lender shall have satisfied the requirement of this Section 10.15(b) on the
date such Lender became a Lender to the Borrower or ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 10.15(b) shall relieve the Borrower of their obligation to pay any
amounts pursuant to Section 3.01 if such Lender’s failure to satisfy the
provisions of this Section 10.15(b)

 

128

--------------------------------------------------------------------------------


 

is reasonably the result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof.

 

(v)                                 If a payment made to a Lender under any Loan
Document would be subject to US federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or Section 1472(b) of the
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (v), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

SECTION 10.16.  Process Agent.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.02.  In addition, each Loan Party not organized in the United States
of America or a state thereof hereby irrevocably appoints National Registered
Agents, Inc. (the “Process Agent”) with an office on the date hereof at 111
Eighth Avenue, New York, New York 10011 in the United States, as its agent to
receive on behalf of such Loan Party and its property service of copies of the
summons and complaint and any other process that may be served in any such
action or proceeding.  Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Process Agent at the Process
Agent’s above address, and such Loan Party hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf.  As an
alternative method of service, each Loan Party not organized in the United
States of America or a state thereof also irrevocably consents to the service of
any and all process in any such action or proceeding by the mailing of copies of
such process to such Loan Party at its address specified in Section 10.02 (such
service to be effective seven days after mailing thereof).  Each Loan Party not
organized in the United States of America or a state thereof covenants and
agrees that it shall take any and all reasonable action, including the execution
and filing of any and all documents, that may be necessary to continue the
designation of the Process Agent above in full force and effect, and to cause
the Process Agent to continue to act as such.  Nothing in this Section 10.16
shall affect the right of any Lender or the Administrative Agent to serve legal
process in any other manner permitted by applicable law or affect the right of
any Lender or the Administrative Agent to bring any suit, action or proceeding
against each Loan Party or its property in the courts of other jurisdictions.

 

SECTION 10.17.  Release of Collateral.  Upon the sale, lease, transfer or other
disposition of any item of Collateral of or by any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the security interest granted under the
Collateral Documents in such Collateral shall automatically terminate and the
Collateral Agent will, promptly and at the Borrower’s expense, promptly execute
and deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the Collateral Documents in accordance with the terms of the Loan
Documents.

 

SECTION 10.18.  GOVERNING LAW.  (a)  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

129

--------------------------------------------------------------------------------


 

(b)                         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS; PROVIDED THAT ANY AGENT
OR THE LENDERS MAY BRING ACTIONS TO ENFORCE ANY OF THE LOAN DOCUMENTS IN SUCH
JURISDICTION(S) AS MAY BE SELECTED BY SUCH PERSONS, AND EACH OF THE LOAN PARTIES
HEREBY SUBMITS TO THE JURISDICTION OF EACH SUCH COURT.  THE BORROWER, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTIONS IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

SECTION 10.19.  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.20.  No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and Parent acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agents,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, Parent and their respective Affiliates, on the one hand, and the
Agents, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrower and Parent has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and Parent is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Agents, the Arrangers and the Lenders each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Parent or any of their respective
Affiliates, or any other Person and (B) neither the Agents, the Arrangers nor
any Lender has any obligation to the Borrower, Parent or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Arrangers, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, Parent and their respective Affiliates, and neither
the Agents, the Arrangers nor any Lender has any obligation to disclose any of
such interests to the Borrower, Parent or any of their respective

 

130

--------------------------------------------------------------------------------


 

Affiliates. To the fullest extent permitted by law, each of the Borrower and
Parent hereby waives and releases any claims that it may have against the
Agents, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 10.21.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and the L/C Issuer that each
such Lender, Swing Line Lender and the L/C Issuer has executed it and the
conditions set forth in Section 4.01 shall have been satisfied or waived, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

 

SECTION 10.22.  USA Patriot Act Notice.  Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrowing Base Party, which information includes the name and
address of each Borrowing Base Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrowing
Base Party in accordance with the Act.

 

SECTION 10.23.  Excluded Swap Obligations.  (a)  Each Loan Party that is a
Qualified ECP when its guaranty of or grant of Lien as security for a Secured
Hedge Obligation becomes effective hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide funds or other support to
each Specified Loan Party with respect to such Secured Hedge Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Secured Hedge Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP’s obligations and
undertakings under this Section 10.22(a) voidable under any applicable
fraudulent transfer or conveyance act).  The obligations and undertakings of
each Qualified ECP under this Section shall remain in full force and effect
until all Secured Obligations have been irrevocably paid in full.  Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Loan Party for all purposes of the Commodity
Exchange Act.

 

(b)                                 Each Loan Party hereby agrees that
notwithstanding anything contained herein or in any other Loan Document, in no
event shall the grant of any Lien under any Loan Document secure, and no
guaranty of any Loan Party of the obligations or any other Loan Party shall
guaranty, any Excluded Swap Obligation of the granting or guarantying Loan
Party.

 

SECTION 10.24.  Amendment and Restatement.  Upon satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in Section 4.01, this
Agreement shall be binding on the parties hereto, and the Existing Credit
Agreement and the provisions thereof shall be amended, restated and replaced in
their entirety by this Agreement and the provisions hereof; provided that this
Agreement shall not constitute a novation of the Existing Credit Agreement or
any of the Obligations (as defined in the Existing Credit Agreement), and the
Obligations of Borrower and the other Loan Parties under the Existing Credit
Agreement and the other Loan Documents (in each case, as further amended from
time to time) that remain unpaid and outstanding as of the date of this
Agreement shall continue to exist under and be evidenced by this Agreement and
the other Loan Documents.  Upon the effectiveness of this Agreement, each Loan
Document (other than the Existing Facility Agreement) that was in effect
immediately prior to the date of this Agreement shall continue to be effective
and, unless the context

 

131

--------------------------------------------------------------------------------


 

otherwise requires, any reference to the Existing Credit Agreement contained
therein shall be deemed to refer to this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

132

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

UHS Third Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

UHS HOLDCO, INC.,

 

as Parent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

UHS Third Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

individually as a Lender and as Administrative
Agent, Initial L/C Issuer and Initial Swing
Line Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

UHS Third Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

 

,

 

[INSERT LENDER NAME]

 

individually as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

UHS Third Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------